 

Date of Lease Contract: June 28, 2016

L

(when the Lease Contract is filled out)

Apartment Lease Contract

  

NATIONAL

APARTMENT
ASSOCIATION,

This is. a binding document. Read carcfully before signing.

| Moving In — General Information ]

PARTIES. This Lease Contract (sometimes referred to as the “lease”) is
between you, the resident(s) (list all people signing the Lense Contract):
Laura_Frechette

 

 

and is, the owner:

 

‘BEL Calibre Holdings, LLC

 

 

(name of apartinent comminity or He holder). You've agreed to rent
Apartment No. 6-103 at 586 Calibre Crest

Parkway #103 (strect address)
in Altamonte Springs (city)
Florida, 32714 {zip code)for use as a private
residence only. The terms "you" and "your" refer to all residents listed
above. The terms “we,” “us,” and “our" refer to the owner listed above
(or any of owner's successors’ in interest or assigns). Written notice to or
from our managers constitutes notice to or from us. If anyone else has
guaranteed performance of this Lease Contract, a separate Lease Contract
Guaranty for each guarantor is attached.

The D Owner or ] Manager of these apartments is_ Greystar

 

 

 

whose address is_315 FE Robinson St Suita 555
Orlando, Fiori.da 32801

» Such person or company is
authorized to receive notices and demands in the landlord's behalf.

A lease termination notice must be given in writing. Notice to the landlord
must be delivered to the management office at the apartment community
or any other address di d by ig tas follows: 599

Calibre Crest Parkway , Altamonte Springs,

Florida 32714 :
Notice to the tenant must be delivered to the Resident's address as shown
above.

OCCUPANTS. The apartment will be occupied only by you and (list all
other occupants not siguing the Lease Coutract):

 

 

 

No one else may occupy the apartment. Persons not listed above must not
stay in the apartment for more than 14 consecutive days without
our prior written consent, and no more than twice that many days in any
one month. If the previeuts space ist't filled in, teo days per month is the lisit,

LEASE TERM AND TERMINATION NOTICE REQUIREMENTS.
The initial term of the Lease Contract begins on the _28th_ day of
nm 2016, and ends at midnight the 27th _
day of : 7___. This Lease Contract will
automatically renew month-to-month unless elther party gives at least
60__ days’ written notice of termination or intent to move-out as
required by this paragraph and paragraph 37. If the number of days
isn't filled in, at least 30 days’ natice is required. In the event you fail to
provide us with the required number of days’ written notice of
termination and intent te vacate coinciding with the lease expiration
date, as required by this paragraph and paragraph 37, you acknowledge
and agree that you shall be liable to us for liquidated damages in the
sum of $ 935.00 (equal to one month's rent) in accordance
with Fla. Stat. §83.575(2). This liquidated damages amount is exclusive ta
insufficient notice under this paragraph and paragraph 37, and does
not limit collection rights with regard to other amounts potentially
owed to us. If the lease term is not a month-to-month tenancy, we
must notify you with written notice no later than 60 days
before the end of the lease term if the lease will not be renewed

Month-to-Month Tenancies: In the event this Lease Contract renews
ona month-to-month basis, you must pay the amount of rent we charge
at the time the thet th ti Pp to this
paragraph and paragraph 15, inclusive of any applicable month-to-month
fees and/or premiums. We may change your rent at any time thereafter
during a month-to-month tenancy by giving you no less than 30 days’
written notice. You will be required to abide by all notice requirements
set forth in the lease and remain liable to pay all other applicable charges
due under the lease during your month-to-month tenancy untess
specifically changed in writing. All sums due under this paragraph shall
be additional rent. We may require you to sign an addendum written for
month-to-month tenants. Either party may terminate a month-to-month
tenancy by giving the other party written notice no later than 15 days*
prior to the end of the monthly rental period. If you fai) to provide us at
least 15 days’ written notice to terminate a month-to-month tenancy prior
to the end of the monthly rental perio, you shall be Hable to us for an
additional 1 month's rent.

 

 

. SECURITY DEPOSIT. Unless modified by addenda, the total security

deposit at the tinve of execution of this Lease Contract for all residents in
the apartment is $ , duc on or before the date this
Lease Contract is signed.

Laura Froechette
© 2014, National Apartment Association, Inc. - 9/2014, Florida

6.

. KEYS AND FURNITURE. You willbe provided___2

Any security deposit or advance rent you paid is being held in one of the
following three ways as indicated below [Landlord check one option}:

@ 1. Inaseparate NON-INTEREST bearing account for your benefit in
the following bank: £ i

 

’

whose address is on ings, F id

. ;OR

 

In a separate INTEREST bearing account for your benefit in the
following bank:

 

s

 

whose address is

 

 

 

If an interest bearing account, you will be entitled to receive and
collect interest in an amount of at least 75 percent of the annualized
average interest rate payable on such account or interest at the rate
of S percent per year, simple interest, whichever the landlord elects.

O 3.

Ina commingled account at the following bank

 

whose address is

 

 

 

provided that the landlord posts a surety bond with the county
or state, as required by law, and pays you interest on your security
deposit or advance rent at the rate of 5 percent per year simple
interest.

4A
4 ye Initials of Resident. Resident acknowledges receiving a
copy of ES, 83.49{2){d} which provides as follows:

YOUR LEASE REQUIRES PAYMENT OF CERTAIN DEPOSITS. THE
LANDLORD MAY TRANSFER ADVANCE RENTS TO THE
LANDLORD'S ACCOUNT AS THEY ARE DUE AND WITHOUT
NOTICE. WHEN YOU MOVE OUT, YOU MUST GIVE THE LANDLORD
YOUR NEW ADDRESS SO THAT THE LANDLORD CAN SEND YOU
NOTICES REGARDING YOUR DEPOSIT. THE LANDLORD MUST
MAIL YOU NOTICE, WITHIN 30 DAYS AFTER YOU MOVE OUT, OF
TEE LANDLORD'S INTENT TO IMPOSE A CLAIM AGAINST THE
DEPOSIT, IF YOU DO NOT REPLY TO THE LANDLORD STATING
YOUR OBJECTION TO THE CLAIM WITHIN 15 DAYS AFTER RECEIPT
OF THE LANDLORD'S NOTICE, THE LANDLORD WILL COLLECT
que CLAIM AND MUST MAIL YOU THE REMAINING DEPOSIT, IF
NY.

IF THE LANDLORD FAILS TO TIMELY MAJL YOU NOTICE, THE
LANDLORD MUST RETURN THE DEPOSIT BUT MAY LATER FILE A
LAWSUIT AGAINST YOU FOR DAMAGES. IF YOU FAIL TO TIMELY
OBJECT TO A CLAIM, THE LANDLORD MAY COLLECT FROM THE
ReEUN. BUT YOU MAY LATER FILE A LAWSUIT CLAIMING A
REFUND.

YOU SHOULD ATTEMPT TO INFORMALLY RESOLVE ANY DISPUTE
BEFORE FILING A LAWSUIT. GENERALLY, THE PARTY IN WHOSE
FAVOR A JUDGMENT IS RENDERED WILL BE AWARDED COSTS AND
ATTORNEY FEES PAYABLE BY THE LOSING PARTY.

THIS DISCLOSURE IS BASIC. PLEASE REFER TO PART II OF CHAPTER
83, FLORIDA STATUTES, TO DETERMINE YOUR LEGAL RIGHTS AND
OBLIGATIONS.

apartment
key(s}),_ 2s mailbox key(s), and 0 other access devices
for - Your apartment will be [check ane}:
O furnished or @) unfurnished. See paragraph 9, Locks and Latches.

RENT AND CHARGES. Unless modified by addenda, you will pay
$___935.00 per month for rent, payable in advance and without
demand:

@) at the on-site manager's office, or
Q at our online payment site, or
Oat

 

 

Prorated rent of $ 93.50

@ 1st month or Q. 2nd month, on, June 28

is due far the remainder of felteck one]:
2016

Otherwise, you must pay your rent on or before the 1st day of each month
(due date) with no grace period. Cash is unacceptable withaut our prior
written permission. You must not withhold or offset rent unless authorized
by statute. We may, at our option, require at any time that you pay all rent
and other sums in cash, certified or cashier's check, money order, or one
monthly check rather than multiple checks. If you don't pay all rent on
or before the 3xd___ day of the month, you'll pay an_ initial late
charge of $ 10% plus a late charge of S
per day after that date until paid in Full. Daily late charges will not exceed
06282016090301FL13012350

Page 1 of 7

RagelD 20
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 2 of 43 PagelD 21

days for any single month's rent. You so pay a charge ol from {including butr —_nited to) fire, smoke, rain, flood, waterand pipe

 

$ $0,600 for each returned che. or rejected electronic leaks, hail, ice, snow, L,,, ..ning, wind, explosions, earthquake, interruption

payment, plus initial and daily late charges from due date until we receive of utilities, theft, hurricane, negligence of other residents, occupants, or

acceptable payment. If you don't pay rent on time, you'll be delinquent invited / uninvited guests or vandalism unless atherwise required by law.

and all remedies under this Lease Contract will be authorized. We'll also

have all other remedies for such violation. We urge you to get your own insurance for losses to your personal
property and /or personal injuries due to theft, fire, rain, flood, hurricane,

We and vou agree that the failure to pay rent timely or the violation of the wind damage, water damage, pipe leaks and the like.

animal restrictions results in added administrative expenses and added

costs to us, the same as if we had to borrow money to pay the operating Additionally, you are [check oie] [Q required to purchase personal liability

costs af the property necessary to cover such added costs. We both agree insurance Q) not required to purchase personal liability insurance. If no

that the late fee and animal violations provisions are intended to be box is checked, personal liability insurance is not required. If required,

liquidated damages since the added costs of late payments and damages

failure to maintain personal liability insurance is an incurable breact
in such instances are difficult to determine. We also both agree that the P t an incurable breach of

this Lease Contract and may result in the termination of tenancy and

 

amount of late rent and animal violation fees charged are reasonable eviction and/or any other remedies as provided by this Lease Contract
i of the administrati Pp costs, and damages we would or state law.
incur in such instances,

9 LOCKS AND LATCHES. Keyed lock(s) will be rekeyed after the prior
resident moves out. The rekeying will be done either before yay move in
or, if the apartment has a keyless deadbolt on each exterior door, within
10 days after you move in.

All of the foregoing charges will be considered to be additional rent.
7. UTILITIES. We'll pay for the following items, if checked:

2 water Ogas Qlelectricity (1 master antenna.

{0 wastewaterQ trash OlcableTV (Coother You may at any time ask us to: (1) install one keyed deadbolt lock on an
You'll pay for ail other utilities, related deposits, and any charges, fees, or extetior door if it does not have one; (2) install a bar and/or sliding door
services on such utilities. You must not allow utilities to be disconnected— pinlock on each sliding glass door; (3) install one keyless deadbalt on each
including disconnection for not paying your bills—until the lease term or exterior door; (4) install one doarviewer on each exterior door; and (5)
renewal period ends. Cable channels that are provided may be changed change or rekey locks or latches during the lease term. We must comply
during the lease term if the change applies to all residents. Utilities may with those requests, but you must pay for them.

be used only for normal household purposes and must not be wasted. if

your electricity is ever interrupted, you must use only battery-operated What You Are Now Requesting. You now request the following fo be
lighting. If any utilities are submetered for the apartment, or prorated by installed at your expense (if one is not already installed), subject to any
an allocation formula, we will attach an addendum to this Lease Contract statutory restrictions on what you may request.

in compliance with state agency rules or city ordinance. Resident shall

not heat the apartment using gas-operated stoves or ovens which were ®@ keyed deadbolt lack ) doorviewer

intended for use in cooking. O keyless deadbolt @ sliding door pinlock

Where lawful, all utilities, charges and fees of any kind under this tease @ sliding door bar

shall be considered additianal rent, and if partial payments are accepted
by the Landlord, they will be allocated first to nan-rent charges and to
rent last. Failure to maintain utilities as required herein is a material
violation of the Lease and may result in termination of tenancy, eviction
and/or any other remedies under the Lease and Florida law.

Payment for Rekeying, Repairs, Ete. You must pay for all repairs or
replacements arising from misuse or damage to devices by you or your
family, occupants, cr guests during your occupancy. You may be required
to pay in advance if we notify you within a reasonable time after your
tequest that you are more than 30 days delinquent in reimbursing us for
repairing or replacing a device which was misused or damaged by you,
your guest oran occupant; or if you have requested that we repais, install,
change or rekey the same device during the 30 days preceding your
request and we have complied with your request.

8 INSURANCE. We de not maintain insurance to cover your personal
property or personal injury. We are not responsible to any resident, guest,
or occupant for damage or loss of personal property or personal injury

 

 

f Special Provisions and “What If" Clauses |
10. SPECIAL PROVISIONS. The following special provisions and any THAT UPON SURRENDER, ABANDONMENT, OR RECOVERY OF
addenda or written rules furnished to you at or before signing will POSSESSION OF THE DWELLING UNIT DUE TO THE DEATH OF
become a part of this Lease Contract and will supersede any conflicting THE LAST REMAINING TENANT, AS PROVIDED BY CHAPTER 83,
provisions of this printed Lease Contract form. FLORIDA STATUTES, THE LANDLORD SHALL NOT BELIABLE OR
RESPONSIBLE FOR STORAGE OR DISPOSITION OF THE

See special provisions on the last page TENANT'S PERSONAL PROPERTY.

Storage, We may store, but have no duty to store, property removed after
surrender, eviction, or abandonment of the apartment. We're not liable for
casualty loss, damage, or theft except for property removed under a
contractual lien, You must pay reasonable charges for our packing,

 

 

 

 

See any additional special provisions. removing, storing, and selling any property.
11. EARLY MOVE-OUT. Unless moditied by an addendum, if you: 14. FAILING TO PAY RENT. If you don't pay the first month's rent when
. or before the Lease Contract begins, or any other rent due under this lease
{1} move out without paying rent in full for the entire Lease Contract we may end your right of occupancy and recover damages, attorney’s
term ar renewal period; or fees, court costs, and other lawful charges.
(2} move out at our demand because of your default; or
(3) are judicially evicted. 15. RENT INCREASES AND LEASE CONTRACT CHANGES. No rent
. increases or Lease Contract changes are allowed before the initial Lease
You will be liable for all rent owed at the time and as it becomes due under Contract term ends, except for changes allowed by any special provisions
the terms of your lease agreement until the apartment is re-rented. in paragraph 10, by a written addendum or amendment signed by you
and us, or by reasonable changes of apartment rules allowed under
12. REIMBURSEMENT. You nwust promptly reimburse us for loss, damage, paragraph 18. If, at least 5 days before the advance notice deadline
government fines, or cost of repairs or service in the apartment or referred toin paragraph 3, we give you written notice of rent increases or
apartment community duc to a violation of the Lease Contract or rules, lease changes effective when the lease term or renewal period ends, this
improper use, or negligence by you or your guests oF occupants. Unless Lease Contract will automatically continue month-to-month with the
the damage or wastewnter stoppage is dre to aur negligence, we're not liable increased rent or tease changes. The new modified Lease Contract will
for—and you must pay for—repairs, replacement costs, and daimage to the begin on the date stated in the notice (without necessity of your signature}
following if occurring during the lease term or renewal period: (1) damage to unless you give us written move-out notice under paragraph 37.

doors, windotes, screens, or any ather property daniage to the apartment or the .
premises; (2) damage from windows or doors left open; and (3) damage front 46. DELAY OF OCCUPANCY. If occupancy is or will be delayed for

wastewater sh caused by inrproper objects i lines exclusively serving construction, repairs, cleaning, or a previous resident's holding over,
your apartutett. We may require payment at any time, including advance we're nat responsible for the delay, The Lease Contract will remain in
payment of repairs for which vou're flable. Delay in demanding sums you force subject to: (1) abatement of rent on a daily basis during delay; and
owe is not a waiver. (2) your right to terminate as set forth below. Termination notice must be
in writing. After termination, you are entitled only to refund of deposit(s)
13. CONTRACTUAL LIEN AND PROPERTY LEFT IN APARTMENT. All and any rent paid. Rent abatement or Lease Contract termination does
property in the apartment or common areas associated with the not apply if delay is for cleaning or repairs that don’t prevent you from
apartment is (unless exempt under state statute) subject to a contractual occupying the apartment.
lien to secure payment of delinquent rent. The lien will attach to your - If there iso delay and we haven't given notice of delay as set forth
property or your property will be subject to the fen at the time you immediately below, you may terminate up to the date when the apartment
surrender possession or abandon the premises. For this purpose, is ready for occupancy, but not later.
apartment” includes common areas associated with the apartment and . . ae
interior living areas and exterior patios, balconies, attached garages, and (1) If we give written notice to any of you when or after the initial
storerooms for your exclusive use. term as set forth in Paragraph 3—and the notice states that occupancy

has been delayed because of construction or a previous resident's

Removal After Surrender or Abandonment. We or law officers may, holding over, and that the apartment will be ready on a specific date

at our discretion, remove, dispose and/or store all property remaining in —you may terminate the Lease Contract within 3 days of your
the apartment or in common areas (including any vehicles you or any receiving the notice, but not later.

occupant or guest owns or uses) if you surrender, are judicially evicted, (2) If we give written notice to any of you before the initial term as
or abandon the apartment (see definitions in paragraph 42). set forth in Paragraph 3 and the notice states that construction delay
THE LANDLORD 1S NOT REQUIRED TO COMPLY WITH s. 715.204. is expected and that the apartment will be ready for you to occupy
BY SIGNING THIS RENTAL AGREEMENT, THE TENANT AGREES on a specific date, you may terminate the Lease Contract within 7

06262016090302FL.13012350
Laura Frachette
© 2014, National Apartment Association, Inc. - 9/2014, Florida Page 2 of 7

 
Case 8:19-cv-00037-SDM-JSS

18.

29.

20.

21.

22,

23.

ays after any of you receives written n
readiness date is considered the new ink. term as set forth in
Paragraph 3 for all purposes. This new date may not be moved to
an earlier date unless we and you agree.

_ OME Fi BiscloMGi mild ©” bseont x AUS ifotuden en oad 1D 22

your rental history f. .aw-enfore

gover or t
purposes, we may provide it.

 

While You're Living in the Apartment |

COMMUNITY POLICIES OR RULES. You and all guests and
occupants must comply with any written apartment rules and community
policies, including instructions for care of our property. Our rules are
considered part of this Lease Contract. We may make reasonable changes
to written rules, effective immediately, if they are distributed and
applicable to all units in the apartment community and do not change
doltar amounts on page 1 of this Lease Contract,

LIMITATIONS ON CONDUCT. The apartment and other areas
reserved for your private use must be kept clean. Trash must be disposed
of at least weekly in appropriate receptacles in accordance with local
ordinances. Passageways may be used only for entry or exit. Any
swimming pools, saunas, spas, tanning beds, exercise rooms, starcrooms,
laundry rooms, and similar areas must be used with care in accordance
with apactment rules and posted signs. Glass containers are prohibited
in all common areas. You, your occupants, or guests may not anywhere
in the apartment community: use candles or use kerosene lamps or
kerosene heaters without our prior written approval; cook on balconies
or outside; or solicit busi or contributions, Conducting any kind of
business (including child care services) in your apartment or in the
apartment community is prohibited—cxcept that any lawful business
conducted "at home” by computer, mail, or telephone is permissible if
‘ clients, patients, or other busi associates do not come to
your apartment for business purpases. We may regulate: (1) the use of
patios, balconies, and porches; (2) the conduct of furniture movers and
delivery persons; and (3) recreational activities in common areas, You'll
be liable to us for damage caused by you or any guests or occupants.

 

We may exclude, and/or “No Trespass” from the apartment comaunity
guests or others who, in our judgment, have been violating the law,
violating this Lease Contract or any apartment rules, or disturbing other
residents, neighbors, visitors, or owner representatives. We may also
exclude from any outside area or common area a person who refuses to
show photo identification or refuses to identify himself or herself as a
resident, occupant, or guest of a specific resident in the community. Tenant
agrees that landiord reserves the right to trespass any non-tenant from
the leased premises and common arcas.

You agree to notify us if you or any occupants are convicted of any felony,
or misdemeanor involving a controtled substance, violence to another
person or destruction of property. You also agree to notify us if you or any
occupant registers as a sex offender in any state. Informing us of criminal
convictions or sex offender registry does not waive our right to evict you.

PROHIBITED CONDUCT. | You and your occupants or guests may not
engage in the following activities: behaving in a loud or obnoxious
manner; disturbing or threatening the rights, comfort, health, safety, or
convenience of others (including our agents and employees) in or near
the apartment community; disrupting our business operations;
manufacturing, delivering, possessing with intent to deliver, or otherwise
possessing a contratled substance or drug paraphernalia: engaging in or
threatening violence; possessing a weapon prohibited by state law;
discharging a firearm in the apartment community; displaying or
possessing a gun, knife, or other weapon in the cammon area in a way
that may alarm others; engaging in criminal activity that threatens the
health, safety, or right to peaceful enjoyment of others in or near the
apartment community (regardless of arrest or conviction); storing
anything in closets having gas appliances; tampering with utilities or
telec ications; bringing h d rials into the apartment
community; or injuring our reputation by making bad faith allegations
against us to others.

PARKING. We may regulate the time, manner, and place of parking

cars, trucks, motorcycles, bicycles, boats, trailers, recreational vehicles,

and storage devices by anyone. We may have unauthorized or illegally

parked vehicles towed under an appropriate statute. A vehicle is

unauthorized or illegally parked in the apartment community if it

(1) has a flat tire or other condition rendering it inoperable; or

Q) ison jacks, blocks or has wheel(s) missing: or

(3) has no current license or no current inspection sticker; or

(4) takes up mare than one parking space; or

(5) belongs to a resident or occupant who has surrendered or
abandoned the apartment; or

(6) is parked in a marked handicap space without the legally required
handicap insignia; or

is parked in space marked for manager, staff, or guest at the office; or .

(8) blocks another vehicle from exiting; or

(9) is parked ina fire lane or designated "na parking” area; or
(10) is parked in a space marked for other resident(s) or unit(s); or
(11) is parked on the grass, sidewalk, or patio; or

(12) blacks garbage trucks from access to. a dumpster.

RELEASE OF RESIDENT. Untess you're entitled to terminate this Lease
Contract under paragraphs 10, 16, 23, 31, 37, or by separate addendum,
you won'tbe released from this Lease Contract for any reason-—including
but not limited to voluntary or involuntary school withdrawal or transfer,

1 y or invol 'y jo’ fer, marriage, separation, divorce,
reconciliation, loss of co-residents, loss of employment, bad health, or
death.

MILITARY PERSONNEL CLAUSE. Any “servicemember” as defined
in Fla. Stat. §83.43(14) and Fla. Stat. §250.01 may terminate his or her lease
by providing us with written notice of termination to be effective on the
date stated in the notice that is at least 30 days after our reccipt of the
notice if the criteria as specified in Fla. Stat, §83.682 are met, Your notice
to us must be accompanied by either a copy of the official military orders

Laura Frechetta
© 2014, National Apartment Association, Inc. - 9/2014, Florida

 

or a written verification signed by the servicemember's commanding
officer.

After your move out, we'll return your security deposit, less lawful
deductions. If you or any co-resident is a dependant of a servicemember
covered by the U.S. Servicemembers Civil Relief Act, this Lease Contract
may not be terminated under this paragraph withaut applying to a court
and showing that your ability to comply with the Lease Contract is
materially affected by reason of the servicemember's military service.
Upon termination of the lease under this paragraph, the tenant is liable
for prorated rent due through the effective date of the termination payable
at such time as would have otherwise been required by the terms of the
lease. The tenant is nat liable for any other rent or damages duc to the
early termination of the tenancy as provided for in this paragraph.

24. RESIDENT SAFETY AND PROPERTY LOSS. You and all occupants

and guests must exercise due care for your own and others’ safety and
Security, especially in the use of smoke detectors, keyed deadbolt locks,
keyless bolting devices, window latches, and other safety or security
devices. You agree to make every effort to fallow the Security Guidelines
on page 6. Upon termination of the lease under this paragraph, the tenant
is Liable for prorated rent due through the effective date of the termination
payable at such time as would have otherwise been required by the terms
of the lease. The tenant is not liable for any other rent or damages due ta
the early termination of the tenancy as provided for in this paragraph.

Smoke Detectors. We'll furnish smoke detectors as required by statute
and we'll test them and provide working batteries when you first take
possession. After that, you must pay for and replace batteries as needed,
unless the Jaw provides otherwise. We may replace dead or missing
batteries at your expense, without prior notice to you. You must
immediately report smoke detector malfunctions to us. Neither you nor
others may disable smoke detectors, If you damage or disable the smoke
detector or remove a battery without replacing it with a working battery,
you may be liable to us under state statute for $100 plus one month's rent,
actual damages, and attorney's fees. If you disable or damage the smoke
detector, or fail to replace a dead battery or report malfunctions to us, you
will be liable to us and others for any loss, damage, or fines from fire,
smoke, or water,

Casualty Loss. We're not liable to any resident, guest, or occupant for
personal injury or damage or loss of personal property from any cause,
including but not limited to: fire, smoke, rain, flood, water and pipe leaks,
hail, ice, snow, lightning, wind, explosions, earthquake, interruption of
utilities, theft, or vandalism untess otherwise required by law. We have no
duty to remove any ice, water, sleet, or snow but may remove any amonnt with
or reifliont notice, Unless we instruct otherwise, you must—for 24 hours a
day during freezing weather—{1) keep the apartment heated to at least
50 degrees; (2) keep cabinet and closet doors open; and (3) drip hot and
cold water faucets. You'll be liable for damage to our and others’ property
if damage is caused by broken water pipes due to your violating these
requirements. If you ask our representatives to perform services not
conteinplated in this Lease Contract, you will indemnify us and hold us
harmless from all liability for those services.

Crime or Emergency. Dial 91] or immediately call local medical
emergency, fire, or police personnel in case of accident, fire, smoke, or
suspected criminal activity or other emergency involving imminent harm,
You should then contact our representative. You won't treat any of our
security measures as an express or implied warranty of security, or as a
guarantee against crime ar of reduced risk of crime. Unless otherwise
provided by law, we're not liable to you or any guests or occupants for
injury, damage, or loss to person or property caused by criminal conduct
of other persons, including theft, burglary, assault, vandalism, or other
crimes, We're not obliged to furnish security personnel, security lighting,
security gates or fences, or other forms of security unless required by
statute. We're not responsible for obtaining criminal-history checks on
any residents, occupants, guests, ar contractors in the apartment
community. If you or any occupant or guest is affected by a crime. you
faust make a written report to our representative and to the appropriate
local law-enforcement agency. You must also furnish us with the law-
enforcement agency's incident report number upon request.

Fire Protection. Please check only one box: Q) Fire protection is NOT
available or Fire protection IS AVAILABLE. Description of fire
protection available (not applicable unless the box is checked):

OQ Sprinkler System in apartment

O Sprinkler System in common areas
@ Smoke detector

Carbon monoxide detector

® Fire extinguisher
© Other (Describe):

 

Building, Housing, or Health Codes. We will comply with the
requirements of applicable building, housing, and health codes. if there
are no applicable building, housing, or health codes, we will maintain the
roofs, windows, screens, doors, floors, steps, porches, exterior walls,
foundations, and all ather structural components in good repair and
capable of resisting normal forces and loads, and the plumbing in
reasonable working condition. However, we are not responsible for the
repaic of conditions created or caused by the negligent or wrongful act or
omission of you, a member of your family, or any other person on the
premises, in the apartment, or in the common areas of the apartment
community with your consent.

06282016090303FL13012350

Page 3 of 7
Case 8:19-cv-00037-SDM-JSS_ Document 1-1_ Filed 01/07/19 Page 4 of 43 PagelD 23

27,

25,

26.

30.

31

CONDITION OF THE PREMISES AND ALT = \TIONS. You accept
the apartment, fixtures, and furniture as 14, except for conditions
materially affecting the health or safety of ordinary persons. We disclaim
allimplied warranties, You'll be given an Inventory and Condition form
on or before move-in. You must note on the form all defects or damage
and return it to our representative. Otherwise, everything will be
considered to be in a clean, safe, and goad working condition.

You nwust use customary diligence in maintaining the apartnent and not
damaging or littering the common areas. Unless authorized by statute or
by usin writing, you must not perform any repairs, painting, wallpapering,
carpeting, clectrical changes, or otherwise alter our property. No holes or
stickers are allowed inside ar outside the apartment. But we'll permit a
reasonable number of small nail holes for hanging pictures on sheetrock
walls and in grooves of wood-paneled walls, unless our rules state
otherwise. No water furniture, washing machines, additional phone or
TV-cable cutlets, alarm systems, or tock changes, additions, or rekeying
is permitted unless statutorily allowed or we've consented in writing. You
may install a satellite dish or antenna provided you sign our satellite dish
or lease addendum which complies with bie restrictions
allowed by federal law. You agree not to alter, damage, or remove our
property, including alarm systeins, smoke detectors, furniture, telephone
and cable TV wiring, screens, locks, and security devices. When you move
in, we'll supply light bulbs for fixtures we furnish, including exterior
fixtures operated fram inside the apartment; after that, you'll replace them
at your expense with bulbs of the same type and wattage. Your
improvements and/or added fixtures to the apartment (whether or not
we consent) became ours unless we agree otherwise in writing.

Pest Control. We will make reasonable provisions for the extermination
of rats, mice, roaches, ants, wood destroying organisms, and bed bugs. If
you are required to vacate the premises for such extermination, we shall
not be liable for damages, but rent shall be abated. Jf you are required to
vacate in order to perform pest control or extermination services, you will
be given seven (7) days written notice of the necessity to vacate, and you
will not be required to vacate for more than four (4) days. We may still
enter your apartment as provided in Paragraph 28 of this Lease and ES.
83.53 or upon 12 hours notice to perform pest control or extermination
services which do not require you to vacate the premises. You must
comply with all applicable provisions of building, housing and health
codes and maintain the apartment and adjacent common areas ina clean
and sanitary manner. You must properly dispose of and promptly remove
all of your garbage so as to prevent foul odors, unsanitary conditions, or
infestation of pests and vermin in your apartment, adjacent common areas
(such as breezeways), and other common areas of the apartment
community.

Waterbeds. You are allowed to have a waterbed or flotation bedding
systems provided it complies with any applicable building codes and
provided that you carry flotation or renter's insurance which covers any
damages which occur as a result of using the waterbed or flotation
bedding system. You must provide us with a copy of the policy upon
request. You must also name us as an additional insured at our request,

REQUESTS, REPAIRS, AND MALFUNCTIONS. IF YOU OR ANY
OCCUPANT NEEDS TO SEND A NOTICE OR REQUEST—FOR
EXAMPLE, FOR REPAIRS, INSTALLATIONS, SERVICES, OR SECURITY-
RELATED MATTERS—IT MUST BE SIGNED AND IN WRITING TO
OUR DESIGNATED REPRESENTATIVE (except in case of fire, smoke,
gas, explosion, overflowing sewage, uncontrollable running water,
electrical shorts, or crime in progress). Our written notes on your oral
request do not constitute a written request from you.

Our complying with or responding to any oral request regarding security
or non-security matters doesn't waive the strict requirement for written
notices under this Lease Contract. You must promptly notify us in writing
of; water leaks; electrical problems; malfunctioning lights; broken or
missing locks or latches; and other conditions that pose a hazard to
property, health, or safety. We may change or install utility lines or
equipment serving the apartment if the workis done reasonably without
substantially increasing your utility costs. We may turn off equipment
and interrupt utilities as nceded to avoid property damage or to perform
work. [f utilities malfunction or are damaged by fire, water, ot similar
cause, you must notify our representative immediately. Air conditioning
problems are not emergencies. If air conditioning or other equipment
malfunctions, you must notify our representative as soon as possible on
a business day. We'll act with customary diligence to make repairs and
teconnections. Rett will sot abate int whole or in part,

If we believe that fire, catastrophic damage, extermination issues, mold
and mildew or any habitability issues whatsoever is substantial, or that
performance of needed repairs poses a danger to you, we may terminate
this Lease Contract within a reasonable time by giving you written notice.

28.

29, MULTIPLE RESIDENTS OR OCCUPANTS.

ANIMALS. No ar ‘s (including mammals, reptiles, birds, fish,
rodents and insects) ..v allowed, even temporarily, anywhere in the
apartment or apartment community unless we've so authorized in
writing. If we allow an animal, you must sign a separate animal
addendum, which may require additional deposits, rents, fees or other
charges. An animal deposit is considered a general security deposit. You
must remove an illegal animal within 24 hours of notice from us, or you
will be considered in defauit of this Lease Contact. We will authorize a
support animal for a disabled (handicapped) person. We may require a
written statement from a qualified professional verifying the need for the
support animal You must not feed stray or wild animals.

{f you or any guest or occupant violates animal restrictions (with or
without your knowledge), you'll be subject to charges, damages, eviction,
and other remedies provided in this Lease Contract. If an animal has been
in the apartment at any time during your term of occupancy (with or
without our consent), we'll charge you for defleaing, deedorizing, and
shampooing. Initial and daily animal-violation charges and animal-
removal charges are liquidated damages for our time, inconvenience, and
overhead (except for attorney's fees and litigation costs) in enforcing
animal restrictions and rules. We may remove an unauthorized animal
by (1} leaving, in a conspicuous place in the apartment, a 24-hour written
natice of intent to the animal, and (2) following the procedures of
paragraph 28. We may keep or kennel the animal or turn it over to a
humane society or local authority. When keeping or kenneling an animal,
we won't be liable for loss, harm, sickness, or death of the animal unless
due to our negligence. We'll return the animal to you upon request if it
has not already been turned over to a humane society or local autharity.
You must pay for the animal's reasonable care and kenneling charges. We
have no lien on the animal for any purpose.

WHEN WE MAY ENTER. Pursuant to Fla. Stat. §83.53, we may enter
the dwelling unit at any time for the protection or preservation of the
premises, in the case of an emergency, or if you unreasonably withhold
consent. If you or any guest or occupant is present, then repairers,
servicers, contractors, our representatives or other persons listed in (2)
below may peacefully entor the apartment at reasonable times for the
purposes listed in (2) below. If nobody is in the apartment, then such
persons may enter peacefully and at reasonable times by duplicate or
master key (or by breaking a window or ather means when necessary in
emergencies) if:

(1) we provide you with written notice to enter at least 12 hours prior to
the entry to take place between the hours of 7:30 a.m. and 8:00 p.m.;
an

entry is for: responding to your request: making repairs or
replacements; estimating repair or refurbishing costs; performing
pest control; doing preventive maintenance; changing filters; testing
or replacing smake-detector batteries; retrieving unreturned tools,
equipment or appliances; preventing waste of utilities; exercising our
contractual lien: leaving notices; delivering, installing, reconnecting,
or replacing appliances. furniture, equipment, or security devices:
removing or rckeying unauthorized security devices; removing
unauthorized window coverings; stopping excessive noise: removing
health or safety hazards (including hazardous materials), or items
prohibited under our rules; removing perishable foodstuffs if your
electricity is disconnected: removing unauthorized animals; cutting
off electricity according to statute; retrieving property owned or
leased by former residents; inspecting when immediate danger to
person or property is reasonably suspected; allowing persons to enter
as you authorized in your rental application (if you die, are
incarcerated, etc.); allowing entry by a law officer with a search or
arrest warrant, or in hot pursuit; showing apartment to prospective
residents (after move-out or vacate notice has been given); or showing
apartment to government inspectors for the limited purpose of
determining housing and fire ordinance compliance by us and to
lenders, appraisers, contractors, prospective buyers, or insurance
agents,

(2)

Each resident is jointly
and severally liable for all lease obligations. If you or any guest or
occupant violates the Lease Contract or rules, all residents are considered
to have violated the Lease Contract. Our requests and notices {including
sale notices) to any resident constitute notice to all residents and
occupants. Notices and requests from any resident or occupant (including
notices of lease termination, repair requests, and entry permissions)
constitute notice from all residents. In eviction suits, each resident is
considered the agent of all other residents in the apartment for service of
process. Security-deposit refunds and deduction itemizations of multiple
residents will comply with paragraph 42,

 

Replacements

 

REPLACEMENTS AND SUBLETTING. Replacing a resident, sub-
letting, or assignment is allowed only when we consent in writing.

Proced: for Repl IF we app a replacement resident,
then, at our option: (1) the replacement resident must sign this Lease
Contract with or without an increase in the total security deposit; or (2)
the remaining and replacement residents must sign an entirely new Lease

Contract. Unless we agree otherwise in writing, your security deposit will
automatically transfer to the replacement resident as of the date we
approve. The departing resident will no longer have a right to occupancy
or a security deposit refund, but will remain liable for the remainder of
the original Lease Contract term unless we agree otherwise in writing—~-
even if a new Lease Contract is signed.

 

| Responsibilities of Owner and Resident

 

RESPONSIBILITIES OF OWNER. We'll act with customary diligence to:

0)
(2)
@)

keep common areas reasonably clean, subject to paragraph 25;
maintain fixtures, furniture, hot water, heating and A/C equipment:
substantially comply with applicable federal, state, and local laws
regarding safety, sanitation, and fair housing: and

Laura Frechette
© 2014, National Apartment Association, Inc. - 9/2014, Florida

(4) make all reasonable repairs, subject to your obligation to pay for
damages far which you are liable.

Tf we violate any of the above or other material provisions of the lease,
you may terminate this Lease Contract and exercise other remedies under
state statute only as follows:

06282016090304FL13012350

Page 4 of 7

 
£30g 80g

OSEZTOETIASOCO6 09 TOcez90
*saDLAUaS Ung 20) Japlaoid

8[qeo ayy yim Apoanp yenNttos [Les yapisay ap pure ajqes Juyplaoud
aseap “quapisad ayy 0} ano sep ge yim Aeut Arodoad ayy yuapisad 3y) 0}
siseq 41Nq B UD ajqus Suypisoid aq Ajuasino Kew Spadod aig ysnoipyy

“s0UMO Wi0g purwoP Jo ssyoOU JoypAY sHOURA 13d]
sea] atp jo vonestdxa ayy ye wouyasaiy Apadord jeuusuad syuaprsay Jo 1/e
DANUIAL PUL FaSTWIA] U4) SILOLA TeYS JUapsay “|yWIEA OF uopedyqo

‘Tapuayjo xas jeunuyd e you ale nod jeyp aye}s AjBaNewsYsE NO,

“uORalostp anjosge pur ajos sno 1e ae epuappe Zurtueduiosse
Aue 20 yBA OS asee’] Sty) UTM SN 40} pansasal syySts ATeUCHaISIP LY

“ayo
ayy 12 ally UO st saINI YOH ayy Jo Adoo y ‘eazttaD aseaT sty) Jo YPeaIG
Jevaeut e st samy YOH Aue Aq apige 0} aunyrey angy “away OF BUI WOIy
payeSjnusoid pue 399339 ut aq Cour yey? (.5910Y YOH.) suohejnday puc
Soy UOAEPassy UMO suo} Jo wn}urUOpUOS Aue Aq apiae 11M puc
puryszapin ‘pamataas anny nud yen aSpaymowje nos ‘ajquoydde juaixa
dtp OF, 'S4°1INU NOLLVIDOSSY SYANMO JIWOH YO WNININOGNOD

*Aan{ e jou pue o8pnf
© 0} aq FEY s PLUAD aseo] SY} 0} PaC[ad 40 / PUB ‘mv] > “AIMEY
uo paseq yinsmey Aue jo [ety © yey) Dose am pue nod ‘may Aq pamoye
qua}xo ap 07 pur sasuadse peda] azo OL “TVRLL AUN 4O WZAIVM,

_Wwouniedap yyyeay Ajunos snod woy pauyergo aq Aew Jupsay uopex
pue sv8 uopes SulpacSas uogeuuoyuy [cuoplppy epvold wi ssuiping wi
punoy u32q aAcy soujapin’d aes pu [esapay paoaxa yeyy UOped jo s]araT
“aU JaA0 Yt 07 pasodxa ase ym suoszad 0) SYSIA yyyBay juasard Aeuw
‘sagnuenb yuopyyns ut Surpying e wi payepnuanose sey y} Woy yeu) se3
aagaeorpes Suynsoe Aljemnjeu o S| Uopey,, “not oy VORZIYyHOU ZuIMoI{O}
ay) aaq3 04 (S)oso bod AIMICIS EpLopy Aq panNbal away ‘SVD NOAVU

Case 8:19-cv-00037-SDM-JSS -- Decumertt1—Filed 01/0-4/19--Page-5-9F43-Pagelb-24

ePHOLy “F10Z/6- DU] ‘UoHeDossy quounredy [evoHtN ‘PI0T O
w__oyuSeITZ EzNeT

“ payeoy sp uounaede aig auayn AUNOD
ty UL powzoyzad aq ysnw suonedygo pesUOD ase] TY ‘uogdo s1apudy
ye ‘sadedjsow papsosas angny pue Zuys1a a] Jowsdns 20 ayeutpsogns
$f )DeAQUOD aged] SRLL ‘soluLdiuo quamadeuew pue ‘gquade ‘soakojduia
ano oy 4[dde Aynp-uow pus Aigiqel-uou sno Iuipae$or suvistaosd
Ty ‘yeads so peas Hod youy aSenSuyy Aue ut ‘uondo sno ye ‘pue ysyduq
uy aq Aeut syaumns0p pues saoneu [Ty “PeNUYOD ase2T SIA saIEP|[CAUT
aged Aue uo syetgiut jo uorssquo oy] Jou aynep> PTEAUT Ue JOLIN “SUMO
quanbasqns spujq ieayuVD ase7] Sty], 3VfeYyod ano UO BuNde yo ANNA
Aq Atasatn suope digo s9y10 20 “A20)NYe7s “JEN}IEIUOD ANd jo Aur to; ayqeyy
Ay ds; Aucdinoa 3 Jo ade ‘aado;dwa on ‘annuus
DEE saIpautazr qpYy ‘saqued (je Aq paaimm s} uopeforgns aguesnsul
*sotod aouRansur aayzodses ayp 20 mney Xq poyqryoad ysojup) ‘saypauiaa
Jat[{0 Jo Jaaleas JO UORIa]a Ue IpRINSUOD 7,uoM Apautas auo Bujspsaxy

 

~pouiis aq ysnui saogou fy “Surpung are saanyeudys xeq “uaard sem youl
XB] 40 33))a; “oat ayy Jo Adoo e UrEyaI P]NoYs eINUOD 3602] sitp Japun
aagou e Sujay uossad Auy ‘sn wos 10 0} 32HOU saNyYSsUO siddeuELL
JNO Wudj Jo 07] AIBOU VIAL UNEP nod jf sn wos soUTUNJE}I0d
Joy puewap pue aoyou Aue astem nod ‘aynqeys £q pournbas s1 pueulap
JO aopou Vay daaxg “saoueysumnoi Aue Japun Janjem & 21 UST syste
JaYW Jo ‘sud|] ‘SaqeP SNP jeyuDa ‘UaWwaLNbas aoyoUu-uINLM Supsojus

TPAC {Ag so Sur you NG ‘saURWOpad Jo ad0]d so JUN Jo 4yNtyZap
‘uoneo}A juanbasqns Aur jo Jaatem v paapisuos aq [im aaguyuasaidas
No JO uotssiue Jo UoTIe ON “SuNUM UT ssapun $aaQejuasaida: Ino
JO st ta suoteS}jqo Jayjo 20 sayMp Aytmndas osodiuy yey) Suaulsaade JO
‘suoneuasoidas ‘sastutold aye oy Yo Ne oy pure Bunum upssapun 4LjO
qied Aue 10 pen tUOT a5eR] sIy) AVeUCULLa) Jo ‘puawe ‘aarem 0) Quoyne
ou ancy (squaie pue ‘saadojdute ‘Jauuosiad yowasevew Burpnpur)
saanequasaidoa ang "gn pue nok ua9Mj9q WSWII|ITe auqUd a1 S$} eID
BSUT] SIYL ‘squaua.IZe so ‘suoAeuassadas ‘sasnuosd [eso Aue apeur
aaey saapejuasaidal sno jo fue tou am JayBN ‘SNOANVTIOSIW

 

| . SagneyD [e1auas) ]

‘Jwayas |[As aa sorpowsas
yptym jo nog Ajgou Jou ansind 9] asooyp ans satpartias IP ]Ym Jo WORDa]a
ue ayetu oy pasmbas you ase ayy ‘Teeyaq ined uo sasturaid ayy Suid]
234 18 ployo yey pao’ 2 Jupjeut Aq 19a0908 0) afqe2 ae asi juROWe 3Yyy
pue aseay oy sapun snp Susupewos Teyuas ayy Waamjaq aouaJaysip ay) JO)
ayqery winwias pia nod 4133]-a1 0) }diwaye Puy yunose€ INOK Joy UaWEde
ayy Jo wopsassad aye) om Jy ‘aseo] atp jo Japureuiar aly sopun syuad Joy
Ariqey soy ung ou aacy [pi nod way yunosse umo sno 20} pLoWede ap
jo Uolssassod 930) am JI ‘ONP sauus 31 Se nud Luody Ua DdjJOO 0} anuUALOS
pue qaunsede ayy 33]-a2 1a uoyssassod UlN Qo oO) UORIE OU aye] (2) 10
seyaq sno uo 4! ja]-as 0} yyTEZ pood wy duane pue INNODIV UNOA
YOs Wouysede ay jo uorssassod ayvy-as (4) “LNMODDV NMO UNO
YO vuissassod ayR}-31 pue payout se aseay arp yea (ce) s9ypto Ae aM
“umpuappy Aq papipour ssapun ‘sSutpaasoid uopaiaa YSnony Uulssassod
Paureyqo am asnezaq 20 4yuaunsede ayy jo uopssassod pauopuege
hoX asnwoag to ywaunsede ayy jo uoissossed pazapuains nod asnes0q
49 ‘asea| ayy jo yprasq snot fu yJNsai © se yuoed? dig] Ju UOIssassod
uyeSaz aay J] ‘satpausas sayjo [jv pue [1 YderSered 0} yalqns aq [p04
Apes ;nNoaaolw Nod J] “sagewEG yo UONeIHAA] pux sarpauloy yo asaroyy

“PRILOD 9se9] 2tp Jo YDeIIq anvd Oy paye]a2 soTeweEp penye ano
JO [18 20] 91421] aq astc TM Nod ‘uMpusppy Aq ParytpouL ss9[UN) “DUE|PeDp
yey) Aq surns qe Sed j,uop nok jt pappe aq fyi $9aj AouaSe uanray0o
3721p Bupeys pue quawAed Suppueurap sayaj e nod peur am Japye sXep OL
wIyM anp sume Qe Led 07 prey not 31 say Aouade-uoN20] {09 [ye Led ysnus
no, ‘Ayenuue papunadwioeo ‘oyep onp wo seak sad ysard;ut Yet avaq
squnowwe predun fry ‘(s3s02 uogeSyy] pur $99J ¢ Aausvje 40] Jou ase yng)
qutag 232] Sup2a][oo ut peayzaa0 pure “anuaTUaAUOOUT ‘auty Jno 20} sadeurep
pap nby are saZeys oye] “sS09 uOHeSAy soyjo [re pure sag s,fausoye
Aued Suptesasd-vou ayy wroy taavoal Acw Aysed Suypresasd ayy ‘soBewep
Ainfut-peuiosiad 10 jeqwaumuas ‘aaniund Aiejduaxa Bupjaas st Ayed &
sun *aynye7s 9384s JapUN satpawas yeSa] tayo {je BAeY am “WMeZap anos
uodg -anp suns zayyjo 0) uogippe uy ‘Oy yderZeied wr squnoosip jeje aq
0) payeys Syunouse Aue sn Aed jpn nod ‘Ajze2 yo axow pue ynejap nos
JU Sapuae yrparo 0) sumoute predun yodas Aeui ayy, ‘salpautay 221NO

‘Joao ploy 0) aNUQUOD Nod aNYM yuausede
anod 20 nok 0) HOU va} SuusAyop Kq—uorsuayxa peQUOD asta]
jo Daou Jo azyep ayp wo YuoUL uo 0] dn 20j—~-ut19] 7201] aser] au}
puayxa Aeut am ‘uoydo ano 3e (¢) 10 fayquoydde aq Acut se sys09 NOs pue
saay Aawioye ‘saSewep yeQuOD jo ysearg ‘powad saauppoy aig Juunp
uolssassod sopuaiins 0} asnjas pue Jaaopjoy 07 anuRWOd nod yeYy Aep
ied 10 amp pUd7 Jo JUNOWE diy afqnop Yun Sunjanp ay] jo wolssassod
JaANDAI OF QEEgS “WIS “eEy OY Wensind yNsme] MOYdTAAa JaAOppoY e ayy
cut am (2) Spuewiap 30 aonow jnoyyM yuanbuyap auosaq Aew pur siseq
Apep @ vo aoueape ut anp st uaz JaAopjoy (1) Way} ‘s1NI90 ABAUPTOY Ej]
“(Sunpas uy soqued oy £q 0} paoaSe oyep yno-anow yuazayyp e puodag 40)
AYEIRA O] BOHOL ING Jo adyoU yNO-ssow Anos UT pautEyUoOS ajep aly pucdag
JBAO PpoY ioU Sn ySan7 so “aaqtauy Quednos0 Aue io noX yaaopjopy

"suanesyiqo aseay yO
Jo quar anny 29) Ayyiqzt] Woy nud aseajau j,usaop Sumojaz juanbasqns
4a ‘uorssassod jo jum & Jo aoueNss] ‘UOHIIA| ‘UaIssassud 20) wd]2F
un jo Suay ‘syydur woyssassod snod yo uopeuywsay ‘asea] aly Jo suo|s|aoad
[euajews 20 Z¢"¢8 “$4 BALM aoUEIduios-uoU Jo) aseo] sty] JO UORWUTUIIa)

“SUONEPOIA Yons
10) asea] ayy Bugewrwsay jo Apawwal sno 0} UoNIppe Ul sapiyas
paysed Apadomdwy anowias 10 Mo} 0] asea] Sy] pue MEL EPLOjy
dapun syy8u ye aacy osze [i ayy “Areylues pue weap sastwaid
pue juowyede ay) dasy oy Sulpey so sauueur pazoyjneun
ue ur Sunred ‘sapiyaa Jo ‘sysan3 ‘syad pazuoyneun ‘uy payrwy
JOU age yng ‘apnput UoRIALA aly ano oy Ajunpoddo ue nod ard
THM 2m Yona Uf souendittos-uow jo sopdurexg ‘ovoge papraaid se
aouedwos-uay ayy ams vo; Apunyoddo sayyny Aue nod Sua
moyqim aseat anod ayeunusay Lew am ‘pouad yuow (71) as[asy e&
UNA ammyou ses & JO NpUOD Jo janpuas “"*s yeadas Nod 3140
adOU Uns Furateca. jo sfep (2) usaas UNPIM = —-_B[OTA ou] Jadt0d

0} [$2] Nod Jy ‘aSea] aYyy DYEULUIa) AeLLE aM “AdHOU tf] JO AIaaypp jo
skep (2) uaaas unYILM payasoo st aoueydwoo-uor ayy ssopun ey
nod SuiAjyou pur asuetdwor-you ayy jo ainyeu 343 SurAyoads
nod 07 aQOU UIAUM Ue Jaayap deur am 4t ama oy AyUNOddo
we uard aq QINOHS MOA 184i azngjeu e yo st aoUetdutOD
-vou oy) pues ‘(anp quar Aed oy aanypey URI 29410) epuappe
Aur 20 suoyepn fas puc s9na aip ‘aseo] sip yo suojs|soid [eyayeut
10 758 ‘SY WIM Ajdwoo oj Furpey Aeuayew Aq yneyap nod Jf (Z)
san uequnysip aq Jun panuyuoa 30 yuanb e210
sy3e yevonuayuy ana Aq Aysodord s3uap1sas 1ayi0 10 4NO Jo asns|Us
4o ‘afeulep ‘uogonaysop /0) pay, you are yng ‘apApul aand
07 Ayunyoddo ynoyyn axe yaya aouvydwuos-uow jo sajdusexg
‘sasquiaid puc juawyiede ayy ayesea 0} cogeu ap jo Asaaqap wo
sfep (Z) uaaas aaey [jim nod ‘syjuow Z1 UNELM tonepojA pucaas
eB Suympsuos so ams 0) Arunyoddy mney doRoU UOAeWTULIAY
asvay ¢ yons Surarzoaz uody] ‘asva] ayy ayeuruLiay 0] VONUAMT Ino
pute aurryduras-uou ary jo asnyeu ayy Juntypads aopou vsti
Supaayap Aq asco] ayy ayeuyutsay Aeut aM ‘NOLLYIOIA UV TWIS
¥ dO SH.LNOW (21) JATAaML NIH.LIM JONVITdINOD"NON
ONIONILNOD YO ANODIS WV SaLNLILSNOD
anuecydwos-uew snod jE 10 GYM OL ALINNALYOddO NV
NAID 38. LON CINOHS NOA 1elp ainyeu e jo st soueydiwos-vo0w
ayy pue ‘(anp yuaa ded 0} arnyrey wey, sayyo) epuappe
Aue 20 ‘suoqepndas pue sans aug ‘aseay stu Jo suotstaord jepayeur
10 ZG'ER "SY UBlas Afdiuco oF Buypey Apeyapeut <q ymegap nod JT (1)

‘asea’] ayi JO SUOISIAOTT [EUAPEW JO TSEB
‘su ini A[dutoD 07 ammprey Mox - juouTBady feyuay jo vOHeUPUTAL

‘suoyelygo aseay 1940 Jo yas aanyny Loy AVIA
wosy NOX aseajas y,usaop Sumafas juanbasqns Jo “uolssassod Jo 1M €
JO sQUENsS! ‘UORSIAA “uoT Joy Uonar ue jo Suyy ‘s[S1 woissossod
INOS Jo UONEUPUID, Jo Yua4 Jo JUStUAd-LOU JO} AvBD] Sty7 JO MOHCUPLU LAL
*yaumaasSe [ryuas ayy ayeurgaay Seu amr * id ayy jo voy d
fo juas ayy Jo yuaurded 10) puewap ua} e Jo Araaqap Jaye “sAeproy
{eSay paasasqo-janoo pue Aepung Aeparyes Sugunos jou ‘sdep {e} aay
40} Sonuyuos yAejap ay pue anp way.m wud Led of Burpey Aqynejop nod
J] ‘ang quay Arg oy amyey smog - awaaBy [eu2y Jo uoReUpUTAL,

uawyede anos
UL punoy ase eteusaydesed 20 sSnup yeBazi] Aue {9} 40 Zoynyeys 23293 Japun
eyeusaydeaed Snap 30 ‘euenfueur ‘2oucysqns polyonuos e yo Aaayop
JO ‘aingjoeynuew ‘uotsyassod Suraoaut 30 ‘uosied & OF WEY qeatsdyd
Jepvarod Jo jonype Surajoaur asuayjyo Auojay e 2oy UOeaIpnipe paaayop
waaid 40 ‘paysiauod ‘paysauie st yuednaco Aue 40 nod (S) tuoyeaydde
[e]ua4 eu suomsue as]ey 20 jaLIODUt aatS nos (p) QuouNuede ayy Uopucge
nod (¢) ‘sanz00 UOPD]AUOD JO eaITe ara JO JayIaYM Jo ssaypuefas
“seagl RUUD Lo 'YyIBaY ‘Aqayes ‘ary 20 ‘sajns puauyEde “ENLOD AseIT
siyy sayeqora yuednoo so ys0n3 Lue 20 nod (z) Sonp way amo NOA yey
s\unoule 1ayzo 10 Juas Aed 7,Uop nod (1) ssuopeo}a Suto] Joy Lp OF PANUMT]
2OU ynq Sinpnput peyuoy asea] shy) Jo sulsay Aue sayejora wwedn200
20 ysan3 Aue so nod JE y|NEJap ut aq 1,00, “LNGCISaY Ad Linvaad

‘aauegdusoauou
jO aoyow sn aard nod owy arg je yuazind 9q ysnW yuAL LY

“sospatuaz Ar0ynye4s zayyO asiazoxa osye Kew nud “Apdusvo 0 ainpiey
dIQ Palos 07 720973 a}Quuoseas Azad aye O) ONU|UOS pue sprit
aaey am pue foNuCS Jno puoday sesne2 o} anp s} Mawaarde jeptar
dy] Jo suostavad peuozew 20 ae] ePYOTy YM Apusos oy asnyrey 19 3] (9)
fsontpin pure soggy) ‘steLayeus yo AYTqe[ BAR d[qeuosTaL
dy] pue wajquad atp jo arnjeu ayy Supap|suvs Woy PUo ayy Apawar
20 iredas 0} awp afqevoseal e aaey am 4ysanbas ay Suraqaoes Jaye
fagyoU ayy jo Aszaqop saye sXep (2) UdATs LILIA
payoa.l05 jou $} COyLTOLs ayy jT aseo] DY apeUTULsD) OF HUT MaVUL AOA
Suyeorpin puc aseal siyy Jo suoisinoid peusyeu ata yy} 20 Mel eEPUOLL
Yim Afduroa 07 papres °° ey am may Bun{spads ‘sn 0} UonTpuad ayy JO
Apawaa zo ‘aoueusys §—_aedad sop ysanbau wayuim e ayeurysnut nad (e}

~

a)

‘te
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 6 of 43 PagelD 25

34.

36.

37,

38.

FORCE MAJEURE: I[fweare prevented fro —_pleting performances
of any obligations hereunder by an act of Gou, -ikes, epidemics, war,
acts of terrorism, riots, flood, fire, hurricane, tornado, sabotage, or other
occurrence which is beyond the control of the parties, then we shail be
excused from any further performance of obligations and undertakings
hereunder, to the full extent allowed under applicable law.

Furthermore, if such an event damages the property to materially affect
its habitability by some or all residents, we reserve the right to vacate any
and all leases and you agree to excuse us from any further performance
of obligations and undertakings hereunder, to the full extent allowed
under applicable law.

PAYMENTS. Payment of all sums is an independent covenant. At our
option and without notice, we may apply money received (other than sale

35.

proceeds uider para, + 13 or utility payments subject to governmental
regulations) first to any of your unpaid obligations, then to current rent—
regardless of notations on checks or money orders and regardless of when
the obligations arose. All sums other than rentare due upon our demand.
After the due date, we do not have to accept the rent or any other
payments. We do not have to accept and may reject, at any time and at
our discretion, any third party checks or any attempted partial payment
of rent or other payments,

ASSOCIATION MEMBERSHIP, Werepresent that either: (1) we or; (2)
the management company that represents us, is at the time of signing this
Lease Contract or a renewal of this Lease Contract, a member of both the
National Apartment Association and any affiliated state and local
apartment ({multi-housing) associations for the area where the apartment
is located.

 

Security Guidelines for Residents

 

SECURITY GUIDELINES. Incooperation with the National Apartment
Association, we'd like to give you some important safety guidelines. We
recommend that you follow these guidelines and use common sense in
practicing safe conduct. Inform all other occupants in your dwelling,
including any children you may have, about these guidelines.

PERSONAL SECURITY—WHILE INSIDE YOUR APARTMENT

1. Lock your doors and windows—even while you're inside.

2, Engage the keyless deadbolts on al! doors while you're inside.

3. When answering the door, see who is there by looking through a
window or peephole. If you don’t know the person, first talk with
him or her without opening the door. Don’t open the deor if you
have any doubts,

4. I€ children (who are old enough to take care of themselves) arc left
alone in your apartment, tell them to use the keyless deadbolt and
refuse to let anyone inside while you are gono—regardless of whether
the person is a stranger or an apartment maintenance or management
employee.

5. Don't put your name, address, or phone number on your key ring.

6 If you're concerned because you've lost your key or because
someone you distrust has a key, ask the management to rekey the
locks. You have a statutory right to have that done, as long as you
pay for the rekeying. You may net lockout anyone who has a lawful
right to occupy the apartment.

7. Dial 911 for emergencies. If the 91] number does not operate in
your area, keep phone numbers handy for the police, fire, and
emergency medical services. If an emergency arises, call the
appropriate governmental authorities first, then call the management.

8 Check your smoke detector manthly to make sure it is working
properly and the batteries are still okay.

9. Check your doorlocks, window Jatches, and other devices regularly

to be sure they are working properly.

If your doors or windows are unsecure due to break-ins or

malfunctioning locks or latches, stay with friends or neighbors until

the problem is fixed.

Immediately report to management—in writing, dated and signed-—

any needed repairs of locks, latches, doors, windows, smoke

detectors, and alarm systems.

Immediately report to management—in writing, dated and signed—

any malfunction of other safety devices outside your apartment,

such as broken gate Iocks, burned-out lights in stairwells and
parking tots, blocked passages, broken railings, etc.

Close curtains, blinds, and window shades at night.

Mark or engrave your driver's license number or other identification

on valuable personal property.

10.

11.

12

13,
14,

PERSONAL SECURITY—WHILE OUTSIDE YOUR APARTMENT

15. Lock your doors while you're gone. Lock any door handle tock,

keyed deadbolt lock, sliding door gin lock, sliding door handle latch,

and sliding door bar that you have.

Leave a radio or TV playing softly while you're gone.

Close and latch your windows while you're gone, particularly when

you're on vacation.

Tell your reommiate or spouse where you're going and when you'll

be back.

Don't walk alone at night. Don't allow your family to do so.

Don't hide a key under the doormat or a nearby flowerpot. These

are the first places a burglar will look.

Don't give entry keys, codes or electronic gate cards to anyone.

Use lamp timers when you go aut in the evening or go away

on vacation, They can be purchased at most hardware stores.

Let the manager and your friends know if you'll be gone for an

extended time. Ask your neighbors to watch your apartment

since the management cannot assume that responsibility.

» While on vacation, temporarily stop vour newspaper and mail
delivery, or have your mail and newspaper picked up daily by
a friend,

. Carry your door key in your hand, whether it is daylight or
dark, when walking to your entry door. You are more vulnerable
when looking for your keys at the door.

14,
VW.

18,

19.
20.

21,
22,

2B.

PERSONAL SECURITY—WHILE USING YOUR CAR

26. Lock your car doors while driving. Lock your car deors and
roll up the windows when leaving your car parked,

27, Don't leave exposed items in your car, such as cassette tapes,

wrapped packages, briefcases, or purses.

Don't leave your keys in the car.

Carry your key ring in your hand whenever you are walking

to your car—whether it is daytight or dark and whether you

are at home, school, wark, or on vacation.

Always park in a well-lighted area. If possible, try to park your

car in an off-strect parking area rather than on the street.

Check the backseat before getting into your car.

Be careful when stopping at gas stations or automatic-teller

machines at night—or anytime when you suspect danger.

28.
29.

30.

31.
32.

PERSONAL SECURITY AWARENESS

No security system is failsafe. Even the best system can't prevent crime.
Always act as if security systems don’t exist since they are subject to
malfuncti ing, and f error. We disclaint amy express or
intplicd warrantics of security. The best safety measures are the ones you
perform as a matter of common sense and habit,

 

When Moving Out

 

MOVE-OUT NOTICE. Before moving out, you must give our
representative advance written move-out notice as provided below. Your
move-out notice will nat release you from liability for the full term of the
Lease Contract or renewal term. You will still be liable for the entire Lease
Contract term if you move out early (paragraph 22) except under the
military clause (paragraph 23). YOUR MOVE-OUT NOTICE MUST
COMPLY WITH EACH OF THE FOLLOWING:

+ We must receive advance written notice of your move-out date. The
advance notice must be at least the number of days of notice required
in paragraph 3, Oral move-out notice will not be accepted and will
nat terminate your Lease Contract.

¢ Your move-out notice must not terminate the Lease Contract sooner
than the end of the Lease Contract term or renewal period.

YOUR NOTICE IS NOT ACCEPTABLE IF IT DOES NOT COMPLY
WITH ALL OF THE ABOVE. Please use our written move-out form. You
must obtain from our representative written acknowledgment that we
received your move-out notice. If we terminate the Lease Contract, we
must give you the same advance notice—unless you are in default. If the
lease term is not a month-to-month tenancy, Owner or Owner's
Tepresentative must notify Resident with written notice no later than

60 ___ days before the end of the lease term if the lease will not be
renewed,

MOVE-OUT PROCEUURES. The move-out date can’t be changed
unless we and you both agree in writing. You won't move cut before the
leage term or renewal period ends unless all rent for the entire jease tern
or renewal period is paid in full. You're prohibited by law from applying
any security deposit to rent. You won't stay beyond the date you are
supposed to move out. All residents, guests, and occupants must vacate
the apartment before the fifteen (15) day period for deposit refund begins.
You must give us and the U.S. Postal Service, in writing, each resident's
forwarding address.

Freche

Laura tte .
© 2014, National Apartment Association, Inc. - 9/2014, Florida

 

39. CLEANING. You must thoroughly clean the apartment, including

40

41,

doors, windows, furniture, bathrooms, kitchen appliances, patios,
balconies, garages, carports, and storage rooms. You must follow move-
out cleaning instructions if they have been provided. If you don't clean
adequately, you'll be liable for reasonable cleaning charges.

MOVE-OUT INSPECTION. You should meet with our representative
for a move-out inspection. Our representative has no authority to bind or
limit us regarding deductions for repairs, damages, or charges. Any
statements or estimates by us or our representative are subject to aur
correction, modification, or disapproval before final refunding or
accounting,

SECURITY DEPOSIT DEDUCTIONS AND OTHER CHARGES.
You'll be liable for the following charges, if applicable: unpaid rent:
paid utilities; imbursed service charges; repairs or damagi d
by negligence, carelessness, accident, or abuse, including stickers,
scratches, tears, burns, stains, or unapproved holes; replacement cast of
our property that was in or attached to the apartment and is missing:
replacing dead or missing smoke-detector batteries; utilities for repairs or
cleaning; trips to let in company representatives to remove your telephone
or TV cable services or rental iterns (if you so request or have moved out);
trips to open the apartment when you or any guest or occupant is missing
a key: unreturned keys; missing or burned-out light bulbs; removing or
rekeying unauthorized security devices or alarm systems; packing,
removing, or storing property removed or stored under paragraph 13;
removing illegally parked vehicles; special trips for trash removal caused
by parked vehicles blocking dumpsters; false security-alarm charges
unless due to our negligence; animal-related charges under paragraph
27; government fees or fines against us for violation (by you, your
o¢cup org } of Local ordi lating to smoke d false
alarms, recycling, or other matters; late-payment and returned-check
charges; a charge (not to exceed $100) for owner/ manager's time and
inconvenience in our lawful removal of an animal or in any valid eviction
proceeding against you, plus attorney's fees, court costs, and filing fees
actually paid; and other sums due under this Lease Contract.
06282016090306FL13012350

Page 6 of 7
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Pa

You'll be liable to us for any charges for reply —_ alll keys and access
devices referenced in paragraph 5 if you fail to ...rn them on or before
your actual move-out date.

42, DEPOSIT RETURN, SURRENDER, AND ABANDONMENT. We will
mail you your security deposit refund within fifteen (15) days after
surrender or abandonment if we do nat intend to impose a claim on the
security deposit. If we dointend to impose a claim on the security deposit

ge 7 of 43 PagelD 26
Anapartmentisalso+ ‘dered "abandoned" if you are absent from the

apartment or premise. .r at least fifteen (15) days, unless the rent is

current or you have notified us in writing of your intended absence.

Surrender, abandonment, and judicial eviction end your right of
possession for all purposes and gives us the immediate right to: dean up,
make repairs in, and relet the apartment; determine any security deposit
deductions; and remove property left in the apartment. Surrender,

we shall give you thirty (30) days written notice by certified mail to your abandonment, and judicial eviction affect your rights to property left in
last known mailing address stating the reason for imposing the claim. the apartment (paragraph 13), but do not affect our mitigation obligations
(paragraph 32).

You have surrendered the apartment when all apartment keys and access
devices listed in paragraph 5 have been turned in where rent is paid.

 

Signatures, Originals and Attachments ; |

 

 

43. ORIGINALS AND ATTACHMENTS. This Lease Contract has been
executed in multiple originals, with original signatures—one for you and
one or more for us. Our rules and community policies, if any, will be
attached to the Lease Contract and given to you at signing. When an
Inventory and Condition form is completed, both you and we should
retain a copy. The items checked below are attached to this Lease Contract . . .
and are binding even if not initialed or signed. Resident or Residents (all sign below)

 

You are legally bound by this document.
Read it carefully before signing.

 

 

 

 

 

 

Animal Addendum AR
Inventory and Condition Form

Mold Addendum

Enclosed Garage Addendum

Community Policies Addendum

Lease Contract Guaranty ( guaranties, if more than one}
Notice of Intent to Move Out Form

Parking Permit or Sticker (quantity: )

Satellite Dish or Antenna Addendum

Asbestos Addendum (if asbestos is present)

Lead Hazard Information and Disclosure Addendum (federal) Address and phone number of owner's representative for notice purposes
Utiity Addendum

Remote Control, Card or Code Access Gate Addendum 599 Calibre Cxest Pkwy

Intrusion Alarm Addendum A ;

Other Renters Insurance Addend. Altamonte Springs, Florida 327
Other Bed Bug Addendum (407) 862-5990

 

 

 

 

 

BEOOBDOBODOBORBS

Name and address of locator service {if applicable)

 

 

 

Date form is filled out (sanre as on top of page 1) 06/28/2016

SPECIAL PROVISIONS (CONTINUED FROM PAGE 2) Rent is late on tho(aen or the month and is assessed a
late fee of 10% monthly rent at that time. If applicabhe/ above rent amount includes garage,
storage and carport. Concessions, if applicable, are notated on the concession addendun.
TRASH/PEST AND/OR GAS: You will be charged a new account fea not to exceed $10, a month]:

illing fee not to exceed $6.00, and a final billing fee of $5.00. Washers and Dryers are an
additonal $35.00~pér month.

 

 

 

 

 

 

 

 

 

 

 

 

 

Central Parkway 06282016090307FL13012350
Laura Frechette

© 2014, National Apartment Association, Inc. _ Florida/National Apartment Association Official Form A-14, September 2014 Page 7 of 7 @

 
CASE Bite, O08 SDMISS Document 1-1 Filed 01/07/19 Page 8 of 43 PagelD 27

 

NATIONAL
APARTMENT
ASSOCIATION.

Inventory and Condition Form

 

86-103 586 Calibre Crest Parkway #103 {street address) in
32714 (zip code).
Owner's name: BEL Calibre Holdings,

R {list all

DWELLING UNIT DESCRIPTION. Unit No.
Altamonte Springs
LEASE CONTRACT DESCRIPTION. Lease Contract date:
LLC
Laura Frechette
You must note on this form all defects or damage and return it to our representative. Otherwise, everything will be considered to be in a clean, safe, and
good working condition. Please mark through items listed below if they don’t exist. This form protects both you (the resident) and us (the owner). We'll
use itin determining what should and should not be considered your responsibility upon move-out,

(city), Florida,
June 28, 2016

 

at Fr) "

Resident's Name: Laura Frechette

 

 

 

 

 

 

Home Phone: (Gy ) FBS TALL Work Phone: (___)

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

Resident's Name: Home Phone:(_ SSC“ Work Phonee: ( )
Resident's Name: Home Phone: ( ) Work Phone: ( )
Resident's Name: Home Phone: ( ) Work Phone: ( )
| QO) Move-In) or (©) Move-Out Condition (Check one) |

Living Room Dining Room

Walls. Walls

Wallpaper Wallpaper

Plugs, Switches, A/C Vents puiledS Plugs, Switches, A/C Vents

Woodwork /Baseboards Sern EGA — Woodwork/Baseboards

Ceiling Ceiling

Light Fixtures, Bulbs Light Fixtures, Bulbs

Floor/Carpet Flour / Carpet

  

 

 

 

   
 
  
  
 

Deors, Stops, Locks
Windows, Latches, Screens.
Window Coverings
Closets, Rods, Shelves
Closet Lights, Fixtures
Lamps. Bulbs.

 

 

 

 

 

Doors, Stops, Locks
Windows, Latches, Screens
Window Coverings
Closets, Rods, Shelves
Closet Lights, Fixtures
Water Stains an Walls or Ceilings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Stains on Walls or Ceilings Other
SE OuvAe API OGE/ Halls
Kitchen Walls,
Walls
Wallpaper
Wallpaper Plugs, Switches, A/C Vents
Plugs, Switches, A/C Vents Woodwork/ Baseboards
Woodwork/ Baseboords Ceiling
Ceiling Light Fi Bulbs
Light Fi Bulbs Flaor / Carpet,
Floor /Carpet
Doors, Stops, Lacks
Doors, Stops, Locks Closets, Rods, Shelves

 

Windows, Latches, Sereens__ Qt alis, Dw) (St Seas

Window Coverings
Cabinets, Drawers, Handles. Ye OMe Pred t pt IE
Countertops G42, ¢ Asics C¢ Re h50

Stove/Oven, Trays, Pans, Shelves

Vent Hood
Refrigerator, Trays, Shelves
Refrigerator Lent Crisper

 

 

Closet Lights, Fixtures
Water Stains on Walls or Ceilings
Other

Exterior (if applicable)
Patio/ Yard
Fences /Gates

Faucets
Bal,

 

 

 

 

 

 

h hb

» Racks

Sink Dispon!, Wyse AVAL dey Lana DAIe

Microwave.
Plumbing Leaks or Water Stains on Walls or Ceilings

 

Other

 

General [tems

 

 

 

Other

Bedroom (describe which auc}
Walls

 

 

 

Wallpaper
Plugs, Switches, A/C Vents

Woodwork/Baseboards (om OF (0) Cal wos li NESIO Lab WoW Pars

 

 

 

 

 

 

 

 

Thermostat Ceiling

Cable TV or Master Antenna —PUAG I WoKTOe wt Light Fixtures, Bulbs

AsCFiter_ [AAW Gram {ante Floor/Carpet

Washer/Dryer

Garage Door Doors, Stops, Lacks BL Neh te,
Ceiling Fans Windows, Latches, Screens ““P__ Cam VEXE SO iry PIVN Li

 

Exterior Doors, Screens /Sercen Doors, Dourbell

 

 

Fireplace
Other

 

Lavra Frochatte
© 2012, National Apartment Association, Inc. - 9/2012, Florida

Window Coverings
Closets, Reds, Shelves
Closet Lights, Fixtures,
Water Stains on Walls or Ceilings
Other

 

 

 

06262016090S01FL13012350

Page 1 of 2
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 9 of 43 PagelD 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bedroom (describe which one} Bedroom (describe which +
Walls. Walls.
Wallpap Wallpaper
Plugs, Switches, A/C Vents Plugs, Switches, A/C Vents
Woedwork/ Baseboards Woadwork/ Baseboards
Ceiling Coiling
Light Fixtures, Bulbs Light Fixtures, Bulbs
Floor /Carpet Floor/ Carpet,
Doors, Stops, Locks Daaors, Stops, Locks
Windows, Latches, Screens. Windows, Latches, Screens.
Window Coverings Window Coverings
Closets, Rods, Shelves Closets, Rods, Shelves
Closet Lights, Fixtures Closet Lights, Fixtures
Water Stains on Walls ar Ceilings Water Stains on Walls or Ceilings
Other Other

Bath (describe which one): Bath (describe which ote):
Walls Walls
Wallpaper Wallpap
Plugs, Switches, A/C Vents yt 6 J AAT Plugs, Switches, A/C Vents
Woodwork/ Baseboards G pa UE if ivffli Woodwork/ Baseboard
Ceiling Ceiling
Light Fixtures, Bulbs Light Fixtures, Bulbs
Exhaust Fan/Heater Exhaust Fan/Heater
Floor/Carpet. Floor/ Carpet
Doors, Stops, Lacks Doors, Stops, Locks
Windows, Latches, Screens : Windows, Latches, Screens
Window Coverings Window Coverings
Sink, Faucet, Handles, Stopper LAPIS DA Anh CoS Gol Ce satgle Sink, Faucet, Handles, Stopper
Countertops ink Countertops
Mirror. Mirror,
Cabinets, Drawers, Handi Cabinets, Drawers, Hand!
Toilet, Paper Holder Toilet, Paper Holder
Bathtub, Enclosure, Stopper. SY Arete $a) TAG Bathtub, Enclosure, Stopper
Shower, Doors, Rads Shower, Doors, Rods
Tile Tile

 

 

Plumbing Leaks or Water Stains on Walls or Ceilings Plumbing Leaks or Water Stains on Walls or Ceilings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Other
Half Bath Safety-Related Items (Pit “none” if itent does not exist)
Walls. Door Knob Lacks
Keyed Deadbolt Lacks.
Wallpaper Keyless Deadbalts
Plugs, Switches, A/C Vents Keyless Bolting Devices
Woodwork/ Baseboards Sliding Door Latches
Ceiling Sliding Door Security Bars
Light Fixtures, Buibs Sliding Door Pin Locks
Exhaust Pan/Heater Doorviewers
Floor /Carpet, Window Latches,
Porch and Patio Lights
Doors, Stops, Lacks Smoke Detectors (push bulton to test)
Windows, Latches, Screens. Alarm System
Window Coverings Fire Extinguishers (look at charge level-BUT DON'T TEST!)
Sink, Faucet, Handles, Stopper Garage Door Opener
Countertops _— Gate Access Card(s)
Mirror. Other
Cabinets, Drawers, Handles
Toilet, Paper Holder,

 

 

 

Tile Date of Move-In: & (2.f ({ ke

Plumbing Leaks or Water Stains on Walls or Ceilings or
Date of Move-Out:

 

 

Other

 

Acknowledgment. You acknowledge that you have inspected and tested all of the safety-related items (if in the dwelling) and that they are working, except as
noted above. All items will be assumed to be in good condition untess otherwise noted on this form. You acknowledge receiving written operating instructions
on the alarm system and gate access entry systems (if there are any). You acknowledge testing the smoke detector(s) and verify that they are operating correctly,
‘You acknowledge that you and management have inspected the dwelling unit and that no signs of bedbugs or other pests are present. This unit is in a decent,
safe and sanitary condition,

In signing belote, you accept this inventory as part of the Lease Contract and agece that it accurately reflects the condition of the premises for purposes of

determining any refund due to you tohey you move aut. |
Resident or Resident's Agent: cen PY Date of Signing: C(2I/u

Owner or Owner's Rep o Date of Signing: 25 é

Fiorida/ National Apartment Association Official Form D-12, September 2012
06282016090502FL13012350 Page 2 of 2 © 2012, National Apartment Association, Inc. mex
Laura Frachette

 
Case oe CV 00087-SDM-JSS Document 1-1 Filed 01/07/19 Page 10 of 43 PagelD 29

  

 

ARS j UTILITY AND SERVICES ADDENDUM
a APARTMENT
reel ASSOCIATION.

This Utility Addendum is incorporated into the Lease Contract (referred to in this addendum as "Lease Contract” or “Lease") dated
June 28, 27016 between BEL Calibre Holdings, LLC

("We" and /or"we" and/or"us"Jand

 

Laura Frechette

 

 

 

{"You" and/or "you") of Unit No. 86-103
located at 586 Calibre Crest Parkway #103 (street address) in
Altamonte Springs, FL 32714 and is in addition to all terms and conditions in the Lease.

To the extent that the terms of this Utility Addendum conflict with those of the Lease, this Utility Addendum shall control.

1. Responsibility for payment of utilities, and the method of metering or otherwise measuring the cost of the utility, will be as indicated
below,

a)

b)

c)

a)

e)

8)

h)

k)

y

Water service to your dwelling will be paid by you either:
OQ directly to the utility service provider; or
&) water bills will be billed by the service provider to us and then allocated to yau based on the following formula: i

Q. If flat rate is selected, the current flat rate is $ per month.

@ 3rd party billing company if applicable NWP Services

Sewer service to your dwelling will be paid by you either:
CQ) directly to the utility service provider; or
&%) sewer bills will be billed by the service provider to us and then allocated to you based on the following formula: 1

(7 If flat rate is selected, the current flat rate is $ per month,

@) 3rd party billing company if applicable NWP_Sexvices

Gas service to your dwelling will be paid by you either:

O directly to the utility service provider; or

© gas bills will be billed by the service provider to us and then allocated to you based on the following formula:
CO] If flat rate is selected, the current flat rate is $. per month.
0) 3rd party billing company if applicable

Trash service to your dwelling will be paid by you either:
CQ) directly to the service provider; or
& trash bills will be billed by the service provider to us and then charged to you based on the following formula: 4
Q) If flat rate is selected, the current flat rate is $ 41.34 per month.
@ 3rd party billing company if applicable NWP_Sexrvicas
Electric service to your dwelling will be paid by you either:
@) directly to the utility service provider; or
CO) electric bills will be billed by the service provider to us and then allocated to you based on the following formula:
U7 If flat rate is selected, the current flat rate is $. per month.
2) 3rd party billing company if applicable

 

 

Stormwater service to your dwelling will be paid by you either:

O directly to the utility service provider; or

(J stormwater bills will be billed by the service provider to us and then allocated to you based on the following formula:
{) If flat rate is selected, the current flat rate is $ per month.
(C) 3rd party billing company if applicable.

 

Cable TV service to your dwelling will be paid by you either:

QD) directly to the utility service provider; or

O cable TV bills will be billed by the service provider to us and then allocated to you based on the following formula:
0 If flat rate is selected, the flat rate is $ per month.
C0 3rd party billing company if applicable

Master Antenna service to your dwelling will be paid by you either:

Q directly to the utility service provider; or

(] master antenna bills will be billed by the service provider to us and then allocated to you based on the following formula:
(C) If flat rate is selected, the current flat rate is $ per month,
O 3rd party billing company if applicable

Internet service to your dwelling will be paid by you either:

OQ direcily to the utility service provider; or

(2) internet bills will be billed by the service provider to us and then allocated to you based on the following formula:
(2 If flat rate is selected, the current flat rate is $ per month.
( 3rd party billing company if applicable

 

 

 

 

Pest Control service to your dwelling will be paid by you either:

QO) directly to the utility service provider; or

i pest control bills will be billed by the service provider to us and then charged to you based on the following formula:
& If flat rate is selected, the current flat rate is $ 2.50 per
QO 3rd party billing company if applicable

 

(Other) service to your dwelling will be paid by you either:
QO) directly to the utility service provider; or
Q bills will be billed by the service provider to us and then allocated to you based on the following formula:

 

©) If flat rate is selected, the current flat rate is $ per month.
© 3rd party billing company if applicable
(Other) service to your dwelling will be paid by you either:

 

() directly to the utility service provider; or
Q bills will be billed by the service provider to us and then allocated to you based on the following formula:
(7 If flat rate is selected, the current flat rate is $ per month.
©) 3rd party billing company if applicable

 

METERING/ ALLOCATION METHOD KEY

“4
“7
nye
mgr
ose
"6"

- Sub-metering of all of your water/gas/ electric use

- Calculation of your total water use based on sub-metering of hot water

- Calculation of your total water use based on sub-metering of cold water

- Flat rate per month

- Allocation based on the number of persons residing in your dwelling unit 0628201 6088901FL13012350
- Allocation based on the number of persons residing in your dwelling unit using a ratio occupancy formula

Leura Frechette
Page 1 af 2 © 2014, National Apartment Association, Inc. - 7/2014, Florida

ner Ne Een a eo Ne ERE Ete REET ap eee Mae tae ER RRR NA OR NR eet eee Rat RNR em! me mm we oe etme
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 11 of 43 PagelD 30
"7" - Allocation based on square footag your dwelling unit
"8" - Allocation based on a combination v. square footage of your dwelling unit and the nun. er of persons residing in your dwelling unit
"9" ~ Allocation based on the number of bedrooms in your dwelling unit
"10" - Allocation based on a lawful formula not listed here
(Note: if method "10" is selected, a separate sheet will be attached describing the formula used)

2 Ifan allocation method is used, we or our billing company will calculate your allocated share of the utilities and services provided and
all costs in accordance with state and local statutes. Under any allocation method, Resident may be paying for part of the utility usage
in common areas or in other residential units as well as administrative fees. Both Resident and Owner agree that using a calculation or
allocation formula as a basis for estimating total utility consumption is fair and reasonable, while recognizing that the allocation method.
may or may not accurately reflect actua] total utility consumption for Resident. Where lawful, we may change the above methods of
determining your allocated share of utilities and services and all other billing methods, in our sole discretion, and after providing written
notice to you. More detailed descriptions of billing methods, calculations and allocation formulas will be provided upon request.

If a flat fee method for trash or other utility service is used, Resident and Owner agree that the charges indicated in this Agreement (as
may be amended with written notice as specified above) represent a fair and reasonable amount for the service(s} provided and that the
amount billed is not based on a monthly per unit cost.

3. When billed by us directly or through our billing company, you must pay utility bills within 5 days of the date when the utility
bill is issued at the place indicated on your bill, or the payment will be late. If a payment is late, you will be responsible for a late fee as
indicated below. The late payment of a bill or failure to pay any utility bill is a material and substantial breach of the Lease and we will
exercise all remedies available under the Lease, up to and including eviction for nonpayment. To the extent there are any new account,
monthly administrative, late fees or final bill fees, you shall pay such fees as indicated below.

New Account Fee: $ 10.00 (not to exceed $ 15.00 )
Monthly Administrative Billing Fee: $ 4.65 (not to exceed $ 8.00 )
Late Fee: $ 30.00 (not to exceed $ )
Final Bill Fee: $ 5.00 (not to exceed $ 10.00 ~+)

If allowed by state law, we at our sole discretion may amend these fees, with written natice to you.

4. You will be charged for the full period of time that you were living in, occupying, or responsible for payment of rent or utility charges on
the dwelling. If you breach the Lease, you will be responsible for utility charges for the time period you were obliged to pay the charges
under the Lease, subject to our mitigation of damages. In the event you fail to timely establish utility services, we may charge you for any
utility service billed to us for your dwelling and may charge a reasonable administration fee for billing for the utility service in the amount
of $ 50.00

5. When you move out, you will receive a final bill which may be estimated based on your prior utility usage. This bill must be paid at the
time you move out or it will be deducted from the security deposit.

6. We are not liable for any losses or damages you incur as a result of outages, interruptions, or fluctuations in utility services provided to
the dwelling unless such loss or damage was the direct result of negligence by us or our employees. You release us from any and all such
claims and waive any claims for offset or reduction of rent or diminished rental value of the dwelling due to such outages, interruptions,
or fluctuations.

7. You agree not to tamper with, adjust, or disconnect any utility sub-metering system or device. Violation of this provision is a material
breach of your Lease and may subject you to eviction or other remedies available to us under your Lease, this Utility Addendum and at
law,

8. Where lawful, all utilities, charges and fees of any kind under this lease shall be considered additional rent, and if partial payments are
accepted by the Owner, they will be allocated first to non-rent charges and to rent last.

9. You represent that all occupants that will be residing in the Unit are accurately identified in the Lease. You agree to promptly notify Owner
of any change in such number of occupants and/or the identity of occupants.

10. You agree that you may, upon thirty (30) days prior written notice from Owner to you, begin receiving a bill for additional utilities and
services, at which time such additional utilities and services shall for all purposes be included in the term Utilities.

11. This Addendum is designed for use in multiple jurisdictions, and no billing method, charge, or fee mentioned herein will be used in any
jurisdiction where such use would be unlawful. If any provision of this addendum or the Lease is invalid or unenforceable under applicable
law, such provision shall be ineffective to the extent of such invalidity or unenforceability only without invalidating or otherwise affecting
the remainder of this addendum or the Lease. Except as specifically stated herein, all other terms and conditions of the Lease shall remain
unchanged. In the event of any conflict between the terms of this Addendum and the terms of the Lease, the terms of this Addendum shall
control.

12. The following special provisions and any addenda or written rules furnished to you at or before signing will become a part of this
Utility Addendum and will supersede any conflicting provisions of this printed Utility Addendum and/or the Lease Contract.

Water/Sewer/Trash usage are billed in arrears. Upon move-out there will be one additional
bill for usage and resident is responsible for $5.00 final bill fee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ResidentSignature 7K fas ree Date tf Ley il,

 

 

 

 

 

Resident Signature Date
Resident Signature Date
Resident Signature Date.

 

 

 

Management Daw Xuy Pow exy Date. “| {Zolli

0628201 6088902FL13012350
Page 2 of 2 © 2014, National Apartment Association, Inc. - 7/2014, Florida "ee

Laura Prechette
 

Case sgettae, CV-00087-SDM-JSS Document 1-1 Filed 01/07/19 Page 12 of 43

Mold Information and Prevention Addendum

   
   

a
NATIONAL
APARTMENT
ASSOCIATION.

 

 

Please note: I¢ is aur goa! to maintain a quality living eaviroument for aur residents. To help achieve this goal, it is important ta work
together to ntinimize any mold growth in your dwelling, That is why this addendunt contains important information for you, and

responsibilities for both you and ns.

 

 

1. DWELLING UNIT DESCRIPTION. Unit.No._ 86-103
586 Calibre Crest Parkway #103 (street address)
in. Altamonte Springs city).
Florida, 32714 (tp code),

LEASE CONTRACT DESCRIPTION.
LeaseContractdate: June 28, 2016

ee a ela
Owner'sname: BEL Calibre Holdings, LLC

 

6.

* washing machine hose leaks, plant watering overflows, pet urine,
cooking spills, beverage spills and steam from excessive cpen-pot
cooking;

* leaks fram clothes dryer discharge vents (which can put lots of
moisture into the air}: and

. insufficent drying of carpets, carpet pads, shower walls and bathroom

oars.

IF SMALL AREAS OF MOLD HAVE ALREADY OCCURRED ON

NON-POROUS SURFACES (such as ceramic tile, formica, viny!

 

 

Residents (list all residents}: Laura Frechette

 

 

 

3. ABOUT MOLD. Mold is found virtually everywhere in our
environment—both indoors and outdoors and in both new and ald
structures. Molds are naturally occurring microscopic organisms which
reproduce by spores and have existed practically from the beginning of
Sime. All of us have lived with mold spores all our lives. Without molds
we would al be struggling with large amounts of dead organic matter.

Mold breaks down organic matter in the environment and uses the end
product for its food. Mold spores (like plant pollen) spread through the
air and are commonly transported by shoes, clothing and other materials.
When excess moisture is present inside a dwelling, mold can grow, A 2004
Federal Centers for Disease Contral and Prevention study found that there
is currently no scientific evidence that the accumulation of mold causes
any significant health risks for person with normally functioning immune
systems. Nonetheless, appropriate precautions need to be taken.

4. PREVENTING MOLD BEGINS WITH YOU. In order to minimize the
potential for mold growth in your dwelling, you must do the following:

* Keep your dwelling clean—particularly the kitchen, the bathroom(s),
carpetsand floors. Regular vac ing, mopping and using ak hald
cleaner to clean hard surfaces is impartant to remove the househald
dirtand debris that harbor mold or food for mold. Immediately throw
away moldy food.

* Remove visible moisture accunwlation on windows, walls, ceilings,
floors and other surfaces as seon as reasonably possible. Look for
leaks in washing machine hoses and discharge lines—especially if the
leak is large enough for water to infiltrate nearby walls. Turn on any
exhaust fans in the bathroom and kitchen before you start showering
or cooking with open pots. When showering, be sure to keep the
shower curtain inside the tub or fully close the shower doors. Also,
the experts recommend that after taking a shower or bath, you: (1)
wipe maisture off of shower walls, shower doors, the bathtub and the
bathroom floor; (2) leave the bathroom door open until all moisture
on the mirrors and bathroom walls and tile surfaces has dissipated;
and (3) hang up your towels and bath mats so they will completely
dry out.

. Promptly notify us in writing about any air conditioning or heating
system problems you discover. Follow our rules, if any, regarding
replacementofairfilters. Also, itisrecommended that you periodically
open windows and doors an days when theoutd isdry(ic.,
humidity is below 50 percent) to help humid areas of your dwelling
dry out.

* Promptly notify us in writing about any signs of water leaks, water
infiltration or mold. We will respond in accordance with state law and
the Lease Contract to repair or remedy the situation, as necessary.

¢ Keep the thermostat set to automatically circulate air in the event
temperatures rise to or above 80 degrees Fahrenheit.

5. IN ORDER TO AVOID MOLD GROWTH, it is important to prevent
excessive moisture buildup in your divelling. Failure to promptly pay
attention toleaks and moisture thatinightaccuntulate ondwellingsurfaces
or that might get inside walls or ceilings can encourage mold growth.
Prolonged moisture can result from a wide variety of sources, such as:

* rainwater leaking from roofs, windows, doors and outside walls, as
well as flood waters rising above floor level;

overflows from showers, bathtubs, toilets, lavatories, sinks, 4
machines, dehumidifiers, refrigerator or A/C drip pans or clogged up
A/C condensation lines;

leaks from plumbing lines or fixtures, and leaks inta walls from bad
or missing grouting /caulking around showers, tubs or sinks;

hy.

Resident or Residents
(AH residents must sigat here)

ROA, “Das fa tts

 

 

 

Laura Frechatte

10.

Nooring, metal, wood or plastic), the federal Environmental Protection
Agency (EPA) recommends that you first clean the areas with soap (or
detergent) and water, let the surface dry, and then within 24 hours apply a
pre-mixed, spray-on-type househald biocide, such as Lysol Disinfectant®,
Pine-Sol Disinfectant® (original pine-scented), Tilex Mildew Remover®or
Clorox Cleanup®, (Note: Only a few of the common household cleaners will
actually kill mold). Tilex® and Clorox® contain bleach which can discolor
or stain. Be sure to follow the instructions on the container. Applying
biocides without first cleaning away the dirtand oils from the surfaceis like
painting over old paint without first cleaning and preparing the surface,

Always clean and apply a biocide to an area 5 or 6 times larger than any
visible mold because mold may be adjacent in quantities nat yet visible
to the naked eye. A vacuum cleaner with a high-efficiency particulate air
(HEPA) filter can be used to help remove non-visible mold products from
porous items, such as fibers in sofas, chairs, drapes and carpets—provided
the fibersare completely dry. Machine washing ordry cleaning will remove
mold from clothes.

DONOT CLEAN ORAPPLY BIOCIDESTO: (1) visiblemold on porons
surfaces, such as sheetrock walls or ceilings, or (2) large areas of visibte
mold on non-porous surfaces. Instead, notify us in writing, and we will
take appropriate action.

COMPLIANCE. Complying with thisaddendumwillhelp preventmold
growth in your dwelling, and both you and we will be able to respond
carrectly if problems develop that could lead to mold growth. If you have
guestions regarding this addendum, please contact us at the management
Office or at the phone number shown in your Lease Contract.

If you fail to comply with this Addendum, you can be held responsible
for property damage to the dwelling and any health problems that may
result, We can't fix problems in your dwelling unless we know about
them.

TERMINATION OF TENANCY. Owner,Managementoragentreserves
the right to terminate the tenancy and RESIDENT(S) agree to vacate the
premises in the event Owner, Management or agent in its sole judgment
feels that either there is mold/ mildew present in the dwelling unit which
may pose a safety or health hazard to RESIDENT(S) or other persons
and/or RESIDENT(S) actions or inactions are causing a condition which
is conducive to mold/mildew growth,

SPECIALPROVISIONS. The following special provisions control over
conflicting provisions of this printed form:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner or Owner's Representative

ave "Bow dy

Date of Lease Contract

June 28, 2016

 

0628201 6088501 FL13012350

Florida/ National Apartment Association Official Form F-12, September 2012

 

© 2012, National Apartment Association, Inc, rs"

PagelD 31
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 13 of 43 PagelD 32

 

 

Bed Bug Addendum
NATIONAL
Date: ____June 28, 2016 APARTMENT
(when this Addendum is filled out) ASSOCIATION,

 

 

Please note: It is our goal to maintain a quality living environment for our residents. To help achicve this goai, it is important
to work together to minimize the potential for any bed bugs in your dwelling or surrounding dwellings. This addendum

contains important information that outlines your responsibility and potential liability with regard to bed bugs.

 

 

 

1. DWELLING UNIT DESCRIPTION. cleaned in the opinion of Management or Pest Control and

Unit No. 86-103  _, 586 Calibre Crest
Parkway #103 (street address)

in Altamonte Springs
(city), Florida, 32714 zip core).

2. LEASE CONTRACT DESCRIPTION.
Lease Contract date: June 26, 2016

Owner’s name: BEL Calibre Holdings, LLC

 

 

 

Residents (Itst aff residents): Laura Frechette

 

 

 

3. MANAGEMENT REPRESENTATION AND
INSPECTION: Management represents that it is not
aware of any current infestation or presence of bed bugs in
the dwelling unit. Under Florida law, only a licensed pest
control professional, hereinafter "Pest Control" is permitted
by law to inspect for insects and render an opinion as to
infestation or the lack thereof.

4, BEDBUG INFORMATION: Resident represents and
agrees that he or she has read the information about bed
bugs provided by Management and is not aware of any
infestation or presence of the bed bugs in Resident's current
or previous dwelling(s), home(s), furniture, clothing, or
personal property and possessions and has fully disclosed
to Management any previous bed bug infestation or issues
which Resident may have experienced or are experiencing
and has not been subjected to or living in an environment,
dwelling, or home in which there was a bed bug infestation
or presence. Resident represents that if he or she WAS

reviously living in a dwelling or home that had a bed bu;
infestation thathe or she has had all furniture, clothing, an
personal property or belongings professionally and properk
cleaned and treated by Pest Control that shall certify suc!
items are free of further infestation. In the event Resident
discloses a previous experience of bed bug infestation,
Management shall have the right to see documentation
of the treatment from Pest Control and inspect Resident's
personal property and possessions to confirm the absence
of bed bugs.

. USED AND DISCARDED ITEMS: Resident
acknowledges that used, abandoned or discarded furniture,
clothing, and personal property can contain bed bugs
which may infest the dwelling and be extremely difficult
to control, and the costs associated with treating bed bugs
are expensive. Resident represents and agrees that he or
she shall not allow such property to enter the dwellin
without confirming the absence of bed bugs or having suc
items properly an professionally cleaned and treated by
Pest Control before bringing such items into the dwelling.

Resident shall be required to provide proof that any suc’

item has been inspected and or treated by Pest Control.

6. ACCESS BY MANAGEMENT AND PEST
CONTROL AND RESIDENT COOPERATION:
Resident shall allow Management, Maintenance staff and
Pest Control to have full access to the dwelling at reasonable
times and hours for inspection, pest control, and treatment
of bed bugs if any exist. Resident and the Resident's famil
members, occupants, social guests, and invitees shall
cooperate and shall notinterfere in any way with inspections
or treatments, or this shal! constitute a material breach of
the lease agreement. Upon confirmation of the presence
or infestation of bed bugs, Resident must cooperate and
coordinate with Management and Pest Control to treat and
attempt to eliminate the bed bugs. Resident must follow
all directions of Management and Pest Control to treat the
dwelling. Management and Management's Pest Control
shall have the right to set all conditions necessary for
inspection and treatmentof the premises for the presence or
infestation of bed bugs. The Resident is required to remove
or destroy personal property that cannot be treated or

holds Management and Pest Control harmless for any loss
or damages to such personal property. Failure to comply
shall constitute a material breach of the Lease Contract and
this Addendum.

. NOTIFICATIONS BY RESIDENT: Resident shall

promptly notify Management of any conditions that may
indicate the presence of bed bugs in the dwelling or in any
of Resident's clothing, furniture, and/or other personal
property. Resident shall promptly notify Management of
any recurring or unexplained bites, irritations, sores of the
skin or body which Resident believes are occurring from
bed bugs or from any condition or pest believed to be within
the dwelling. Resident shall promptly notify Management
if he or she discovers any condition or evidence that might
indicate the presence or infestation of bed bugs. Resident
shall not try to treat the dwelling for a bed bug infestation
on his own or hire any outside pest control company and
acknowledges that Management has the full right to select
its own Pest Control to perform treatments and cleaning of
the dwelling and building if necessary. Failure to comply
shall constitute a material breach of the Lease Contract and
this addendum.

. METHOD OF TREATMENT: If Management decides to

have the dwelling treated and not terminate the tenancy,
Management along with Pest Control shall have the sole
right to select the method of treating the dwelling or am
affected areas. Residentis responsible to follow all proto cols
ordirections from Managementand / or Pest Control. Failure
to comply shall constitute a material breach of the Lease
Contract and this Addendum.

9. ON SETE TRANSFERS OR TEMPORARY VACATING:

A. On-Site Transfers: If Resident is allowed to transfer
on-site to another dwelling in the community, Resident
musthave his or her personal property and possessions
professionally treated by Pest Control prior to transfer
in accordance with the instructions of Management
and Pest Control and cooperate in preventing further
infestation orspreading of bed bugsto another dwellin
orbuilding. TRANSFERS TO ANOTHER DWELLIN
ARE NOT GUARANTEED even ifResidentis deemed
by Management or Pest Control not to be at fault.
Resident will not be eligible for transfer on-site to
another dwelling in the community if, in the sole
opinion of Management OR Pest Control, Resident
or Resident's family members, occupants, social guests,
orinvitees caused, or are responsible for the infestation
or presence of bed bugs in the dwelling or building,
have not followed the necessary procedures mandated
by Management or Pest Control or if in the opinion of
Pest Control, the bed bugs have not been eradicated
from the Resident's personal property or an on-site
transfer will cause a re-infestation, Failure to comply
shall constitute a material breach of the Lease Contract
and this Addendum.

B. Temporary Vacating: If Resident is forced to
temporarily vacate the premises and find other
temporary accommodations, under Florida law FS
§3.51(2}(a)1L., Management's only legal responsibility
is to abate the rent for the time period Resident
cannot residein the dwelling. Management may choose
at its sole option to pay other expenses Resident may
incur but has no legal obligation to doso under Florida
law. If Resident is requested to temporarily vacate,
they shall do so within 7 days of written notice to
Resident or this shall be considered a material breach of
the Lease Contractand this Addendum. OnceResident
has been advised that the dwelling is habitable,
Management shali have no further responsibility to
abate rent, and Resident shall owe rent and all sums
due per the Lease Contract and any addenda.

06262016088301FL13012350

Laura FPrechette

© Wi2, National Apartment Association, Inc. - 9/2012, Florida Page 1 of 3

 
Case 8:19-cv-00037-SDM-JSS Document 1-
10.RESIDENT CAUSED CONDITIO? If Resident or
Resident's family members, occupan.., social guests, or
inviteesare responsible for causing orintroducing bed bugs
into the dwelling, Resident shall be in default of the lease,
subject to eviction, and shall be liable for all rent, damages,
cleaning and pest control fees, and other charges related
to dealing with the bed bug issue, and Resident shall pay
all reasonable costs of cleaning and pest control treatment
Management incurs to remedy the bed bug infestation
situation. If Management must move other residents out of
their dwellings in order to treat adjoining or neighborin
dwellings, then Resident shall be liable for payment o}
any Jost rental income and other expenses incurred by
Management to relocate the other residents and perform
pest control treatment to eradicate an infestation in other
dwellings.

11.NON-RESIDENT CAUSED BED BUG INFESTATIONS:
If in the sole opinion of Management and Pest Control
the Resident or Resident's family members, occupants,
social guests, or invitees are not responsible for
causing or introducing bed bugs into the dwelling, AT
MANAGEMENT'S OPTION the Lease Contract may be
terminated and Resident may still be required to vacate
the dwelling and return possession of the premises to
Management if it is determined by Pest Control that it is
not feasible to eradicate the infestation with the Resident
continuing to reside on the premises. Management shall
not be responsible for Resident's consequential losses if the
Lease Contract is so terminated.

12.

13.

14.

Filed 01/07/19 Page 14 of 43 PagelD 33
DAMAGES: U- ‘rnocircumstances shall Management
or Resident be lia... to each other for punitive damages for
breach of contract related to bed bugs.

LEASE TERMINATION: In the event bed bugs are
determined to be in the dwelling, Management shall have
the right to terminate the tenancy by giving Resident seven
days’ written notice requiring Resident to permanently
vacate the dwelling and remove all furniture, clothing,
and personal belongings. Managementin its sole judgment
shall have the right to terminate the tenancy and obtain

ossession of the dwelling regardless of who is responsible

or causing the infestation or presence of bed bugs. Due to
the difficulty of treating and the often repetitive treatments
necessary to control the infestation, Resident must vacate
the dwelling upon such termination. A Resident who fails
to vacate after the lease has been terminated shall be subject
to an eviction action.

INVALID OR UNENFORCEABLE PROVISIONS: If
any portion or provision of this addendum is declared to
be invalid or unenforceable, then the remaining portions
shall be severed and survive and remain enforceable. The
court shall interpret and construe the remaining portion
of this addendum so as to carry out the intent and effect of
the parties.

You are legally bound by this document. Please read it carefully. -

Resident or Residents
(All residents must sign)

ne DAY A er Atk

— sa at

 

 

Laura Frechette
Page 2 of 3

 

Owner or Owner's Representative

( (Signs G ¢

Date of S

s

igning Addendum
20\ ww

 

06282016088302FL13012350

Florida/National Apartment Association Official Form 12-JJ, September, 2012

© 2012, National Apartment Association, Enc.

wae
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 15 of 43 PagelD 34

BED BU 3-A Guide for Rental Housing R dents

Bed bugs, with a typical lifespan of 6 to 12 months, are
wingless, flat, broadly oval-s haped insects. Capable of
reaching the size of an apple seed at full growth, bed bugs
are distinguishable by their reddish-brown color, althoug
after feeding on the blood of humans and warm-blooded
animals—their sole food source—the bugs assume a
distinctly blood-red hue until digestion is complete.

Bed bugs don't discriminate

Bed bugs increased presence across the United States
in recent decades can be attributed largely to a surge in
international travel and trade. It's no surprise then that
bed bugs have been found time and time again to have
taken up residence in some of the fanciest hotels and
apartment buildings in some of the nation's most expensive
neighborhoods.

Nonetheless, false claims that associate bed bugs presence
with poor hygiene and uncleanliness have caused rental
housing residents, out of shame, to avoid notifying owners
of their presence. This serves only to enable the spread of
bed bugs.

While bed bugs are, by their very nature, more attracted to
clutter, they're certainly not discouraged by cleanliness.

Bottom line: bed bugs know no social and economic bounds;
claims to the contrary are false.

Bed bugs don't transmit disease

There exists no scientific evidence that bed bugs transmit
disease. In fact, federal agencies tasked with addressing pest
of public health concern, namely the U.S. Environmental
Protection Agency and the Centers for Disease Control and
Prevention, have refused to elevate bed bugs to the threat
level posed by disease transmitting pests. Again, claims
associating bed bugs with disease are false.

Identifying bed bugs

Bed bugs can often be found in, around and between:

+ Bedding

* Bed frames

+ Mattress seams

*  Uphoistered furniture, especially under cushions

and along seams

Around, behind and under wood furniture,

especially along areas where drawers slide

Curtains and draperies

Along window and door frames

Ceiling and wall junctions

Crown moldings

Behind and around wall hangings and loose

wallpaper

* Between carpeting and walls (carpet can be pulled
away from the wall and tack stip)

* Cracks and crevices in walls and floors

* — Inside electronic devices, such as smoke and carbon
monoxide detectors

+ Because bed bugs leave some persons with itchy
welts strikingly similar to those caused by fleas
and mosquitoes, the origination of such markings
often go misdiagnosed. However, welts caused
by bed bugs often times appear in succession and on

*

oon ee

Laura Frechetta
2012, National Apartment Association, Inc. - 9/2012, Florida

exposed areas of skin, such as the face, neck and
arms. In some cases, an individual may not
experience any visible reaction resulting from direct
contact with bed bugs.

* While bed bugs typically Pree to act at night,
they often do not succeed in returning to their
hiding spots without leaving traces of their presence
through fecal markings of a red to dark brown
color, visible on or near beds, Blood stains tend also
to appear when the bugs have been squashed,
usually by an unsuspecting host in their sleep. And,
because they shed, it's not uncommon for skin casts
to be left behind in areas typically frequented by
bed bugs. .

Preventing bed bug encounters when traveling

Because humans serve as bed bugs’ main mode of
transportation, it is extremely important to be mindful of
bed bugs when away from home. Experts agree that the
spread of bed bugs acrass all regions of the United States
is largely attributed to an increase in international travel
and trade. Travelers are therefore encouraged to take a few
minutes upon arriving to their temporary destination to
thoroughly inspect their accommodations, so as to ensure
that any uninvited guests are detected before the decision
is made to unpack.

Because bed bugs can easily travel from one room to another,

itis also recommended that travelers thoroughly inspect

their luggage and belongings for bed bugs before departing
oT mome.

Bed bug do's and don'ts

+ Do not bring used furniture fram unknown
sources into your dwelling. Countless bed bug
infestations have stemmed directly from the
introduction into a resident's unit of second-hand
and abandoned furniture. Unless the determination
can be made with absolute certainty that a piece of
second-hand furniture is bed bug-free, residentsshould
assume that the reasona seemingly nicelookingleather
couch, for example, is sitting curbside, waiting to be
hauled off to the landfill, may very well be due to the
fact that it's teeming with bed bugs.

* Do address bed bug sightings immediately. Rental -
housing residents who suspect the presence of bed
bugs in their unit must immediately notify the owner.

*  Donot attempt to treat bed bug infestations. Under
no circumstance should you attempt to eradicate bed
bugs. Health hazardsassociated with themisapplication
of traditional and non-traditional, chemical-based
insecticides and pesticides poses too great a risk to
you and your neighbors.

+ Do comply with eradication protocol. If the
determination is made that your unit is indeed

laying host to bed bugs, you must comply with the
bed bug eradication protocol set forth by both your
owner and their designated pest management
company.

06282016068303FL13012350

Page 3 of 3
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 16 of 43 PagelD 35

   

LEASE CONTRACT ADDENDUM NATIONAL

a CHOICE OF DAMAGES, EARLY TERMINATION OF LEASE CONTRACT _ASSOGIATION.

 

DWELLING UNIT DESCRIPTION.
Unit No. 86-103 , 986 Calibre Crest Parkway #103 (street address)in Altamonte
Springs (city), Florida, ____32714 (zip code).

LEASE CONTRACT DESCRIPTION.
Lease Contract date: June 28, 2016 Owner's name: BEL Calibre Holdings, LLC
Residents (list all residents):

 

Laura Frechette

In accordance with Florida Statutes §83.595, in the event you breach the Lease Contract for the dwelling unit, and we have
obtained a writ of possession, or you have surrendered possessian of the dwelling unit before the lease term expires, or you
have abandoned the dwelling unit, you may choose to pay a liquidated damage or early termination fee amount instead of
other statutory damages to which we may be entitled. As such, you may elect to pay a fixed amount as specified below under
Choice 1 (pursuant to Fla. Stat. §83.595(4)) OR you may elect to allow us to charge what is otherwise allowed by statute under
Choice 2 (pursuant to Fla. Stat. $83.595(1), (2) or (3)). This choice must be made at the time the Lease Contract is signed. If no
choice is made, and you breach the Lease Contract as set forth herein, then we will charge what is allowed by Florida Statutes
and the Lease Contract.

Mark only one Choice.

 

Choice 1 You agree to pay $ 1800.00 (an amount that does not exceed 2 month's rent) to us

as liquidated damages or early termination fee in accordance with Fla. Stat. §83.595(4) if you

breach the Lease Contract and we have obtained a writ of possession, orif you have surrendered

Initial possession of the dwelling unit before the lease term expires, or if you have abandoned the

° dwelling unit, or if you elect to terminate the Lease Contract before the lease term expires. You

understand and accept this liquidated damage or early termination fee specified herein, which
election is made by you at the inception of the Lease Contract.

In the event this Choice 1 is elected, then we are entitled to rent and all other charges (including
property damages‘to the dwelling unit beyond normal wear and tear) accrued through the end
of the month in which we retake possession of the dwelling unit, in addition to the liquidated
damages or early termination fee amount set forth in this paragraph in accordance with Fla.
Stat. §83.595(4). However, we waive the right to seek additional rent beyond the month in
which we retake possession.

 

Choice 2 You do not agree to liquidated damages or early termination fee and you acknowledge that
we may seek damages as provided by law in accordance with Florida Statutes §83.595(1), (2)
C) or (3) if you breach the Lease Contract and we have obtained a writ of possession, or if you
— have surrendered possession of the dwelling unit before the lease term expires, or if you have
Initial abandoned the dwelling unit, or if you elect to terminate the Lease Contract before the lease

term expires.

In the event this Choice 2 is elected, you may owe future rents as they become due under the
lease.

 

 

 

Resident or Residents Owner or Owner's Representative

(All Residents nuist sign here) _ (signs ligre)
Kip Druk  ofeliu

Resident Date

Date of Lease Contract

 

Resident Date

June 28, 2016
Resident Date

 

Resident Date

06282016087701FL13012350

Laura Frechatte
Florida/ National Apartment Assocation Offidal Form, January 2013 te
©2013, National Apartment Association, Inc. Zr

 
Case 8:19-cv-00037- SDM- JSS Document 1- 1 Filed 01/07/19 Page 17 of 43 PagelD 36

 

21. Preface / Definitions «-.

in an effort to eliminate any misunderstanding concerning the
chligations of and/or representations made by Greystar, the ownership
of the community, or any employee of either entity, we are requesting
that you carefully read the contents contained herein and signify your
complete understanding by signing the last page of this document,

a) Resident: The term “resident” refers to the person(s) who
signed the Lease Contract. The terms "you" and “your” refer to
all residents.

b) Apartment The term “spartment™ or "apartment home” or “unit”
refers to the resident's leased space, which may include an
apartment home, townhome, premises, and/or apartment.

¢) Occupant: The term “occupant” refers to all persons residing in
your apartment home who are included as authorized persons to
occupy your apartment home on the Lease Contract, buf are not
lease holders.

d} Community: The term “community” refers to the property on
which the apartment home is located.

@) Owner. The term “owner refers to the litle holder of the
community. The term “management” refers to the owners
managing agent and its employees who menage the community.
The owner's managing agent and the employees of the
managing agent are not parties to the Lease Contract, act only
as managing agent for the owner end shalt have no obligation
under the Lease Contract or this Addendum te, resident,
cccupants, guests or Invitees. The terms “we,” “us,” “and “our”
refers to cilher the owner or management, as the context
dictates.

The following items are policies by which your community is operated.
They are based on the belief that consideration of others and respect
for the community is important. These policies and pracedures are an
addendum {to and are referred to in your Lease Contract. Violation of
any of these policies can result in termination of your Lease Contract.
These policies may be added to, amended of repeated at any time in
accordance with your Lease Contract.

 

Fan t-te eects eo) <1 (21 t) Sc

This community is committed ta compliance with all federal, state and
local fair housing taws. Your community policies are designed to
provide consistent and fair treatment of all residents in the spirit of
these laws,

 

PEPE Cio1"1- Wilh] 2) 21° ako) Lis Ae ee SO PCE

All policies in this addendum apply to all residents, occupants, guests
and invitees. Please be considerate of your neighbors and help us
maintain a quiet, clean, community environment.

 

{4 Security Disclosure Statement.

a} No Guarantee of Personal Security: Nelther owner nor
management make sny guarantee of, or provide any warranty for
your personal security or safety or for the security or safety of
your occupants, guests or invitees or for the security of personal
property in the possession of or owned by any of those persons.

b) No Provision of Security: Neither Greystar, he ownership of
the community, nor any employee of either entity, provides any
type of security service, patrol personnel, patrol service, or
device, including but not limited to intrusion alarms (whether
monitored or not), contralled access gates, video cameras,
controled entry doors, or other mechanical devices which will

or i your p al rity or safety or the
security or safety of your occupants, guests or invitees or the
security of personal property in the passession of or owned by
any of those persons, This statement is true, even in the event
that one or more of the above noted devices may be present or
in use at the community that you will reside in.

c) Law Enforcement Agency is the Proper Authority for
Security Related Incidents: In the event of a security related
incident, yau acknowledge that the appropriate aw enforcement
agency is the proper authority to assist you. if such a need
should arise, the appropriate law enforcement agency must be
contacted first, After initially contacting the proper authorities,
you may contact management and advise them of the problem.
You acknowledge that neither the owner nor management has
any obligation to respond to calls relating to security, Owner and
management are not trained of equipped to intervene in
incidents relating to security. This Is the responsibility of focal
law enforcement authorities,
No Obligation To Instalt Device(s) or Contract Services: It is
understood that owner has no obligation to install any device
such as Intrusion alarms, access gates, video cameras,
contralled entry doors, or other mechanical devices, provide
patrol personnel, or to contract for patro) service. [n the event
that one or more of these devices or services may be present on
the community, there is no obligation on the part of owner to
continue the use of the device or to continue any patrol
personnel or patrol service.

e) No Representation or Warranty as to the Reliability of such
Equipment: It is understood that if the community Is equipped
with any device, such as intrusian alarms, controlled access
gates, video cameras, controlled entry doors, of other
mechanical device, there is no representation or warranty as to
the reliability or effectiveness of any such equipment as a

d

=

Community Policies/Master Addendum S/11/2015

   

Page 1 of 14

 

deterrent or in the prevention of any incident related to your
personal security or safety or to the personal security or safety of
your occupants, quests or invitees or the security of personal
property in the possession of or owned by any of those persons.

f) You Understand the Proper Operations of Device(s): By
Signing this document, you acknowledge that you understand the
proper operations of any and all devices thet may be installed in
your apartment home or in your communily such as an intrusion
élarm or eccess gate system.
Repair Requests Must be in Writing: The repair and
maintenance of any device, such as intrusion alarms, controiled
access gates, video cameras, controlled entry doors, or other
mechanical device that may be present in your partment home
er jocated on the community is the responsibility of the
manufacturer, installer or service representative who provided
the device. !n the event of a malfunction of any such equipment
or device, you must notify management fn writing about the
problem, The appropriate party will be contacted to effect repair
or replacement, cat

h) Gutside Gontractors May be Required for Repair: You
acknowledge and understand that management does not have
the expertise or equipment ta repair any device that may be
tocated in your apartment home or located on the community,
such as an intrusion alarm, access gate system, video cameras,
controlled entry doors, or other mechanical device. As outside
contractors and service representatives may be required for the
repair and maintenance of this type of equipment, delays may be
encountered.

f) Service Requests for Door and Window Locks Must be in
Writing: Any requests for service of items such as door and
window locks must be made in writing to management, so that
there is a clear record of the request for both maintenance and
management personnel.

j) Release: You hereby release, Owner, management, and their
tespective agents. officers, directors, owners, partners,
emptoyees, and their legal representatives from any claim
whatsoever, with respect to any personal injury, illness, property
damage or death, which Is in any way related to any of the
devices and/or patrol service mentioned above or to any defect,
malfunction or inadequacy thereof.

3

EF Ce nf) Lec DEL SRL t RSI SA0A5 L019 Mm OX 10D CCT] 6

5. 1 Security Devices May Fail or he Thwarted by Criminals: You

that y i including but rot
limited to, ‘intrusion alarms, access gates, keyed or controlled entry
doors, video cameras, er other devices, may fail or be thwarted by
criminals er by electrical or mechanical malfunctions. Therefore, you
acknowledge that you should not rely on such devices or measures
and should take steps to protect you and your existing property as if
these devices or measures did not exist.

a) Notify Management Immediately of Malfunctions: You agree
to immediately notify management of sny malfunctions involving
locks, doors, windows, latches, smoke alarms, and carbon
monoxide detectors {if applicable).

b) Your Responsibility to Test, Supply Batteries, and Not
Disable: You are responsible for the proper operation and
regutar testing of all devices in the apartment home, Including
but not limited to, alarms, smoke alarms, and carbon monoxide
detectors {if applicable), You are responsible for supplying
electrical current to devices, including replacing the batteries if
applicable. You agree you will not disable, disconnect, alter or
femove the smoke alarms, locking devices, alarm system,
sprinkler system, fire extinguisher, screens, latches, or carbon
monoxide detector (if applicable).

5.2 Off Duly Polico Officer or Patrol Service: In the event an off
duty police officer or patrol service patrots the community, the officer
and/or patrof service is not equipped to provide personal security to
residents, occupants, guests or invilees of any apartment home.
Someone with criminal intent can circumvent any procedure used by
the officer and/or patro! service and commit a crime in the communily.

5.3 Cameras in the Community: In the event cameras have been
placed in the community or amenities, these cameras may not be
monitored on a 24 hour basis and are not designed to provide personal
security services for snyone.

§.4 Access Gates: In the event access gates are present in the
community, resident agrees to fallow all instructions and rules
regarding the use of the gates as outlined in Section 10 of this
Addendum. Neither owner nor management have any duty to maintain
the gates or fencing. Residents are encouraged to contact the lecal
taw enforcement agency in the event they have security concems and
contact 911 in the event of an emergency.

 

Berrie chat TERE Sed

There are many crime prevention tips readily available from police
departments and other sources. Residents are encouraged to use
these and other common sense tips:

a) Report Emergencies to Local Authorities: Always report
emergencies to local authorities first and then contect
management, including suspicious activity.

b) Be Aware of Neighbors and Sur dings: Know neighb
and watch out for each other. Always be aware of surroundings
and avoid areas that are not well-traveled or wel-lit.

Initiats

 
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 18 of 43 PagelD 37

c) Keys: Keep keys handy when watking fo a car or to your
apartment home. Do not put identification, such as name or
address, on key rings or hide extra keys under the door mat or
flower pot. if keys are lost or concems about safety exist,
contact management for rekeying. Do not give keys, codes,
access cards, or gate remotes to anyone.

d) Secure Doors and Windows: Do not go inside if the door is
open upon arriving to your apartment home, Cail the police
before entering. Make sure door locks, window latches, and
siding glass doors are properly secured at ail times. Do not
open the door to a stranger.

e) Security Devices: Check security devices and detection
devices once a month to make sure they are working properly.

f} While Gone: Lock doors and windows and leave a radio or TV
playing softly while gone. Stop deliveries of newspapers or mail
when gone for an extended period. Tell someone of plans of
departure, whereabouts, and plans to retum,

g) Exit Routes: Know at least two exit routes from the apartment
home, if possible.

h) Vehicles: Always lack car doors, even while driving. Hide
valuables and park vehicles in a well-lit area. Check the
backseat before entering the car.

 

Fe CLS LSI SLE: eee eR

In the event your community requires you to maintain renter’s liability
insurance, you agree to maintain it throughout the term of your
residency. See management for details. You are strongly urged to
purchase renter’s insurance to protect your personal possessions in
the event of a loss. We recommend that you ask a licensed insurance
agent how best to protect your persenal possessions as neither owner
ner management is responsible for your personal belongings in the
avent of s toss, whether inside or outside of the apartment home.

Se: Pas (Lieb sired LV E-011 (CRT ee ED

 

In the event your community has alann systems, the following policies

pply:

a) Resident Responsible for Local Permit: The resident may
elect fo utilize an alarm device in the apartment home. tn the
event your city or local officiats require a residential alarm permit
application, this must be completed by the resident immediately.
Provida management confirmation this has been completed.
Resident is responsible for all appropriate fees.

b) Provide Management with Code: Please note that if an alarm
fs installed in the apartment home, it [s the resident's
fesponsibiliy to provide management with the code for
emergency purposes or service requests. All codes are kept
confidential.

¢) Resident Responsible for Resulting Charges: Any charges
resulting from the use of the intrusion alarm will be charged to
resident, including but not timited to, false alarms with police, fire,
or ambulance response, and required city permits or charges,

d) independent Contractor for Monitoring: [n the event resident
chooses to have the intrusion alarm monitored, resident must
make 3 with an independent pany to acti
and maintain the alarm system. In such case, resident must
provide management with the alarm code and any special
instructions for lawful entry into the apartment home.

e) Use Reasonable Care: Resident agrees to use reasonable care
in operating the alarm.

 

BEM ek nen en eae eee

   

tn the event your apartment home has smoke alarms and/or carbon
monoxide detectors (if applicable), the following policies apply:

a) Devices are in Working Order: You acknowledge that as of
the date of initial occupancy, the spartment home is equipped
with one or more smoke alarms or carbon monoxide detectors
(if applicable) that have been tested and provided with working
batteries. You further acknowledge that you have had an
opportunity to inspect the smoke alarm(s) or carbon monoxide
detector(s), if applicable, and that you find itvthem to be in good
working order,

b} Resident to Test Device(s) and Notify Management in
Writing of Problems: You agree that it is your duty to
regularly test the device(s). You further agrae to notify
management immediately in writing of any problem, defect,
malfunction or failure of the device(s) and to notify
management of the need to install, inspect or repair the
device(s), assuming the availability of labor and materials.

c) Your Responsibility to Test, Supply Batteries, and Not
Disable: To the extent permitted by law, you agree to
replace the battery; if any, at anytime the existing battery
becomes unserviceable. YOU MUST NOT DISCONNECT OR
INTENTIONALLY DAMAGE A SMOKE ALARM OR CARBON
MONOXIDE DETECTOR {if appficabiey OR REMOVE THE
BATTERY WITHOUT IMMEDIATELY REPLACING IT WITH A
WORKING BATTERY.

0) Resident Agrees to Relmburse for Device(s} Damaged:
You agree to reimburse owner, upon request, for the cost of a
new device and the installation thereof in the event of the
existing smoke alarm(s) or carhon monoxide detector (if
applicable) becomes damaged by you. occupants, guests or
invitees.

e) Resident Assumes Responsibility for All Risks and
Hazards: Any duty of the awner or management to inspect
and repair smoke atarms and carbon monoxide detectors (if

Community PaliclewMaster Addendum 4.1.2016 Page 2 of 14

 

   

     

at th

applicable) Is waived to the extent allowed by applicable law.
Also, to the extent allowed by applicable law, you
acknowledge and agree that neither owner nor management
are the operator, manufacturer, distributar, retailer ar supplier
of the device(s); that, to the extent eRowed by applicable taw,
you assume full and complete responsibility for ali risk and
hazards, attributable to, connected with or in any way related
to the operation, malfunction, or failure of the device(s),
regardiess of such malfunction or faiture is attributed to,
connected with, or in any way related to the use,
operation, manufecture, distribution, repair, servicing or
inspection of said smoke alarm(s} or carbon monoxide
detector(s), if applicable.

No Representations or Warranties: TO THE EXTENT
ALLOWED BY APPLICABLE LAW, NO REPRESENTATION,
WARRANTIES, UNDERTAKINGS OR PROMISES, WHETHER
ORAL OR IMPLIED, OR OTHERWISE, HAVE BEEN MADE
BY OWNER OR MANAGEMENT TO YOU REGARDING
SAID SMOKE ALARM(S}) OR CARBON MONOXIDE
DETECTORS (if applicable), OR THE ALLEGED
PERFORMANCE OF THE SAME. NEITHER OWNER NOR
MANAGEMENT MAKES OR ADOPTS ANY WARRANTY OR
ANY NATURE REGARDING SAID DEVICE(S) AND
EXPRESSLY DISCLAIM ALL WARRANTIES OF FITNESS
FOR A PARTICULAR PURPOSE, OR HABITABILITY, OR
ANY AND ALL OTHER EXPRESSED OR IMPLIED
WARRANTIES, EXCEPT AS EXPRESSLY PROVIDED IN
STATURE, NEITHER OWNER NOR MANAGEMENT
SHALL BE LIABLE FOR DAMAGES OR LOSSES TO
PERSON OR PROPERTY CAUSED BY (1) YOUR FAILURE
TO REGULARLY TEST THE DEVICE(S): (2) YOUR
FAILURE TO NOTIFY MANAGEMENT OF ANY PROBLEM,
DEFECT, MALFUNCTION, OR FAILURE OF THE
DEVICE(S); (3) THEFT OF THE DEVICE(S) OR ITS
SERVICEABLE BATTERY; AND/OR (4) FALSE ALARMS
PRODUCED BY THE DEVICE(S). THERE ARE NO
WARRANTIES, WHICH EXTEND BEYOND THE
OESCRIPTION ON THE FACE HEREOF,

LEE ken eee

(n the event your community has controfled access gates, the following
policies apply.

a)
b)

¢)

d)
e)

vi]

9)

h)

i)
N

%)

m

=

n}

?1%-Entry Devices (Access Cards,

Approach Gates With Caution: Always approach entry and
exit gates with caution and at a very slow rate of speed,

Never Stop Your Vehicle Where The Gate Can Hit ft: Never
stop your vehicle where the gate can hit your vehicle as the gate
opens or closes.

Never Follow Another Vehicle: Never follow ancther vehicte
into an open gale. Always use your remote, card, or the keypad
to gain entry.

Never Force Gate Open: Never force the gate cpen with your
vehicle.

Never Get Out Of Vehicle: Never get out of your vehicle while
the gates are opening or closing.

Contact Management for Assistance with Longer Vehicles:
{f you are using the gates with a boat, trailer, or moving van,
please contact management for assistance. The length and
width of the traller may cause recognition problems with tha
safety loop alarm and could cause damage.

Use Caution If Children are Nearby: Do not operate the gate if
there are small children nearby who might get caught In it as it
opens or closes.

Lost Cards or Remotes: !f you lose your card or remote,
please contact management immediately.

Do not give your card, remote, or code to a non-resident.

No Tampering: Do not tamper with the gates or allow your
occupants, guests, or Invitees to tamper or play with the gates.
Report Vehicles that Piggyback: Report to management the
vehicle license plate of any vehicle that piggybacks through the
gate.

Not Responsible for Damage: Neither owner nor management
are responsible for damage to vehicles.

You acknowledge that you and all other occupants have read the
instructions regarding the access gates. If residents, occupants,
guests, or invitees, through negligence or misuse, damage the
gates, you are liable for the damages under your Lease Contract
and collection of damage amounts will ke pursued.

Sce Management for System Operations: See management
for details on the operations of your community's gate system,

“Keys; Fobs, etc.) -

 

In the event your St! quires entry devices, the fe ing
policias apply.
a) Access Card or Key Fob: Esch person who is 18 years of age

b)

or atder and listed as a resident on the Lease Contract may
fequest an access card. Each additional card for you or
occupants over 16 years of age will require a deposit or fee of
$__6,00 _.

o d, Lost or Un mad Cards, R

a card/remote is tost, stolen or damaged, a fea of $
will be charged for a replacement. See managemen| for details.
Ifa card Is not returned or is relumed damaged when you mave
out, there will be a deduction from the security deposit for each
card in the amount of $. o_o. » In addition, (to the
extent allowed by law) if the garage remote is damaged or not

 

or Fobs: If
retumed, a fee of $. 0.00 wit be deducted from the
security deposit per remote. See management for details.

c) Persona! Injury and/or Personal Property Damage: Fencing,
gates or other devices will not prevent crime. No security system
or device is foolproof. Crime can still occur, Protecting
residents, occupants, guests, and invitees from crime is the sole
tesponsibitity of residents, occupants, and law enforcement
agencies, First, call the police or 911 if a crime occurs or is
suspected. The community is not liable to any resident,
occupants, guests or invitees for personal injury, death or
damage/loss of personal property from incidents related to
perimeter fencing, automobile access gates, and/or pedestrian
access gates. We raserve the right 0 modify or eliminate
security systems other than those statutorily required.

d) Report Malfunctions: Resident agrees to immediately raport to
management any malfunction or damage to gates, fencing,
locks, of related equipment,

 

.12, Keys & Locks... ...°:

The care and maintenance of the keys (key fobs, access card, etc.)
and locks to your apartment home is of critical importance. No one
should have a key to your apartment home without our prior written
permission, including family, friends, housekeeper, caregiver, and
delivery cr repair services (management will retain a key). Additfonal
policies regarding keys and locks include:

a) Duplleate Keys: A duplicate of your key will ba made upon
written request for a charge of $ 5.60 -

b) Lost Keys: if you lose your apartment home, storage, or
mailbox keys or wish to have your lock re-keyed, your request
must be in writing, and you will be charged a re-keying fee of
$25.00 __which is due prior to changing your locks. See
management for details.

c) After Hours Lock Outs: After office hours, you must contact
and pay for a tocksmith if you have inad ntly locked y If

out.

3} Precautions to Take with Keys: Take precautions with your
keys. Do not hide a key outside of your apartment home. Do
not give your keys fo acquaintances. Do not put your address
on-your key ring. Keep your car keys and apartment home keys
on separate rings.

e) Locks and Latches: If your apartment home is not equipped
with a latch on each window and a keyless deadbolt on every
exterior door, you may request in writing to add them. If your
apartment home has a sliding glass door that is not equipped
with a pin lack and a charley bar or a door handle latch on the
siding glass door, you may request in writing to add them,

f) Resident To Check All Windows and Locks: We strongly
recommend that you keep all windows and doors locked at all
times. Immediately upon move in, Resident shall check all of the
above and report any broken, missing or unserviceable items to
management. .

g) Lock Outs During Office Hours: If you are locked out of your
apartment home during business hours, contact management.
A picture ID, may be required to gain access to your apartment
home.

h) Access Gate Assistance After Offlca Hours: After hours
assistance is not provided regarding your gate access cards.
Please keep your card with you at all times. If you lose your
gate access card, or if your access card malfunctions, contact
management during regular office hours to make arrangements
to repairfreptace the card.

i) Leck Changes: Locks shail not be changed or added without
consent of the owner. If a lock change is approved,
management will perform the work and retain a key.

j} Keyed Access to Amenities: In the event your community has
keyed-access to amenities, you will be responsible for that key.
Ifthe key is not returned upon move out, a fee of $.
wil be charged. Keys cannot be given to other people. See
management for more details.

   

eee stl cls 8 Manik: Cae

In the event your community has patios, balconies, or private yards,
the following policies apply.

a) Items Allowed or Prohibited: Only plants and patio furniture
are allowed. Fumiture intended for Indoor use is not allowed.
The space is not designed to serve as storage space. No
combustible material, automobile tires and/or parts, equip
firewood and other unsightly or heavy items should be stored on
the patio.

b) Bicycles: Bicycles are allowed to be neatly parked. Bicycles
are not allowed to be hung from ceilings or watts.

¢) Satellite Dishes: Satellite dishes may be permitted with prior
written permission, a signed Satellite Dish Addendum with
applicable deposit or fee, and proof of renter’s insurance (see
management for further information}.

d) No Motorcycles, Laundry, Flags, Signs: No motorcycles are
allowed in of on balconies, patios, yards, breezeways, courtyard
zreas or under stairs. No items, such as laundry, clothing, msgs,
sports team flags, or neon signs are to be placed on the exterior
of any building, including balconies, patios, and private yards.

e) 8BQ Grills Prohibited: The use of storage of barbecue grills on

patios, b ys, ys, etc, is p

Community Policies/Master Addendum 4.1.2016

 

   

Poge 3014

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 19 of 43 PagelD 38

f) Resident Responsible for Private Yard: The following policies
apply in addition to the policies listed above. In the event your
apartment home has a private yard and the resident is
responsible for maintenance of the yard, maintenance will
include, but not be limited to, mowing, edging, shrub trimming,

ig, debris i ding, etc. Ri agrees to
maintain the landscaping in a healthy condition (free of weeds,
holes, fungus/parasites, pet feces, trash, debris and consistent
color in sad, etc.). If your private yard is not malniained to the
community standards, management has the right to maintain it at
the resident's expense. Management will have the right to
charge fines. Upon move-out, management can deduct any
amounts owed from the security deposit paid by the resident as
allowable under the Lease Contract. See management for
detaits.

9) Community Landscaper Utilized for Private Yard: The
following policies apply in addition to the policies listed above, tn
the event your community landscaper maintains the private yard,
{here may be an additional monthly fee of S__ 6.00 required.
The Resident is still responsible for maintaining the landscaping
in a healthy condition (free of weeds, holes, fungus/parasttes, pet
feces, trash, debris and consistent color in sod, regular watering,
etc.). Resident agrees to provide access so that routine yard
maintenanca cen occur. If your private yard is not maintained to
the community standards, management has the right to maintain
it at the resident's expense. Management will have the right to
charge fines. Upon mave-oul, management can deduct any
amounts owed from the security deposit paid by the resident as
allowable under the Lease Contract. Ste management for
detaiis.

Heat

Pe MSE Fy 1h CoB 3 2s

 

In the avent a resident elects to instafl a satellite dish, the fallowing

Pp apply.

a) Addendum: The resident must sign a Satellite Dish Addendum,
secure ligbility insurance in the amount specified by your
community (na less than $25,000) covering the satellite dish, and
pay the applicable deposit or fees prior to installing a satellite
dish (fees will be included on the Satellite Dish Addendum).

by No antenna or satellite dish that exceeds one meter (39 inches)
in diameter ts permitted.

¢) No antenna or satellite dish may protrude beyond the vertical or
horizontal space that is leased to resident.

d) No Installation Outside the Apartment Home: No antenna or
satellite dish may be installed outside the epartment home, such
as on any parking area, roof, exterior wall, window, fence,
grounds, or common area.

Temporary Mounting Devices Only: Mounting devices must

be temporary devices that will net cause damage to the ratling or

fence and can be easily removed.

f} One Solid Color Only: No advertising slogans. The antenna or
satellite dish shall be one solid color only, either white, black, or
shades of brown, gray, or tan.

g) The antenna or satellite dish shall not cause distortion or
interference whatsoever with respect to any other electronic
device at the community.

h) One Per Apartment Home: Only one (1) antenna or satellite
dish per apartment home. Resident must remove the antenna or
dish and other related equipment when resident moves out or a
removal fee af 5. will be charged,

i) Resident will be responsible for paying any damages and for the
cost of repairs or repainting which may be reasanably necessary
to rastora the apartment home to its condition pricr to the
instailation of the ant or dish. Resident is fully responsib!
for the satellite dish, antenna, and related equipment including
but not limited to any damage or Injury caused by the device,
maintenance, installation, and removal.

@

~~

«145, aside or. Near the Apartment home..:.

15.1. Windows and Doors: Windows and doors shall not be
obstructed by the resident. if the community provides blinds or
screens on windows, then the blinds and screens shai nat be removed
by resident. Any window treatment installed by the resident shall have
a white backing fo provide a uniform appearance from the exterior of
the building. Resident shall remove window treatments at the end of
the Lease Contract. Any damage to the apartment home will ba
deducted from the tity deposit or charged to the resident. The use
of foil and other similar unsightly materials, including but not limited to
heonflashing signs, flags, and signs/advertisements, on windows Is
strictly prohibited.

15.2 Proper Use of Windows and Doors: Resident shail not throw
anything out of the windows, patios, er doors. Resident shail not leave
windows or doors open during inclement weather. Resident shall be
liable for any damage to the apartment home, including but not limited
to paint, walls, cabinets, carpets, floors resulting from faiture to clase
windows and doors and exercise reasonable care.

15.3 Welcome Mats and Heavy Items: Welcame mats can be

placed in front of entry doors, but rigs or carpet remnants are not
permitted. Resident shafi not place any unusually heavy objects on the

floor, such as pool tables, waterbeds, etc.
Initials Ove
45.4 Plumbing: Lavatories, sinks, toilets and all water and plumbing
apparatus, including the kitchen sink and garbage disposal, shall be
used by resident, occupants, guests or invitees only for the purpose for
which they are constructed. Sweepings, rubbish, rags, ashes, feminine
products, and other foreign substances shall nol be thrown in any
plumbing apparatus.

 

15.5 Light Bulbs: Resident will be responsible at their exy to
replace all interior light bulbs and tubes. Alt interior and exterior bulbs,
tubes, globes, and lights must be operational at the time the resident
vacates the apartment home or a charge will be assessed to replace
them, Residents may not remove exterior lights or globes. Colored
bulbs in exterior light focures are not allowed. Halogen light bulbs
must be supervised by resident during use and must never be lef on
unattended,

45.6 Soliciting: Soliciting is not penmitted in the community.
Management shall be notified if a soficitor is seen In the community.
Unless allowed by law, Resident cannot distribute, post, or hang any
signs, flyers, advertisements, or notices in any portion of the
community withoul management's prior approval,

15.7 Sports: Team sports such as football, baseball, kickball, soccer,
dodge ball, etc. are not permitted to be played in the pool or parking
afeas, The use of water guns or water balloons is prohibited, Dart
boards and darts are not allowed on the community. Violators will be
held responsible for any damages.

45.8 Apartment Toured: You acknowledge that the condition of the
apartment home you selected will not be (he same as the condition of
any model or vacant apartment home you may have previously toured,
The model or vacant apartment homes may have ficors, cabinets,
appliances, counters, and other finishing features that are considered
upgrades, These upgrades may or may not be available for a monthly
premium charge. In addition, the model apartment home may have
been professionally decorated and may not have had previous
occupants residing in it.

15.9 Stairs Inside the Apartment home: !f the apartment home you
selected has stairs, it is your responsibility to make sure your furniture
will fit. The stairways may be tao narrow to maneuver farge furniture
upstairs, including a queen size bed or box spring. Please request
further dimensions from management if you have any questions or
concems.

15.10 Square Footage: There is no guarantee that your apartment
home will have the exact sq footage listed on broch si
or other advertising. Every apartment home may differ due to
construction variations,

45.11 Fireplace: In the event your apartment home has a fireplace,
you agree to use the fireplace al your own risk. Use the fireplace only
as the manufacturer intended. Contact management if you have any
questions. Never use flammable liquids to stat fires and never burn
anything other than seasoned firewood. Clean your hearth of any
flammable materials, Do net attempt to clean the inside of the
chimney. Report maintenance needs to management immediately.
Keep pets and young children away from the hearth. Use a mesh
screen and teave glass doors open when buming fires. Build small!
fires that bum completely and produce less smoke. If applicable, open
the flue/damper before lighting a fire. Close the flue/damper only when
the fire is completely out, the smoke has ceased to rise, and the wood
is cool. Never leave a fire unattended. Put all fires out completely
before going to bed or feaving the apartment home.

15.12 Furniture, Televisions, Appliances: tn the event your
apartment home has furnit isions, and/or spplisnces included
you agree to maintain them in a clean condition, reasonable wear and
tear excepted. Removal of these items is not allowed. Upon move-
cut, these items must be placed in the same location they were upon
move-In. Resident will be responsible for any damages, cleaning,
repait, or replacement charges. Resident will pay the cost to repair,
replace, or clean the furmiture, televisions, and/or appliances and, 1o
the extent allowed by law, management will have the right to deduct
any amounts owed from the security deposit paid by the resident under
the Lease Contract.

45.13 No Obstructions to Ingress / Egress: Resident shall not allow
icycles or other abjacts to ob t dri ys, sidewalks, sport courts,
entry passages, stairs, undemeath stairs, breezeways, courtyards, of

halls of the community.

15.14 Wires and Personal items Outside the Home: No
radioftelevision serigis or wires are permitted on any part of the
apartment home. Personal items are not permitted in the outside
walkways, breezeways or under stairs.

Be FEC} rele) <M) O11 tt) gk 94! Lok: ron OCR Seer

 

In the event your community Is not designated as a smoke-free
community. you, your occupants, guests, and invitees acknowledge
that management cannot prevent smells of smoke in and around your
apartment home and community,

16.1 Resident Responsibilities: If you smoke or create other types

of odors, you shail provide proper ventilation so you do nol disturb or
cause inconvenience to others. Open windows and use fans to allow

Community Policies/Mester Addendum 4,1.2016

 

     

«13; Enclosed Garage,

Page 40914

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 20 of 43 PagelD 39

the odors to escape the apartment home. You shall dispose of
cigarettes so as not to create a fire hazard ar fitter.

16.2 Removal of Odors: If the carpet, walls, A/C ducts, or other
items in the apartment home retain odors due to your use or
surrounding residents complain about the odors, you will be
responsible for removing unwanted smells and odors, The cost to
remove the odors or replace the items if the odors cannot be removed
will be charged to your account.

16.3 Designated Smoke-Free Community: in the event your
community is a designated smoke-free community, you, your
occupants, guests, and invitees agree to uphold the na smoking policy
which may include the use of vaping devices. Management will have
the right to fine charges.

“17. Parking and Vehicles

 

tn the event your community has parking for the enjoyment of all

residents, the following policies apply.

a) Speed Limit’ Unless otherwise posted, the speed limit is ten
(10) miles per hour.

b) Posted Signs; You are responsible for following all posted
signs including height restrictions, mounted mirrors, and traffic
control devices,

¢) Unassigned Parking: {n the event parking at your community is

unassigned, you can park on a first-come, first-serve basis,
except in designated areas. Guests must park in guest parking
only.

d) Assigned Parking: tn the event parking at your community is

assigned, you must park only in your assigned space. Guests

must park in guest parking only.

e) Limitation of Vehicles: In the event your community has a
imitation on the ber of vehicl sl 1, see t
for specific community vehicle limitations.

f) Courteous Parking: Pleasa be courteous to your neighbors.
Oo not take up two spaces with one vehicle or park on the grass,
sidewatks, or patios.

g) Restricted Vehicles: In the event your community does not
allow campers, trailers, boats, buses, large trucks, commercial
vehicles, mobite homes, trailers, recreational vehicles and
equipment, they are not allowed to be parked anywhere on the
community including carports and/or garages. Violators will be
towed away without notice at owner's expense.

h) in the event your community allows campers, trailers, boats,
buses, large trucks, commercial vehicles, mobile homes, trailers,
recreational vehicles and equigment to be parked, you must park
only in the area assigned by management. Violators will be
towed away without notice at owner's expense.

i) No Vehicle Repairs: Automobile repair work is not allowed on
the community. Washing vehicles is not allowed untess there is
a designated car care facility.

jf) Licensing Requirements: Vehicles must meet afl state
inspection, reg , and It ing sequin to in on
the community.

k) Towing: Any unauthorized motor vehicle that is parked In a fire
fane, handicapped space, blocking a trash receptecie or a
garage, double parked, abandoned (expired
registratianficensing) or inoperable will be tewed away without
notice at the owner's expense. You are responsible for notifying
occupants, guests and invitees of these towing pelicies. Neither
owner nor management will be responsible fer any damage or
charges to the vehicle involved.

l} Motorcycles: Motorcycles should be parked in parking lots or
garages, Do not park them on patios, balconies, inside your
apartment home, in breezeways or under stairs. They must
have a current tag. No “dirt bikes” are allowed on the
community. Your community may require a kickstand block (see
management for details}.

Inadequate Space: You acknowledge that although parking

space may be provided for residents, this space may prove

inadequate at times.

n) Vehicle Insurance: Resident acknowledges that resident will
park ail vehicles at resident's own risk and will maintain proper
insurance on resident's vehicles.

0) No Loitering or Sports: You, your occupants, guests, and
invitees may not engage in the following activities in parking
areas: foitering (standing or waiting around), playing sports, or
disrupting the flow of traffic.

=

™,

=

 

.18. Parking Tags / Stickers --..

tn the event your community requires parking tags/stickers, the parking
tagisticker must be visibly displayed either on the rear view mirror or
taped next to the vehicle registration. Neither owner nor management
are responsible for damage to tint or glass due to the sticker. The
vehicle can be towed without notice at the owner's expense in
accordance with stete law,
a) You agree to advise your occupants, guests, and invitees to park
in the designated guest parking spaces only.
b) If your stickerAag is lost, stolen, damaged, or not retumed upon
move-out, a replacement fee of S__§_— 0.00. will «be
assessed to your account.

OPT haem cles Lok LL Seen eee Relea Pe EE

tn the event an enclosed garage, carport, or storage unit is included in
the cent or leased by the resident, it Is subject to the same terms and

Initiats
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 21 of 43 PagelD 40

conditions that apply to the Lease Contract of the apartment home

itself,

and it cavers the same period of time. Additional conditions are

as follows:

a)
b)

¢)
9)

e)

9)

h)

i

)

3

n)
9)

p)
q)

"

s)
)

u)

Addendum: A Garage, Carport, or Storage Addendum should
be signed that details ail fees, deposits, or other charges.
Only cperable, registered/icensed motor vehicles and bicycles
should be parked in garages and carports,
Garages may not be used for the sole purpase of storage.
Prohibited Items: Residents will not, al any time, keep within
the garage or storage unit anything that is dangerous or
detrimental to the safety or health of other residents or
occupants of the community, or in violation af any building codes
of city ordinances. Prohibited tiems include fuel (other than
vehicle fuel tanks), flammable materials, fireworks, piles of
paper, rags or other flammable material that may create a fire
hazard.
Owner reserves the right to remove, without prior notice,
any contents of the garage, carport, or storage unit that the
owner reasonably believes might constitute a fire or
environmental hazard.
Management may enter garage, carport, or storage units ta
ensure compliance with this addendum to the extent allowed by
law, Written notice of such opening and entry will be provided in
accordance with the Lease Contract,
Locks: Garage and storage unit door locks may not be re-
keyed, added or changed withoul prior written consent by
management.
Garage Door Opener. [tn the event a garage docr opener is
included, resident acknowledges future responsibility for ils
maintenance, inchiding battery replacement. Transmitter
frequency settings may not be changed on the garage door
system without management's prior written consent, Neither
owner nor management make any representations of security.
Deposit or Fee: A deposit or fee may be required for a garage
docr opener. in the event a refundable deposit is required, ihe
deposit will be refunded when the door opener is retumed at the
time of move-out in good condition.
No Alterations: {mprovements or alterations to the interior or
exterior of the garage, carport, or slorage unit may not be made
without management's prior written consent, Resident will nat
place any nails, screws, bolts or hooks into walls, ceilings, floors
or doors, Any damage to the garage, carport, or storage unit
(not caused by management) will be paid for by the resident.
Not Responsible for Loss or Damage: Resident will maintain
comprehensive insurance for resident's vehicles and personal
property at all times. Neither owner nor management will have
any llabifity for toss or damage to resident's vehicles or other
property stored in the garage, carport, or storage unit, whether
by accident, fire, theft, water, weather related events, vandalism,
mysterious disappearance or otherwise.
Remaining Items: All items remaining in the garage. carport, or
storage unil after the resident has vacated the apartment home
wil be disposed of according to the Lease Contract which
addresses owner's disposition or sale of property left in an
abandoned or surrendered apartment kame.
Attached Garage: {n the event the garage is attached to your
apartment home, when inside the apartment home, always keep
the garage door closed and secured and lock the keyless
deadbolt lock on the door between the garage ahd the apartment
home, as well as al other entry doors. When leaving, be sure to
tock all keyed deadholt focks. However, do not lock keyless
deadbolts when exiting your garage or you may lock yourself out
of your apartment home and be unable to gain access.
Prohibited Activity: No one may sleep, cock, barbeque, or five
in the garage, carport, or storage unit.
Persons not listed as a resident or occupant in the lease may not
use the garage, storage, or carport.
No plants may be grown in the garage, storage unit, or carport.
No Running Vehicles {nside Closed Garage: Because of
carbon monoxide risks, you shall not run the motor of a vehicle
inside @ garage unless the garage door is open to allow fumes to
escape.
No smoke, fire, or caroon monoxide detectors will be fumished
by us unless required by lav. We may choose to provide a
ion device nat required by faw by sep
Storage units may be used only for storage of personal property.
In the event your community has carports, carports are assigned
parking unless otherwise Instructed by management. Violators
will be towed without waming at the owner's expense.
Damages: Residents are responsible for damage you cause to
the carport, garage, or storage unit. Please pay attention to the
height of vehicles and moving vans to ensure they do not
demage the carpart or garage.

20. Animals... ;

 

20.1

Service Animals: Service animals are welcome. Service

animals will be accepted withaut breed or weight restrictions. No fees,

ent, or dep

will be d for service

 

for service animals may be requested.

20.2

Animal Policies: In the event your community allows animals,

the following policies apply.

a}

b)

Community Policles/Master Addendum 4.1.2016

Animal Addendum Required: Animals, including visiting
animals, sre not allowed withoul a signed Animal Addendum that
should detail fees, charges, and deposits.

ttems Required Prior to Move tn: Prior to move in, resident
must provide to management the animal deposit and fees, a

 

Page $ of 14

<)

d

~~

oo
=

3)

h)

iy"

“the community:-

copy of veterinarian records, city license, if required, and a
current immunizations record.
No More Than Two Pets:
apartment home are permitted.
Weight Limits: Pets shall not exceed the restricted weight limit.
Contact management for your community specific weight limits. .
Dogs must be at least one year.oid.

Restricted ‘ Breads: The following breeds are not-permitted-on
Rottwefter, ‘Doberman. Pinscher,.-Pit Bull:
Terrier/Staffordshire . Terrier, “Chow, | ‘Presa ‘Canarios,.. Akita,
Alaskan: Malamutes, ' OF ‘any: mbx:thereof:.- Specific
communities ° “may: have: addi breed. restrictions. Contact

A maximum of two pets per

 

    

‘management for: additional. breed restrictions ‘that apply.

Owner Shail Determine Breed: Regardless of resident's
representation as to the breed or classificatien of any animal,
resident agrees that owner shail make the final determination as.
to the breed or classification of resident's pet or animal in
owner's sole and absolute discretion. Restricted Breeds shall
have the broadest possible meaning, and Includes, but is not
limited to, any animal displaying physical tralts or characteristics
of any restricted breed animal, whether by observation or by
Standards established by the American Kennel Club, or other
applicable association, or defined by any law, statute, or
ordinance.

Cats: Cats. must be spayed or neutered.

‘Animals Not Allowed in Amenities: Animals, except. Service

"v Animals, are not permitted in the pool, pool area, or community

np. |
“any, Injury-or: damages. to. persons, other animals, or property

9)

B

4)

Le)

s)

.amenity.areas‘such as (he business and fitness.centers.

No Staking Animals: At no time may an:animal be staked or
tied outside the apartment heme, This includes the patio,
balcony or any other common area.

No Exotic Pets: No exotic pets are allowed, such as rabbits,
ferrets, snakes, gerbils, hamsters, rats, mice, chinchillas, or large
birds.

Dog Park: In the event your community has a dog park,
residents shall follow the rules posted or provided by the
community, in addition to those outlined in Section 44 of this
Addendum. Use of the Dog Park is at your own risk.
Aquariums: Aquariums up to 20 gallons are allowed withaut a
pet deposit or fee. Residents with aquariums over 20 galtons
may be required to pay a pet deposit or fee and have proof of
renter's insurance. See management for details.

Resident Responsible.for Animat:. Resident is: responsible for

caused by the animal or to the animal,

Leash: Animals must be on a leash when walked on the
community grounds.

Cisturbances: The animal must nol disturb neighbors or other
residents.

Pet Feces: Animal defecation outside the apartment home is
allowed in designated areas and must be removed immediately
by resident. Contact management for community specific
details.

Animal Food and Water. Animats must be fed and watered
inside your apartment home. Do not leave food or water outside
your apartment home as it can attract wildlife or stray animals.
Pet Insurance: Residents with pets are strongly encouraged to
obtain pet insurance. Speak te management for further details.
Animal DNA Program: (nthe event your community utilizes an
Anima! DNA program to property identify pet waste, you agree to
provide a sample of your pet's DNA for identification purposes.
You agree you may be responsible for applicable charges.

 

Trash Removal and Disposaf ,.-.-

a}

b)

¢)

9)

8)

9
hy

Curbside Pick Up: In the event your community offers curbside
trash pick-up, contact management for the scheduled days and
times of pick-up. You will be charged for any trash left out on
days that are not scheduled for pick-up. Owner teserves the
Tight to remove curbside trash pick-up service upen written
notice to residents of the change.

No Curbside Pick Up: In the event your community does not
offer curbside trash pick-up, residents shall dispose of their
bagged and tled trash inside the compacterdumpster facility as
instructed by owner or by the sign near the compactor/dumpster.
Trash Chutes: [n the event your community has trash chutes,
contact management for the scheduled hours of operation.
Securely tled, kitchen-sized bags are required. No loose Items
can be put in the trash chute. Do not use the chute for recycling.
No boxes or large trash can be placed in the chutes. Cantact
management for details or questions regarding the use of the
trash chutes,

Recycling: In the event recycling is offered at your community,
you are responsible far complying with all recycling regulations.
Contact management for community specific details.

Potential Charges: Residents will be charged $25.00 per bag
for any trash left outside your apartment home or in breezeways.
Please It t if yeu require further i

regarding proper disposal of garbage with the compactors,
dumpsters, or chutes.

No Litter: In the event cigarette butts or other trash is found
near or around patios/balconies, under windows, or near entry
doors, owner reserves the right to assess a trash fine of $25 per
incident.

No Furniture as Trash: No fumiture may be left for trash
removal,

Dumpster Use for Residents Only:
permitted to use the dumpster/compactar.

Residents only are

Initiats A
) No Dumpster Diving: Do not retrieve items from the dumpster.
Digging or scavenging is prohibited,

f) General: Please break down empty boxes. Keep the area
clean and litter free. if applicable, close the lid after use.

k) No Parking In Front of Dumpster: No parking in'fron! of the
dumpster/compacter.

1} Prohibited items: Prohibited items include propane tanks,
flammable or toxic materials, furniture, bedding, appliances, auto
batteries, tires, and ollfpetroleum products.

 

eye oo LeLLks)] eaS

22.1 Extermination: Uniess prohibited by statue or otherwise stated
in resident's Lease Contract, owner may have extermination
operations conducted in the apartment home several times a year and
as needed to prevent insect infestation. if pest contro! services are
provided, resident shall pay the amount of $ 1.50 on oor
before the first day of each month to reimburse owner for extermination
services to the apartment home, Such fee shall be paid by resident in
the same time and manner as resident pays rent pursuant to resident's
Lease Contract, Resident must request extermination treatments in
addition to those regularly provided by management in writing.

22.2 Resident Preparations for Extermination: rr the apartment
home is not prepared for a sct at
has the right to prepare the apartment home and charye the resident
accordingly, and/or reschedule treatment at resident's expense.
Resident agrees to perform the tasks necessary to prepare the
apartment home for extermination, including:
a) removing infants and young children from the apartment home;
b) removing animals or placing them in bedrooms with notification
to management;
removing animal food bowls;
d) removing alt food, utensils, glasses, and dishes and food
contziners from countertops and floors;
e) removing chain locks or other obstructions on the day of service;
f) removing contents from shelves, cabinets, and floors where
pests have been seen;
g) cleaning all cabinets, drawers, and closets in kitchen and pantry;
and
h) refraining from wiping out cabinets after the treatment.

22.3 Resident To Notify Owner of Health Issues: Resident is solely
responsible for notifying owner in writing pricr to extermination of any
anticipated health or other concerns related to exterminalion and the
use of insecticides.

22.4 Resident Responsibilities: To reduce the possibility of pests,
resident shall: (i) store all food In sealed containers; (if) not leave food
or diny dishes out; (ii} empty ail cans and bottles and rinse them with
water, (iv) not keep brown paper grocery sacks around since they often
contain roach eggs. (v) sweep and mop the kitchen regularly; (vi)
vacuum carpets frequently to remove crumbs and other food particles;
(vii) remove trash immediately; (viii) not pul wet garbage in the trash;
(ix) use the garbage dispesal if available; and (x) not leave windows or
doors open allowing pests to enter.

 

“23. Packages / Detiveries.:;".

act eee ete i
in the event your community accepts packages ‘or residents, the

following policies apply:
a} We will only accept packages from a cammercial delivery service
(UPS, Federal Express, etc.) and United States Past Office.

b) In the event your community offers Parcel Pending (or ancther
package locker system), couriers will make ail deliveries
exclusively through the locker system. Refer to your community
for the locker tocation name to be placed on address delivery
tabel(s), which will instruct couriers of proper delivery.

¢) Not Responsible for Lost, Stolen, or Damaged Packages:
We will not be responsible or liable for any fost or stofen
deliveries signed for or accepted by any of our authorized
representatives, While your deliveries are in our possession,
both during and after office hours, your deliveries are not
secured.

d) Resident shail pick up your deliveries within 48 hours. {if you do
nol pick up your delivery within 48 hours, we reserve the right to
relum to sender. Occasionally the number of deliveries may
become too great ar too cumbersome; therefore, we reserve the
right at all times to refuse deliveries.

2} Neither | owner nor management are responsible for

when gS This is
yours and. the deliverer's responsibility,

f} Deliveries or service requiring entrance into the resident's
apartment home by anyone other than management will be
allowed only with written permission from the resident.

g) Neither owner nor management are responsible for articles or
parcels teft at your door or in the office by detivery services.

h) Management will not be available after hours to allow you access
to your deliveries. You must pick up your packages during
segular office hours.

i) No Perishable Goods: Resident shail not have perishable
goods delivered to the office.

j) We may not accept packages that are over 25 pounds or larger
than 2'x2'x2".

k) Photo ID: The resident may be required to present a photo ID or
signature when picking up 2 package.

 

 

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 22 of 43 PagelD 41

Services requests will be handled after office hours if they are
emergencies. We define EMERGENCIES as the following:
a) No electricty

b) Broken or non-working exterior doors, locks, windows

¢} No heat (when autside temperature is below 50)

d) No air conditioning (when outside temperature is above 9D)
e) No water

f Commode not working (one bath apartment homes only)

9) Flooding

h) Broken pipes

b Fire (call 911 immediately)

i) After business hours. emergency service requests can be

reported by calling the office. The on duty service technician will
be notified and will respond as quickly as possible,

 

25; Apartment Home Transfers -

When transferring to another apartment home within the community:

a) Resident shall not replace or transfer resident's interest In the
Lease Contract, or any part hereof, without prior written consent
of management, Resident cannot be in violation of the Lease
Contract in order to be approved for a transfer.

b) Residents must sign a Transfer form.

¢) The criteria for qualifications of credit, income and employment,
residance, and criminat must be met for residents that transfer
within the lease term or at the end of the tease term.

d) You must fulfill at least 3 months of your current lease term
before you Will be eligible to transfer to a new apartment home,

e) Atransfer fee is applicable and must be paid priar to transferring.
A new security deposit will be required to secure the new
apartment home. in addition, market rent and new pet
deposit/fees (If applicable) must be paid.

f) You are required to provide a written move-out notice according
fe your Lease Contract from the current apartment home, The
vacated apartment home must be feft in the condition described
in the move-out cleaning instrictions. We will inspect the
apartment home and forward statements and deposit refunds to
your new address.

g) If you cancel after the new apartment home has been
assigned and taken off the market, you will be responsible
for any economic loss sustained resulting from your failure
to rant the new apartment home.

h) Resident shall be responsible for ail moving costs including
those associated with switching utilities and services to the new
apattment home if a transfer is approved.

 

26; Move Out Procedures .

26.1 Requirements to Receive Full Depesit Refund: The
requirements below must be fulfilled in order to receive a full
refund of your deposit.

a) Subdmit a written Notice to Vacate to management in accordance
with your Lease Contract.

b) Returm all keys, access cards, remotes, fabs, and/or garage
openers to menagement or rent will continue to be charged per
Lease Contract.

c} Pay any outstanding charges or delinquent rent. Leave a

forwarding address with management,

Leave no damage of any kind in the apartment home (furniture,

walls, carpet, floors, counters, appliances, ete.)

e) Remove ail personal belongings.

f} Fallow the move-out cleaning Instructions detailed below.

d

=

26.2 Move-Out Cleaning Instructions:
These are the cleaning procedures, in addition to those stated on the
Inventory and Condition form, for you to follow when moving out. If the
instructions below are not follawed and professional cleaning is
required, resident will be charged for any cleaning services and
damages beyand normal wear and tear.

26,3 Living Room

a) Clean all window panes inside, windowsills and baseboards

b) Remove all dust or dirt from mini-blinds

c) Clean woodwork and walls of fingerprints and spots

d) Clean tight fixtures and switch plates/reptace bulbs

e@) Vacuum carpet, sweep and mop floors

f} Clean ceiling fan and blades

g) Clean firepl as di d and in a with Secti
15.11 of this Addendum (if applicable)

h) Clean all entry doors (front, patio, etc.)

i) Clean track of patlo doors

j) Remove all trash and personal belongings

k) Sweep and clean the patio/balcony and outside storage
closet (if appficabte)

 

28.4 Bedrooms
a) Clean patio door inside and aut (if applicable)
b) Remove alt dust or ditt from min-blinds
¢) Clean closets and remove hangers
d) Vacuum carpet, sweep and mop floors
e) Clean &ght fixtures - replace bulbs
f) Claan woodwork and walls of fingerprints and spots
g) Clean windowpanes inside
h) Clean ceiling fan
i} Remove afl trash and personal belongings

26.5 Kitchen

Initials BX

Community Polictes/Master Addendum 4.1.2016 Page 6 of 14

Sen Aa Yn nee een Ee mee nea et ee

 
a} Clean stove, range, countertop, all burners, drip pans, and
under stove top — remove grease and particles, clean knobs
and surfaces

b) Clean exhaust screen and venthoad (do not clean secondary
charcoal filter If applicable)

c) Clean oven, broiler and broiler pan

d) Clean inside and outside of refrigerator — defrost, set
refrigerator to the fowest setting

a) Clean inside and outside of freezer — defrost if necessary

f) Clean aif cabinets, including the pantry - restore to original
condition (no fining material if applicable)

g) Clean tight fixtures - replace bulbs

h) Clean all counter tops, drawers and sink

i) Sweep and mop floors

j} — Ifapplicable, clean microwave inside and out

k) Clean front and inside of dishwasher; remove any standing
water, clean front panel and knobs

fh Clean behind eppliances

m) [fapplicabte, clean the washer/dryer

n) Remove all food, trash, and personal belongings

26.6 Bathrooms
a) Clean all cabinets inside and out
b) Clean woodwork, windows and baseboards
c) Clean mirrors
d) Clean wails or wallpaper
e} Clean sink, tub, shower, and toilet and remove apptiquées
f) Clean tight fixture - replace light bulbs
g) Sweep and mop floors

26.7 General

a) Clean all fight switch plate covers, electrical outlet covers, all
window and sliding glass door tracks, windows, doors, mini-
blinds, fight fixtures, and ceiling fans

b) Sweep patio, sweep cobwebs, clean light fixtures, clean
doors

¢) Vacuum carpet and clean floors

d) Remove all debris, trash, and personal belongings

e) Replace all burned out or missing light bulbs

f) Replace dead or missing smoke alarm and carbon monoxide
detector (if applicable) batteries

Please note: The security deposit or statement of disposition will be
returned by mail to the forwarding address left by you, subject to any
deductions for cleaning, and ges beyond ! wear and tear,
final utifity bills, atc. Deposit refunds cannot be picked up al the office.

 

BeAr ello ale eS eee

27.1 Enjoyment of Facilities by All Residents: These policies are in
place for the convenience, safety and full enjoyment of the facilities by
all residents. Resident should be considerate of others white using the
amenities.

27.2 Use Amenities At Your Own Risk: The use of any and ail of
the amenities by the resident, occupants, guests and invitees shail be
at their own risk.

 

27,3 Manag it May Regulate Use: Resid pant, guest, or
invilees use may be regulated, denied, or restricled al any time by
management,

27.4 Policles for Amenities: Residents and all occupants, quests
and invitees, shall comply with all community policies and rutes
regarding use of the resident's dwelling and the common areas. There
are rulas contained in the Lease Contract and, in some cases,
separate rufes attached to the Lease Contract or provided to the
residents during the lease term. /f you have concems, or notice
unusual or dangerous circumstances at any facility or amenity area,
please notify management and/or police.

   

“28. Amenity (Facility Safety-Related Age Restrictions...

28.1 Safety-Related Age Restrictions: The following age restrictions
have been made to the amenities/facilitles based upon safety-related
reasons. In the event your community has posted signage that
specifies different safety related age restrictions than the ones fisted in
these policies, you will be exp d to ply with the sig' at your
eommunity.

28.2 Persons Under the Age of 14 Years: Resident agrees that
persons under the age of 14 Years must be accompanied by a parent
or legal guardian to the following emenities/facilities:

a) Swimming Pool

b) Spa/ Het Tub

c) Tennis / Vallayball / Basketball Court

d) Club Room / Game Room / Theater

e) Fitness Center

f) Video Library

g) Business Center

h) Playground

i) Laundry Room

j) Shuttle

k) Dog Park

l) Roof Top Dack

m) Garden

Community Policies/Master Addendum 4.1.2016

29: Swimming Poo! and Spa/ Hot Tub: -.

     

PRAT lel gcch Ol ok Ue

Page 7 of 14

 

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 23 of 43 PagelD 42

n) insome cases, a leaseholder, parent or legal guardian may need
to supervise people under 14 years for Equipment Check Out.
See management for details,

28.3 Persons Under the Age of 18 Years: Resident agrees that
persons under the age of 18 Years must be accompanied by a parent
or legal guardian to the following amenities/facilities:

a) Tanning Bed, Tanning Deme, or Spray Tan Booth

b) Private Party Facility / Clubroom Rental

6} BBQ Grill / Outdaor Kitchen / Fire Pit / Fire Place

28.4 Residents Shall Exercise Their Own Prudent Judgment:
While these policies contain minimum provisions regarding the
supervision of persons less than specified years of age, residents are
advised fo exercise their own prudent judgment with respect to the
unsupervised use of the facilitias located throughout the community by
minors. Owner and management, by establishing the minimum
requirements contained in these policies, are not in any menner
representing, guaranteeing or ensuring the safety of any persons when
participating in the activities or using the facilities of the community
with or without supervision.

 

CE TRUCE

{n the event your community has a pool and/or hot tub for the

enjoyment of all residents, the following policies appty.

a) We do not provide, at any time, safety or supervisory
personnel at the pools, hot tubs, spas, or any other common
area. LIFEGUARDS ARE NOT PROVIDED.

SWIM AT YOUR OWN RISK. For your safety, do not swim

alone.

c) NO DIVING. DIVING MAY RESULT IN INJURY OR DEATH.

d) Neither owner nor management can assure, guarantee or
warrant your safety.

e} With the exception of service animals, no pets are allowed.

f) For the safety of all, no glass of any kind is allowed.

g) Profanity, kl activity, disruptive behavior or
noise will be immediate grounds for dismissal andfor permanent
ban fram the pool/hot tub areas.

h) tn case of Emergency, dial 911.

i) Management is not responsible for accidents, injuries, or fost,
stolen, damaged or misplaced items.

j) No jumping into the pool from batconies, patios, fountains, or
other structures near the pool.

k) Anyone with a communicable disease capable of infecting others
is prohibited from swimming in the pootfhot tub.

l) Keep gates closed at afl times.

m) Respect others by keeping noise to a minimum, covering pool
fumiture with a towel when using suntan oils, leaving poo!
furniture in pool areas and disposing of trash properly.

f} Consult Your Doctor Prior to Use: If you are pregnant, do not
use the hot tub without medical consultation. If you suffer from
heart disease, dlabetes, high or low blood pressure, seizures,
circulatory problems, or other health problems, do not enter the
hot tub without prior medical consultation from your doctar,

0) Overexposure to hot water may cause dizziness, nausea, and
fainting. Hot water exposure limitations vary from person to
person,

p) Check the hot tub temperature before entering the hot tub. Do
not use the hot tub if the temperature Is above 104 degrees
Fahrenheit. Do not operate the hot tub if the suction outlet cover
is missing, broken, or loose.

q) Do not place electrical appliances (telephone, radio, TV, etc.)
within five feet of the pool or hot tub.

1) Pool parties are prohibited without prior written consent by
management. We are unable to provide reservations for any
poolhot tub area and we are unable to allow any type of group
gathering in the pool area.

8) Attire: Appropriate swimwear is required at all times as
determined by management. No t-backs, g-string/thong suits,
cutaffs, see-through material, diapers, indecent exposure, or any
attire di d inappropriate by 9 t is allowed

t} Hours: Unless otherwise posted, pool/hot tub areas are open
from 10:00 am to 10:00 pm daily. Anyone In a peol/hot tub area
after closing will be required to leave immediately.

u) Guests: Residents are Iimited to 2 quests per apartment
home to any poolfhot iub area, and resident must accompany
guests.

b

=

Volleyball, Basketball, etc.)

In the event your community has sports courts (tennis, volleyball,

basketball, etc.) for tha enjoyment of all residents, the following policies

apply.
a) In case of emergency, cial 911.

b) Attendants are not provided. Use the sports courts at your
own risk.

¢) Nelther owner nor management are responsible for
accidents, injuries or lost, stolen, damaged or misplaced
ilems.

d) Motoreyctes, bicycles, tricycles, rolfer bladas, skateboards
and skates are not permitted on the court surface.

e) Oo not sit or lean on the net. Do not hang from or climb on
the goal or nets. Do net damage equipment or facility.

 Noglass containers and no food is allowed.

g) Proper athletic shoes with rubber soles are required.

h) Loud music, dangerous conduct and fighting are prohibited.
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 24 of 43 PagelD 43

i) Hours: Unless otherwise posted, these. facilities are
available fer your use from 10:00 am to 10:00 pm daily.

j) Guests: Residents are limited to 2 guests per apartment
home to any common area, and resident must accompany
each guest.

 

/ 31. Club Room / Game Room / Theater.’ : -

In the event a club room, game room, or theater (s) is provided for the
enjoyment of afl residents, the following policies apply.

a) In case of emergency, dial 911.

b) No alcoholic beverages or smoking allowed. No glass
containers.

c) Nowet clothing permitted.

d) Clubroom hours are determined by management and may
be posted outside the main entrance to the Clubroom.

e) Resident must provide government issued photo ID in order
{o check out billiard or other equipment from management.
Ailitems must be returned, in good condition, at closing.

f) Use the facility at your own risk. Use the equipment only in
the manner intended by manufacturer.

9) Handle equipment with care. Do not remove or damage
equipment and suppiies.

h) Guests must be accompanied by resident. No more than
two guests per resident.

i) No running, fighting, dangerous conduct, or noise which
disturbs others.

J) (Do rot leave personal items in this area, Management is not
responsible for any lost, stolen, or damaged items.

      

32, Tanning Bed,Tanning Dome, or Spray Tan Boothy, :

In the event 2 tanning device (s) is provided for the enjoyment of all

residents, the following policies apply:

a) Addendum: The Tanning Addendum must be signed priar to
initial use,

b) Use at your own risk. You assume all risk, including risks of
injury or disease, relating to your use of the tanning facility

c) Consult Your Doctor Prior to Use: Consult your doctor prior to
use. Overexposure to ultraviolet light may cause bums.
Repeated exposure may result in premature aging of the skin
and skin cancer. Abnormal skin sensitivity or burning may be
caused by reactions of ultraviolet light to foods, cosmetics, and
medications.

d) People Taking Prescriptions: Any person taking a prescription
or over-the-counter drug should consult a physician before using
a tanning device.

@) Pregnant Women: Pregnant women shoutd consult their
physician before using a tanning device.

f} People Who Burn Easily: People with skin that bums easily
and people with a family or past medical history of skin cancer
shauld avoid a tanning device.

9) Clean the Device After You Tan: If instructed by management,
you must clean the tanning bed or the floor of the tanning dome
with the solution provided after you tan.

h) Residents Only: For resident use onty.

i) You must be at feast 78 years of age to use the tanning device.
All users sixteen or seventeen years of age using the device for
the first time must provide a written I
signed and dated by the user's parent or fegat guardian stating
that the parent or legal guardian has read and understecd the
wamings given by the tanning facility, consents to the minor's
use of a tanning device, and agreas that the minor will use
protective ayewear.

j) Tanning Appointments: Tanning appointments are regulated
by management. Cancellations of appointments must be made
2 hours in advance to the appointment. If you miss your
appointment or do not cancel 2 hours in advance, your tanning
privileges may be revoked and fines may be charged,

k) One Appointment Per 24-Hour Period; You are only allowed
to tan one time during a 24-hour period.

) Use Equipment in Manner intended: Use the equipment only
in the manner intended by the manufacturer. Please handle it
with care. Do not damage equipment.

Do not leave personal items in this facility. Neither owner nor

management are responsible for any lost, stolen, or damaged

items.

n) Waming Signs, Laws, and Eye Protection: You agree to
abide by all warning signs and laws regulating a tanning facility,
including the use of eye protection,

©) incase of emergency, call 911.

 

3

33, Fitness Facilitie:

 

in the event your community has fitness facilities for the enjoyment of
att residents, the following policies apply.

33.1 General Policies:

a) Attendants are not provided. Use the fitness facilities at your
own risk,

b) = Please provide your own towel.

c) Please do not slam weights. Re-racking your weights is
fequired.

d) Limit cardio to 30 minutes when others are waiting.

e) No foed, glass or open drink containers are allawed. Sports
bottles or other non-spiflable containers are welcome.

f} No gym bags are allowed on the workout floor.

Community Poticles/Master Addendum 4.1.2016 Page 6 of 14

g) immediately report any needed repairs of facility equipment,
doors, windows or lighting to management. Do sot attempt
to make repairs to the fitness equipment.

h) in case of emergency, dial 911.

i} Neither owner nor management are responsible for
accidents, injuries. or lost, stolen, damaged or misplaced
items,

}) Pets are not allowed.

k) Please use headphones when listening to music.

) Follow manufacturer's directions for proper use of
equipment. Do not damage equipment.

m) Do not use, adjust or operate fitness equipment beyond your
physical limitations,

n) Please report vandalism and unauthorized users.

©) Do not remove fitness equipment from the fitness room.

p) Do not leave personal items in the fitness room.

q) Respect others by keeping noise to a minimum and by
disposing of trash properly.

) Please wipe down the fitness equipment with a clean towel
once you are done.

s) No smoking or alccholic beverages are allowed in the fitness
area,

1) Fitness facility hours are .community specific and will be
posted, Contact management for details.

u) Resident agrees to the fullest extent allowed by law that
resident releases and holds harmless management from any
and all claims, damages or expenses related to the use of
amenities, fitness center, fitness center equipment or fitness
classes even if caused or contributed by management's
negligence.

33.2 Guests:
a) No more than two (2) guests per resident are allowed.
b) Guests may not bring guests.
¢) Guests must adhere to ail policies and procedures.
d) ~=Resident must accompany guests at all times.

33.3 Attire:

a) Proper athletic shoes with rubber soles must be wom (no
sandals, bare feet, etc.)

b} Proper apparel is required at all times inctuding shirts or tank
tops (jog taps are acceptable, however, no street clothes,
jeans, cutoff shorts or cutoff shirts are allowed.)

¢} ~=No bathing suits, swim attire, or wet clothing is allowed.

PRE OR a1¢ FOULS SOUL 01k Meee ee

 

In the event your community has equipment checkout for the
enjoyment of all residents, the folowing policies apply.

34.1 Policies:

a) Equipment to checkout by resident may include but is
not limited te water volleyballs, sand volleyballs, bicycles,
canoes, kayaks, aller blades, pool table equipment,
tennis/racquetball rackets, and basketballs.

b) Equipment must be used in the manner in which the

manufacturer intended.

Damages to any equipment must be paid within ten (10)
business days of receipt for cost of damage.

d} Incase of emergency, call 911.

C,

2

 

34.2 Resid Acknowled nts: Resident(s), occupant(s),
guest(s), and Invitee(s) acknowledge that he/she:
a) Understands the risk inherent in using such equipment.

b) Has inspected 2il equipment and found it to be in satisfactory
condition.

ce) Is in satisfactory health and know his/her own physical
limitations.

d) ts using the equipment at his/her risk and assumes all
responsibility fer its use.

e)} Wil be liabte for reimbursement for any damage to the checked
out equipment or ta other property damage caused by using sald
equipment and understand that owner may assess the cost of
damages to the rental account or deduct it from the deposit if
allowed by law.

F) AGREES TO THE FULLEST EXTENT ALLOWED BY LAW
THAT RESIDENT RELEASES ANO HOLDS HARMLESS
OWNER AND MANAGEMENT FROM ANY AND ALL CLAIMS,
DAMAGES OR EXPENSES RELATED TO THE USE OF THE
BORROWED EQUIPMENT, AMENITIES, FITNESS CENTER
OR FITNESS CLASSES EVEN iF CAUSED OR CONTRIBUTED
BY NEGLIGENCE OF OWNER OR MANAGEMENT.

 

 

 

 

 

:35,.Video / OVD Library. :

In the event your community provides a video/DVD library, the
following policies apply.

a) You acknowledge and agree to be fully responsibie for any and
all videos/DVDs borrowed by self or olher occupants while using
the video services provided,

b) All videos/DVDs must be returned in good working condifion
(except reasonable wear and tear) within 48 hours.
c} Neither owner ner management are responsible for persons
borrowing videos/DVD's that may not ba suitable for their age.
A gaily late fee specified by your community will be assessed far

each day the video/DVD |s not retumed. AL
ra
Initials

d

~—
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 25 of 43 PagelD 44

e)

 

Owner may charge your account the total amount owed
including fate charges and/or market value of all items not
fetumed in good working condition,

36; Business / Computer.Center ,....

In the event your community has a business center far the enjoyment
of all residents, the following policies apply:

a)
b)

c)
4)

8)

Li

9)
h)

k)
0

m

n)

9}
P}

q)

For resident use only.

Use at your own risk. Neither owner nor management are
responsible for viewings, viruses or toss of information.

In case of emergency, call 911.

Please be considerate of others, Limit computer use to 30
minutes when others are waiting.

Documents are to be saved on Resident's own CD or jump drive
and not on the hard drive. Documents saved on the hard drive
will be deleted.

{In the event copy and focal fax services are available for
residents, there may be a minimum charge. Long distance fax
service may be available for an additional charge. We cannot be
responsible for incoming faxes. This includes confidential or
sensitive information.

Handle the equipment with care. Use equipment in the manner
in which the manufacturer intended.
Do not damage the equipment. Resident will be held
responsible for any d ge to equip yond ordinary wear
and tear during resident's and oceupant's time of use.

No food, drink or smoking allowed In computer center.

Do not remove equipment, [n the event this area is electronically
monitored, any attempt to remove the equipment will engage the

 

alarm system.
Screen savers are not to be tampered with af any time.
No obscene inf ion or material is on the put

 

at any time or for any reason.

Resident must provide resident's own paper for printing
purposes.

Changing from one computer to another could spread a virus.
Nelther owner nor management are responsible for any virus
infections,

Neither owner ror management are responsible for lost, stolen
or damaged items.

Business center hours are community specific and will be
posted. Contact management for details.

Violation of any or all of the above stated rules may result In
termination of business center use or other action.

ad Pasa Le

 

In the event @ playground (s) is provided for the enjoyment of all
residents, the following policies apply:

a)
b)

o}

9)
9)

 

In case of emergency, dial 911.

Attendants are not provided. Use the playground at your own
risk,

Neither owner nor management are responsible for accidents,
injuries or fost, stolen, damaged or misplaced items.

All persons must comply with posted playground hours.
Motorcyctes, bicycles, skateboards and skates are not permitted
on the playground.

No glass containers. No food or drink is allowed.

Use equipment only in the manner designed or intended by the
manufacturer, ,

Do not use if wet.

Beware of hot surfaces.

Proper athietic shoes with rubber soles must be wom. No bare
feet.

In the event your community provides a private party facifity or club
foom rental, the following policies apply.

a)

b)

°

qd)

e}

9)
h)

Community Policlaes/Master Addendum 4.1.2018

Rental Agreement A Clubroom Rental Agreement must be
signed prior to the event. Contact management for details
fegarding rates, availablity, ete. Rates are subject to change at
any time.

Deposit or Fee: A deposit or fee may be collected prior to the
event and may be returned after event date has passed and
inspection of the facility/clubroom has been completed.

Event Insurance: Event Insurance is insurance for a one-time
event, This may be required in order to use or rent the clubroom
or private party facility. See management for details.

Maximum People: The Clubroom accommodates a maximum
number of people. Resident shail contact management for
additional information to make sure any event does not exceed
the maximum occupancy timits.

Equipment: The room may include a stereo system or other
equipment, See your specific community for details on operating
the equipment.

Holidays or Specific Days: Specific days and/or holidays, as
determined by owner, may require a higher fee.

No Private Signage: No private signage of any kind is allowed
on common areas or streat areas.

Rented to Residents Only: Party facilities may not be teased to
non-residents. Booking an event for an acquaintance requires
your personal attendance at the entire event as well as full
labifity for any damages, overtime charges or conduct issues.
Parking: Parking is limited to the area in front of the clubhouse.
Damages: The rasident agrees that any damages to the
clubroom, contents, or its facilities will be the resident's

   

Page 9 of 14

3]

™,

n)

>

0}

—

p

7

q

responsibility and that the resident will pay for replacement or
repair costs. {f repair or replacement exceeds the deposit, the
resident agrees to pay the excess within 24 hours of notification,

Policies: The resident, occupants, guests and invitees must
comply with the rules and regulations. The resident agrees that
{he conduct of him/her and occupants, guests and Invitees shall
not be disorderly, boisterous, or unlawful and shall not disturb
the rights and comforts or conveniences of other residents.

No Smoking: This is a non-smoking building. Smoking is only
permitted outside,

Furniture: Do not move furniture without pricr permission. In
addition, stereos are nol permitted outside the clubroom.

Noise: {f noise from a resident's party prompts a complaint
where patrol service fs called out to the community, the clubroom
deposit shall be automatically forfeited and the party will be shut
down immediately,

Management Items: Items belonging te management left in the
cabinets or refrigerator are not to be disturbed er used by the
resident, occupants guests or invitees.

Patrol; Owner reserves the right to patrol the party at any time
to observe comptiance of the above policies.

Original Condition: The facility must be returned in its original
condition and cleaned or the deposit will not be retumed. This
includes removing all trash, cleaning floors, counters,
appliances, fireplaces, etc.

- 39. Barbecue Grill / Gutdoor Kitchen J Fire Pit / Fire Place .->- 5 6)

In the event your community has BBQ grills, Outdcor Kitchens, Fire
Pits, or Fire Places for the enjoyment of afl residents, the following
policles apply.

a)
Lo]
c}

3)
8)

h

9)
h)

Use of facilitles is at your own risk.

Barbecue Grill instructions may be posted at each focation or
attainable from management. Please contact management
befora attempting te use these grills.

Please comply with all safety precautions. For the safety of alt,
no glass of any kind is allawed in the pool area.

Keep pets and young children away from open flames.

Your community may require a deposit or fee to use the facility.
Contact management for further details,

Use the equipment only in the manner intended by the
manufacturer, Hendle equipment with care. Do not remove or
damage equipment and supplies.

We are unable to provide reservations, nor allow any type of
group gathering in a gated area.

tn the event your community grill uses a propane tank, # cannot
be stored in your apartment home, garage, storage unit, or
patiofbalcony. When transporting propane tanks, keep the
container in a secure, upright position, Never keep a filled
container in a hot car or car trunk. Heat will cause the gas
pressure to increase, which may open the relief valve and allow
gas to escape.

You will be responsible for the entire amount of all damages
beyond ordinary wear and tear caused by your use of the facility,
including 20 cleaning and repair costs.

No fighting, dangerous conduct, or noise which disturbs others.
Do not leave persona! items in this area. Neither owner nor
management are responsible fer any lost, stolen, or damaged
items.

Never leave a fire unattended. Do nct leave until the fire is
completely out.

Keep flammable materials away from the fire, including
potholders, oven mitts, wooden utensils, paper or plastic bags,
food packaging, towels, etc. Roll up any locse-fitting or tong
sleeves,

Clean the facility after use.

if a fire on a grill seems out of control, tum off the bumers,

If a fire on a grill Involves a propane tank and you can safely
teach the tank valve, shut the tank valve off.

tn the case of an emergency, call 911.

Hours: Unless otherwise posted, these facilities are available
for your use between the hours of 10:00 a.m. and 10:00 p.m.
Guests: Residents are limited to 2 guests per apartment
home to any common area, and resident must accompany each
guest.

 

Me Oe CLL eae

In the event your community has a sauna for the enjoyment of all
residents, the following policies apply.

d)

e)

9)

We do not provide, at any time, safety or supervisory personnel.
Use at your own risk.

Neither owner nor management can assure, guarantee or
warrant your safety. Management is not responsible for
accidents, injuries, or fost, stolen, damaged or misplaced items.
Prohibited ftems: No electronic equipment. no. glass, no
smoking, no eating, no metal jawelry, remove glasses or contact
lenses.

In case of Emargoncy, dial 911.

Keep the deor closed.

Consult Your Doctor Prior To Use: If you are pregnant or
taking medication, do not use the sauna without medical
consultation. If you suffer from heart disease, diabetes, high or
tow blood pressure, seizures, circulatory problems, or other
health problems, do not enter the sauna without prior medical

consultation from your dactor.
Initlats An~

 
h) Leave immediately if you experience dizziness, nausea,
headache, or fainting. Exposure limitations vary from person to
person, Be careful not to overheat.

i) Do not consume alcohol prior to or after use.

J) Attire: Appropriate apparel is required at all times as determined
by management.

k) Hours: Unless otherwise posted, hours are from 10:00 am to
10:00 pr daily.

I} Guests: Residents are limited to 2 guests per apartment
home and resident must accompany guests.

m) Use only a8 manufacturer intended. Follow any posted
instructions

n) Stay well hydrated. Cool down gradually afer you leave.

   

41, Car Cleaning Facility / Car Wash. -.

In the event your community has a car cleaning facility for the
enjoyment of all residents, the following policies apply.

a) Use at your own risk,

b) For resident use anty in designated areas.

c) Use only as manufacturer intended. Follow any posted
instructions.

tn the event your community's facitity has cleaning solutions, do

not use if you have a sensitivity to chemicals that may be present

in cleaning solutions.

e) The vehicle must be fully stepped and parked. No running
vehicles.

f) Take precautions ta prevent slipping cue to wet surface areas.
Do net use a Isdder or step stool.

g) In the event your community has a power wash spray nozzle,
keep both hands on it while operating ft. Do not point or spray
anyone with it.

h) De not attempt to hand wash or dry broken headfights, taillights,
glass or bady damaged areas with sharp pointed edges.

i) Wash your hands with soap and water after use.

}) Do not vacuum sharp objects as it may cause damage. Do not
vacuum personal belongings as items may not be retrieved.
Dispose of all trash in the appropriate receptacle,

k) We do not provide, at any time, safety or supervisory personnel.
Neither owner nor management can assure, quarantee or
warrant your safety. Management is not responsible for
accidents, injuries, or lost, stolen, damaged or misplaced items.

Resident will be held responsible for any damage to equipment

during use. Please report to management the misuse, damage,

or malfunctioning of equipment.

Prohibited Items: No electronic equipment, no glass, no

smoking. no eating.

n) [In case of Emergency, dial 911.

0} Hours: Unless otherwise posted, hours are from 10:00 2m to
40:00 pm daily.

d

=

 

“A2:taundry.Room. -,

in the event your community has laundry rooms, the following policies
apply.

a} Use machines as intended by the manufacturer.

6} Do not over load the machines.

c} Check water temperature desired. Check dryer heat desired.
Clothes washed in water that is too het or over dried in the dryer
may shrink, melt, or change color,

d) No dying of clothes is permitted.

e) Do not wash or dry rugs, comforters, bedspreads or quilts in the
machines.

f} Remove lint from dryer and wipe down after use. Please leave
machines clean.

q) Ifyou spill something, you agree to clean it up.

h) Dispose of detergent containers property. Trash cans are nat for
personal use.

i) Remove clothes and dryer sheets in a timely manner.

j) Measure your soap and use as directed. Using too much
detergent can cause tha machings to matfunction,

k) Facilities are for use by residents onty.

1) Any toss or damage to clothing is not the responsibility of
Management.

m) Use of facilities is at your own risk.

0) Incase of emergency, call 911.

 

“43: Shuttle

43.1 Policies: {n the event your community has a shuttle for the
enjoyment of all residents, the following polices apply. Resident
hereby represents the resident:

a) assumes afl risks and responsibilities with respect to any loss,
claim, damage or injury to person or property retating to or
arising out of resident's riding on or use of the shuttle;

b) will wear seatbelts at all times while the shuttle is In motion,

¢) will comply with all rulas of the community with respect to riding
on, or the use of, the shuttle;

d) will not engage in horseplay or disruptive, toud or obnoxious
behavior while on the shuitle;

e) ifthe shuttle is not full, resident will sit in seats that are in front of
the sear axle of the shuttle; and

f} will not have food or drinks (other than bottled water) on the
shuttle.

 

 

43.2 Maxi Pp. ig Resident understands that, unless
otherwise designated by management, the maximum amount of pecple
that can ride on the shuttle is 15 passengers and that, even though

Community PoliciesMaster Addendum 4.1,.2016

Page 10 of 14

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 26 of 43 PagelD 45

resident stands in line for a shuttle and signs the release, resident may
be denied access to the shuttle,

43.3 Resident Responslbilities: Resident further represents that at
all times, resident will supervise and maintain custody and control over
any minors riding with resident on the shuttle. Residents are
responsible for making sure that their guest(s) will only ride the shuttle
in the event there are available seats that will not be taken by other
residents.

43.4 Release: Resident, on resident's own behalf and an behalf of all
occupants and guests of resident thal may also ride the shuttle, hereby
releases, discharges and forgives owner and management from any
and all liability, responsibility, injuries, claims damages, or causes of
action of any nature whatsoever, whether in contract, in tort or by
statute, resident has or may have or migh! sustain arising out of,
relating to of connected with riding on the shuttle or transporting
resident to any events, activities, classes or any other destinations.

 

Bree Slee est Pee CTI eS) CLO eee ae

In the event your community has a Dog Park or Pet Cleaning Station
for the enjoy of all resid the following policies apply.

a) Unless otherwise posted, the hours are from dawn to dusk.

b) Use at your own risk,

c} incase of emergency, call 911.

d} Pet owners are responsible for damage or injury inflicted to or by
their dog(s). This means pet owners are legally and financially
responsible for their dog's behavior.

e) Pet owners must remain with dogs in fenced area at alt times.

f) Limit of 2 dogs per parson per visit.

g) Pet owners are responsible for making sure dogs ate healthy,
properly ficensed, fully vaccinated with rabies tags displayed on
each dog's collar, and de-wormed.

h} Dogs must be feashed when entering and exiting the park and
must be leashed in the transition coridor, if applicable. Pet
owners must have 2 visible leash for each dog at ail times.

i) Pet owners must clean up their dog's fecal matter and property
dispose of it in a trash receptacte.

f) Pet owners must be in verbasight contrat of their dogs at ail
times and prevent aggressive behavier, biting, fighting. and
aggressive barking.

k) Animals with a known history of dangerous or aggressive
behavior are prohibited. Immediately leash your dog(s) and tzave
the Dog Park if your dog behaves aguressively.

|) Puppies under 4 months of ege and female cogs in heat are not
allowed in the Dog Park.

m) Pet owners must fill holes their dog(s) dig.

n) No smoking, glass containers, or food (dog/animat) is allowed In
the Dog Park.

0} Use the Pet Cleaning Station in the manner intended by the
manufacturer. Follow posted instructions for use.

 

In the event your community has a hiking er jogging teall for the
enjoyment of all resid the following poticies apply.

 

45.1 Resid Acknowledg t Resident(s), 1s)
guest(s), and invitee(s) understand and acknowledge that he/she:

a} Acknowledges that use of the trail is a potentially hazardous
activity and involves inherent risk end danger or injury. including
but not fimited (9 sprains, strains, fractures, contusions,
lacerations, pet and animal slings, scratches or bites, dog bites
and/or scratches, abnormal blood pressure, heart disorders,
fainting. shortness of breath, heatstroke, chest pains, and even
death.

b) Has inspected it and found it (o be in satisfactory condition,

c) Is in satisfactory health and knows his/her own physical
limitations.

d) Is using the trail at his/her risk and assume all responsibility for
its use,

E) AGREES TO THE FULLEST EXTENT ALLOWED BY LAW
THAT RESIDENT RELEASES AND HOLDS HARMLESS
OWNER AND MANAGEMENT PROM ANY AND ALL CLAIMS,
DAMAGES OR EXPENSES RELATED TO THE USE OF THE
TRAIL EVEN iF CAUSED OR CONTRIBUTED BY
NEGLIGENCE OF OWNER OR MANAGEMENT,

 

45.2 Before You Go Hiking / Jogging:

3) Make sure you are weltinformed about the trail you will take, the
hiking terrain conditions as well as weather conditions. Check
with local authorities for fast minute updates and firsthand
information.

Make sure you are wetkequipped for your intended hike and
terraintweather conditions, Take enough food and drinks for
your intended hike.

¢) Inform peopte of your itinerary and your expected time of return.
{f possible, call those who are not joining you at requilar intervals
so they know where you are.

Avoid hiking alone. Hike in a group consisting of at laast two
feitow hikers. In case of an accident, one person will than be able
{o stay with the injured while the other goes for help.

Initiats ?

b

=

qd

45.3 While Hiking f Jogging:
a) Use at Your Own Risk.
b) [Incase of emergency, call 911.

 
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 27 of 43 PagelD 46

¢)

d)

e)

9)

h)

 

Do not fitter. Take all your waste with you. Be careful not to
disturb the natural surroundings. All you should leave are your
footsteps.

If you notice any damage or vandalism to the trail or trail signs,
make sure to note down the exact location and notify
management.

Be courteous to others. Da not disturb the environment by
shouting or playing loud music.

Unless otherwise posted, fishing and hunting is not allowed.
Make sure you know the local regutations regarding fishing and
hunting, if applicable.

ff you plan fo take your dog atong for your hikes, then make sure
to check locst regulations and keep your dog on a leash at all
Umes.

Stay on the trail. Share the trail with other people using the trail.
Stay to the right on wider paths, Pass on the left.

46. Roof Top Deck: .. *..°

In the event your community has a rocf top deck for the enjoyment of
all residents, the following policies apply.

9)

h)
U)

 

Untess otherwise posted, the hours are from dawn to dusk,

Use at your own risk.

In case of emergency, call 911.

Neither owner nor management are responsible for accidents,
injuries or fost, stolen, damaged or misplaced items.

Prohibited ttems: The following items are nat ailawed: glass
containers, BBQ grills, fireworks. Unless ctherwise posted, pets
ate not allowed.

Residents and their guests shail not waik in any areas on the
roof other than the designated walkway and roof top deck itself,
All garbage and waste is to be deposited in appropriate trash
receptacles.

Proper attire is required.

In the event your community allows pats on the roof top deck,
they must be on a leash at all times and under the control of the
resident. Residents are responsible for cleaning up after pets.
Nothing shall be thrown or intentionally dropped over the edge of
the roof. The resident, upon the first Infraction af this policy, may
incur a fine, revoked privileges, and/or residency terminated.
Guests: Residents are limited to 2 guests per apartment
heme to any common area, and resident must accompany each
guest.

in the event your community has a garden for the enjoyment of all
residents, the following policies apply.

a)
b)
¢)
qd)

9)

9)
i)
i)
k)

m)

n)

0)

p)
q)

 

Unless otherwise posted, the hours are from dawn to dusk.

Use at your own risk. In case of emergency, call 911,

Resident agrees to plant the garden plot within two weeks of
being assigned a designated area.

Resident agrees to maintain the designated plot and to keep
plants within the assigned/designated area,

Owner encourages an organic gardening program. Use of
pesticides, herbicides, and insecticides made from synthetic
materials as well as use of chemical fertilizers are not advisable.
Slug bait is permitted only when used in enctosed containers,
which must be removed from the site afler use. Use of raw
human and/or animal waste [a not allowed due to environmental!
and health concems. Fully composted manures, such as sleer
and chicken manure, are allowed.

No iitegal plants may be grown, including any plant listed by the
state agencies and weed control board as noxious weeds.

Do not allow plants to exceed a height of three feet.

Only water your assigned garden plot.

Maintain healthy plants and remove dead plants in a fimely
manner (not to exceed one week duration).

Materials other than planis are prohibited, excep! items that
assist in growth.

All tools provided by 9 it must in in designated
areas, Cwner is not responsible for injuries due to the use of the
owner's tools. Any additional tools needed by residents are the
responsibilty of the resident.

Debris after planting, any remaining scil, fertilizer, ete. must be
swept immediately.

Garden plots will expire wilh your lease, and can be renewed at
the time of tease renewal, [f tha resident decides not ta renew
usage, the plot must be cleaned out and left in the original
condition.

Owner is not responsible for fost, stolen, or damaged plants or
other items.

Please be respectful of tha neighbors who live around the
gardens. No Kit noise disturb er horseplay is
allowed.

Animats are not allowed in the garden plot areas, except service
animals, Animals must be leased outside the garden plats.

In the event your community charges a fee for garden plots, see
your management for details.

 

- 48. Photographs, Digital Images, Video.

Resident agrees to allow owner, management and their respective
subsidiaries, media contacts, associated press, and vendors the right
to record the image and/or voice of the resident, and grants owner and
management all rights to use these sound, still, or moving images in
any and ai) media, now or hereafter known, and for any purpose
whatsoever unless prohibited by law. You hereby release owner,

Community Policiag/Master Addendum 4.1,2016

management and their respective subsidiaries, media contacts,
associated press and vendors ail rights to exhibit this work in all media
including and nat |imited to electronic form publicly or privately, You
waive any rights, claims or Interest you may have to control the use of
your or your occupants’, guests’ or invitees’ identity or likeness in the
sound, stilt or moving images and agree that any uses described
herein may be made without compensation or consideration to you,
your occupants, guests or invitees.

 

£79k sie | Lae a Re RPO AR LT Ee

49.1 Definition of Wildlife: Wildlife can include the presence of
alligators, crocodiles, snakes, raccoons, or other animats. In the event
wildlife is found on the community, resident agrees to the following.

49.2 Resident Acknowledgements: Resident acknowledges that:

a) Wildlife has been seen in and around the community.

b) There are certain risks associated with having wildlife in and
around the community,

c) Resident assumes the risk with respect to having wildlife near to
resident's apartment home and scknowledges that neither owner
nor management are liable for any Injuries, damages cr losses to
persons or property caused by or related to the wildlife by
resident, occupants, guests cr invitees,

49.3 Resident Responsibilities: Resi¢ p ts that

e) will not feed the wildlife;

f) will not get close to the wildlife;

g) will not swim or wade where the wildlife are;

h) will not allow pets or children to swim or play near waters or
areas that may contain witdlife;

i) will not agitate or tease the wildlife;

j) will not try to catch the wildlife;

k) will not approach the wildlife’s nest or habitat;

1} will maintain a safe distance from the wildlife;

m) will not dispose of garbage or scraps near a water Source, pond,
fake, or other area that may contain wildlife; and

n) will be responsible for informing occupants, guests and Invitees
about the wildlife and enforcing their compliance with the above
statements.

 

. 50, Bady of Water (Lake, pond, ete.) a.

60.1 Resident Acknowledgements: In the event your community
has a body of water, resident acknowledges that:
a) One or more bodies of water are focated in the community.
b) There are certain risks associated with bedies of water in the
community.
©) Resident assumes the risk with respect to having a body of waler
near to resident's apartment home and acknowledges that
neither owner nor management are liable for any injuries,
damages or losses to persons or property caused by or related
to the body of water by resident, occupants, guests or invitees.

§0.2 Resident Responsibilities: Resid presents that resident

a) will not swim or wade in any body of water that is not designated
as a swimming pool;

b) will not boat on any body of water,

¢) will not ice skate or conduct any other type of water sport in or on
the bodies of water;

d) will sot allow pets or children to swim or play near the bodies of
water,

e) will maintain a safe distance from the bodies of water as they
may hide jagged rocks, broken glass. wildlife, or trash;

f) will not walk near the bodies of water as weeds and grass can
entangla legs/arms and may hide natural dangers such as
snakes or alligators;

g) will not dispose of garbage in or near a body of water, and

h) will be responsible for informing occupants, quests and invitees
about the bodies of water and enforcing their compliance with
{he above statements,

 

51; Elevators.

In the event your community has an elevator {s} for the enjoyment of
all residents, the following policies apply.

a) Use the elevator at your own risk.

b} Use equipment only in the manner intended by the manufacturer.

c} Immediately report any needed repairs to management. Co not
attempt to make repairs to the elevator.

d) In case of emergency, call 9711.

e) Do not leave personal items in the elevator. Neither owner nor
management are responsible for accidents, injuries, or last,
stolen, damaged or misplaced items.

f} Deo not damage the elevator. Piease report vandalism.

g) Oc not attempt to maneuver or stop closing doors. Wait for the
next efevator car.

h) In the event of a fire or other situation that could fead to a
distuption in electrical services, take the stairs.

i) When entering and exiting the elevator, watch your step as the
elevator car may not be perfectly level with the floor.

j)} Stand clear of the doors. Keep clothes and carry-ons away from
the opening. Enforce compliance of these policies with pats.

k) If avaiable, hold the handrail.

} Do net push people [n front of you when entering or exiting the
elevator,

m) Do not climb out of a stalled elevator. Use the alarm, help, or

telephone button to call for assistance.
Page 11 of 14 initiats he

 

 
n) You are responsible for informing occupants, guests and invitees
about these policies and enforcing their compliance with the
above statements.

$2. Constructionor Renovation; ia. oe

 

In the event your community is under construction of renovation, the
following poficies apply:

 

a) inform Occup and Guests: Resident will be responsibl
for informing occupants, quests, and invitees about these
policies.

b) Stay Away From Construction Areas: Resident agrees to
observe all warming signs and blockades. Resident agrees to
stay away from the construction areas and shail not climb on or
enter onto scaffolding or other construction equipment at any
time. Resident acknowledges there may be construction debris,
trio hazards, and unaven surfaces. Construction crews may
wark throughout the days to complete construction.

c) Machinery and Equipment. Resident acknowledges the
construction areas will have machinery and equipment to be
used by authorized personnel only and entry into those areas by
resident, accupants, guests or invitees is strictly prohibited.

d) Minor Disturbances: Resident acknowledges that the
constriction/renovation may cause noise, dust, and minor
disturbances to the egress/ingress on or about the community
and miner disturbances to the quiet and enjoyment of the
apartment home by the resident.

e) Amenities May Be Unavailable: Resident further agrees that
the amenities, including the clubhouse, pool, or other commen
areas, may be unavailable far use by resident, occupants, guests
and invitees during the period of construction.

f) Resident Waives Right to Withhold Rent: The resident hereby
waives any fight to withhold rent due {o inconvenience or
disturbance of quiet enjoyment of resident's apartment home or
the inability to use the amenities or common areas or pul forward
such noise or construction activity as a breach of management's
duty pursuant to applicable law.

g) Move-tn Date Not Guaranteed Oue to Construction Delays:
The resident acknowledges that the move-in date cannot be
guaranteed in the case of unforeseen construction delays.
Resident ach ledges that resident will not be come 3 for
any unforeseen occupancy delays, If the resident terminates the
Lease Contract early for any reason other than construction
delays, the resident wil be ible for all applicable early
termination charges and procedures,

 

 

ESPN 0k 10) co Lc ee aes EN

53.1 Mold Is Found Everywhere: Mold is found virtually everywhere
in our environment-both indoors and outdoors and in both new and old
structures. Molds are naturally occurring microscopic organisms which
reproduce by spores and have existed practiceily from the beginning of
tima. All of us have lived with mold spores all our fives. Without molds
we would ail be struggling with farge amounts of dead arganic matter.

§3.2 Conflicting Scientific Evidence: Mold breaks down organic
matter in the environment and uses the end product for its food. Mold
spores {like plant pollen) spread through the air and are commonly
transported by shoes, clothing and other materials. When excess
moisture is prasent inside a dwelling, mold can grow. There is
conflicting scientific evidence as to what constitules a sufficient
accumulation of mold which could lead to adverse health effects.
Nonetheless, appropriate precautions need to be taken.

§3.3 Prevent Excessive Moisture Buildup: In order to avoid mold
growth, it is important to prevent excessive moisture buildup in your
dwelling. Failure to promptly pay attention to leaks and moisture that
might accumulate on dweiling surfaces or that might get inside wails or
ceilings can encourage mold growth. Profonged moisture can result
from a wide variety of sources, such as:
a) Rainwater feaking from roofs, windows, doors, and outside walls,
as well as flood waters rising above floor level;
b) Overflows from showers, bathtubs, toilets, lavatories, sinks,
washing hines, dishwash Jehumidifiers, refrig or
AJC drip pans or clogged up A/C condensation lines;
c) Leaks from plumbing lines or fixtures, and leaks into walls from
bad or missing grouting/caulking around showers, tubs, or sinks;
d) Washing machine hose leaks, plant watering overflows, pet
urine, cooking spills, beverage spills and steam from excessive
open-pot cooking:
e) Lesks from clothes dryer discharge vents (which can put lots of
moisture into the air); and
f) Insufficlent dryer of carpets, carpet pads, shower walls and
bathroom floars.

$3.4 Resident Responsibilitias: It is our goal to maintain the highest
quatity tiving environment for our residents. To help achieve this goal,
it is important to work together to minimize the potential for conditions
that cauld tead to the growth of naturally occuring mold. tn order to
minimize the potential for mold growth in your dwelling, you must do
the following:

a) Proper ventilation is essential. If it is not possible to open
windows, run the fan on the apartment home air-handling unit to
circulate fresh air throughout your apartment home.

b) Keep windows and doors closed in damp or rainy weather
conditions.

c) Maintain a temperature of between 55° and 80° Fahrenheit
within your apartment home at all times.

Community Paliclas/Master Addendum 4.1,2076

Paga 12 of 14

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 28 of 43 PagelD 47

d) Ensure appropriate or reasonable climate control,
ventilation, and lighting at all times in the unit based on the
circumstances to prevent damage in the premises and to the
community and to prevent mold and mildew in humid conditions
and to avoid freezing pipes in cold weather.

e) We have the right to limit or prohibit humidifiers.

f} Clean and dust your apartment home on a regular basis as
tequired by your Lease Contract. Regular vacuuming, mopping,
and use of envirc ly safe he
to remove household dirt and debris that contribute to mold
growth, {mmediately throw away moldy food.

9} Periodically clean and dry the walls and floors around the sink,
bathtub, shower, toilets. windows and patio doors using a
common household disinfecting cleaner.

h) Wipe down and cry areas where moisture sometimes
accumulates, on a requiar basis, like countertops, windows,
windowsills, bathroom sinks, toilets and shower enclosures.

i) Use the pre-installed bathroom fan or alternative ventilation
when bathing or showering and allow the fan to run until all
excess moisture has vented from the bathroom,

fj) Tum on any exhaust fans in the bathroom before you start
showering. When showering, be sure to keep the shower
curtain inside the tub or fully close the shower doors. After
taking a shower or bath, wipe moisture off shower walls, shower
doors, the bathtub and bathroom floor. Leave the bathroom door
open uatil ail moisture on the mirrors and bathroom walls and
tiles surfaces has dissipated. Heng up your towels and bath
mats so they will completely dry out.

k) Use the exhaust fans In your kitchen when cooking or while
the dishwasher is running. Allow the fan to run until all excess
moisture has vented from the kitchen,

I) Use care when watering houseplants. If spills occur, dry up

excess water immediately.

Ensure that your clothes dryer vent is operating property,

and clean the lint screen after every use, When washing

clothes in warm or hot water, watch to make sure condensation
does not build up within the washer and dryer closet: if
condensation does accumulate, dry with a fan or towel.

n) Thoroughly dry any spills or pet urine on all flooring,
including carpet.

0) Do not overfill closets or storage areas, Ventilation fs
important in these spaces.

F) Do not allow damp or moist stacks of clothes or other cloth
materials to lie in piles for an extended period of time.

q) Immediately report to management any evidence of a water
leak or excessive moisture [In your apartment home, storage
room, garage, or any common area,

©) (mmediately report to management any evidence of mold
growth that cannot be removed by simply applying a common
household cleaner and wiping the area. Also report any grea of
mold that reappears despite regular cleaning.

s) Immediately report to management any fatlure or
malfunction with your heating, ventilation or alr-
conditioning ducts in your apartment home.

t) Immediately report to management any inoperable windows
or doors.

u) Immediately report to management any musty odors that you
hotice in your apartment home,

 

3

 

PRL Piss lati Sed) ROLLS Mad (ASM LLLSLS CLL) dad LL Re ee

54.1 Guidelines; These evacuation guidelines have been developed
to helo residents in the evacuation of their apartment homes in the
event of fire or smoke. Please read the fallawing information carefully
and ask management any questions you may have. The following
Suggested guidelines should be reviewed periodically by you and each
ftesident or occupant in the household:

a) If there is fire or smoke in your apartment home, go to the
nearest exit by crawling close to the floor, where there is fess
smoke. Oo this even if you can tolerate the smoke by standing
up. Check the doorknob and entire door to see if either is hot. if
beth are cool to tha touch, open the door slowly and fock in to
the haliwayAwatkway or stairs. If it is clear, leave your apartment
home and close the door.

b} Call the fire department or 911. Be sure to give the exact
location of the fire (cammunity name, address, building number,
and floor and apartment home number.)

c} Warn neighboring residents. Yell "Fire" and knock on
neighboring doars.

54.2 If You Are Alerted To A Fire by Smoke: If you are alerted ta a
fre by smoke from the hallway or an oulside alarm, follow these
guidelines:

a) Determine if il is safe to leave your apartment home. Check the
doorknob and entire door to see if either is hot. If neither is hot,
open the door slowly and check the hallway/walkway or stairs. If
all is clear of fire and smoke, leave your apartmant home and
close the door behind you.

b) Stay in the apartment home if the door ar doorknob is hot or the
hallfwatkway or stalrs are filted with smoke.

c) Cail 911 for help.

d) Hang a sheet out of the window to signal to fire fighters that hetp
is needed, Do not try to use the sheet to climb down the
building.

e) Do not jump from windows or balconies. Needless injuries and
fatalities have been caused In emergencies when people have

panicked and jumped.
Inttiats a

 
f) Stuff wet towels in the cracks around the door to keep smoke
cut. Use a bucket of water to splash water on the door and/or
walls if they become hot. A wet towel tied around your nose and
mouth will hetp filler smoke.

g) Remove drapes or other combustible materials near the hol
area,

hy) Never go back into the apartment home until the fire department
or management indicates it is safe fo do so.

 

LsI-Pal ol (oak ete 4:| d< )- ee rs

a) Resident shall consider fire safety and fire safety regulations
while in the apartment home and community, including while
cooking, smoking, decorating (including holiday decorations),
using electrical items and items which produce heat.

b}) No flammable or combustible objectsisubstances are to be
stored in your apartment home or on patios, balconies,
under stairwells, in your garage or storage space, and
should not be within 30 Inches of an item which produces
heat (water heater, furnace, stove, oven, candle, curling
iron, ete.).

c) Open Flames / Items Which Produce Heat Items which
require an open flame to operate or which produce heat (e.g.,
Bunsen burners, sterno/canned heat, lighted candles, alcohol
bumers, heating elements, irons, curing irons, halogen bulbs,
stove, oven} must be supervised by resident at all times during
use and can never be left on unattended.

d) Resident shail not obstruct or use the driveways, sidewalks,
entry passages, stairs, breezeways, courtyards, or halls for any
purpose other than ingress or egress.

e) Fire Alarms: In the event residents are given procedures for fire
alarms, resident, occupants, guests and invitees are required to
adhere to all procedures, In the case of a fire alarm sounding in
the community, resident, occupants, guests and Invitees are
required to evacuate the building. {f resident sees smoke in the
hallways, breezeways, or rooms, keep low to the ground while
moving to the nearest exit. Once resident is out of the building,
move away from the building and do not block emergency
personnel and equipment. Resident may not re-enter the
building until resident receives notification from the local officials
or management. Failure to evacuate may result in fines and/or a
default of the Lease Contract.

t) Resident and resident's occupant{s), guest(s), and Invitee(s}
must not tamper with, interfere with, or damage any alarm
equipment and/or installation.

g) False Trigger of Fire Sprinklers: in the event the community
has a fire sprinkler system, resident acknowledges and hereby
agrees that it is important to be careful near fire sprinkler heads
50 as not ta falsely trigger or activate them. If resident triggers cr
activates the fire sprinkler system, resident will be responsible fer
all damages caused by the activation.

h)} False Alarms: Anyone found to falsely pull a fire alarm will be
subject to criminal charges, a fine, and/or a default of the Lease
Contract,

i) Extension Cords and Multiple Plugs: An extension cord must
be UL approved, 16 gauges, and not exceed an un-spliced
length of six feet with a polarized plug and a single outlet; it may
not be placed under floor coverings or furnishings and may not
be secured by penetrating the insulation.

   

+56: Freezing Weather Instructions:. :..'

Water pipes in your community may freeze and break uniess we all
follow the precautions listed in these instructions. If any pipes freeze
during the winter, we may have to cut off the water fo entire buildings.
if there is widespread pipe breakage ecross the cily, it could be days
before we can get the pipes fixed and get hot and cold water back on
in your epartment home. Resident shail follow these precautions when
stubfraezing weather occurs.

a) Leave the heat on 24 heurs a day at a temperature setting of no
less than 55 degrees. Keep all windows closed.

b) Leave open the cabinet doors under the kitchen sink and
bathroom sink to allow heat to get to the plumbing.

c) Onp all your water faucets 24 hours a day. If severe subfreezing
weather occurs, it may be necessary to run your faucets at a
steady, pencilead stream when you are in the apartment home
and when you are gone. This includes het and cold water in
your kitchen, bathroom lavatories, bathtubs, shower, wet bar
sinks, etc.

d) Leave all drains open and clear of obstactes; including
lavatories, sinks and bathtubs.
e) Gring potted of hanging plants inside your epartment home and

prolec! the floors where you place them.

f) Contact management if you will be away from your ap

home for more than 24 hours when subfreezing weather may

reasonably be anticipated.

If you notice a water leak, icy spot or other hazardous condition

on the community, notify management IMMEDIATELY.

h) Use extra caution when watking and/or driving on the community
when freezing rain or snow is predicted or occurring. Remember
thal walkways, stairs, steps, sidewalks, breezeways, and parking
lots can become dangerously slick with the buildup of ice. Hold
on to the stair rails where available.

i) Unless required by Jaw, we have no duty to remove Ice, sleet, or
snow from the common areas,

9

 

LERMAN

Community Policies/Master Addendum 4.1.2016

Page 13 of 14

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 29 of 43 PagelD 48

A flood can cecur during heavy rains. Please read the following
Suggested guidelines carefully, and ask management any questions
you may have. The following are suggested guidelines and should be.

d periodically by each resident and ip
57.1 Before

a) Purchase and stock supplies such as a battery-operated radio
and flashlight, batteries, non-perishable food items, drinking
water, extra ice, ice chest etc.

b) Remove plants, flower boxes, patio fumiture, etc. from the patio
orbatcony. Store these items inside your apartment home, Put
plastic under the plant pots or baskets so you will not damage
the carpet. Do not put tape on the windows unless directed by
management to do so.

c) Fill your car with gasoline and check the battery, Move your car
to higher ground.

d) Unplug all appliances. Do not tum on the television. Do not plug
appliances back in until the water completely recedes and
community personnel give you permission.

e) Fill your bathtub(s) with water, You will need water for drinking,
cooking, cleaning and bathing if the water supply is
contaminated,

f) Fillneeded medical prescriptions.

9} Wash your clothes so you will have plenty of claan clothes
available. The laundry rooms may be closed during a flood and
electrical power is usually disrupted.

57.2 During

a) Leave your apartment home only if it appears safe to do so, or if
you have been instructed to evacuate by emergency personnel
or management,

b) Move valuable items te higher ground. If one is avaliable, you
may have time to move items to an upstairs apartment home. if
nol, put them up an the bed, a sturdy table, etc. Listen for
emergency instructions and weather updates on a battery
powered radio,

c) Use the telephone for emergencies onty.

87.3 After
a) Listen for emesgency instructions on the radio. There are many
safety precautions that must be followed after the flood passes.
b) Stay in your apartment hame and do not drive until you are told a
is allowed.

§8. Automated Electronic Payments, ~~

 

$8.1 Check Scanner: In the event your community uses a check
scanner, you are hereby advised that personal checks remitted for
normal payments will be scanned and the funds will be electronically

withdrawn from your bank account via “Automated Clearing House”
(ACH). If you wish to opt cut of this process, you must choose another
payment method. Standard ACH bank drafts occur after one business
lay,

§8.2 ACH, Credit, and Debit Cards: Automated electronic payments
include ACH and Credit and Debit Card transactions. ACH refers to
the nationwide network of banking institutions that have agreed to
process electronic payments automatically fram your bank account to
our bank accounts. Virtually all! banks and credit unions participate,
Card and Debit card transactions refers to credit and debit card
transactions, including those cards bearing the Visa, MasterCard,
and A Pp logos.

electronic payments" are paperless transactions that occur instantly
and automatically without a check being hand-processed through a
local bank clearinghouse or fhe Federal Reserve System.

 

58.3 Advantages in Paying Rent via ACH: There are
advantages for you in paying your rent via automated electronic
payments, including: Greater convenience since you won't have to
worry each month with writing, mailing or delivering a rant check: No
late charges since your rent will be paid timety, assuming there are
sufficient funds in your checking account: Greater security since there
is litte chance that a check signed by you will fall into the wrong hands
cor get lost in the mail; and Proof that you've paid since your bank
statement Is evidence of payment according to ACH and card network
tules,

§8.4 Electronic Check Conversion: Electronic check conversion is a
process in which your check is used as a source of information (for the
check number, your account number, and the number that identifies
your financial institution). The information is then used to make a one-
time electrenic payment from your account (an electronic fund
transfer). The check itself is not the methed of payment. Your
tion may be p 6 faster than a check. Be sure
you have enough money in your account at the time you make a
purchase. Your financial institution will not retum any checks that are
converted, even ff you normaly receive your original checks or images
of those checks with your statement. Always review your regular
account statement from your financial institution, You should
immediately contact your financial institution if you see a problem. You
have only 60 days (from the date your statement was sent) to tell the
financial institution about a problem, Depending on the circumstances,
the financial institutton may | take upt to 45 days from the | time you notify
it to plete i
contain information about your payment including the date, the check
number, the name of the person or company you have paid, and the

amount of the payment.
Initials NN

 
   

59, Group E-Mail and Text Communication: +

In the event you provided an email address or cell phone number to
us, we may send important announcements via e-mail and/or text,
such as an emergency water shut off, change In office hours, etc, In
addition, you may receive other promotional community messages,
such as resident satisfaction surveys, resident referral messages, and
various resident service reminders from our team via text or e-mail. If
you do not want to be included in group messages via e-mail or text,
you may opt out of receiving future group correspondence in this
manner.

     

60. Mixed Use Facility (residential, retail; commercial Space) «... .

In the event your community is a Mixed-Use facility (retail, commercial,
office, and/or residential}, you understand and acknowledge that your
apartment home is [ocated and/or immediately adjacent to commercial
business, including, but not limited to offices, restaurants, bars,
nightclubs, retail establishments, and entertainment venues (al) of the
above collectively referred to as “commercial neighbors” or
"neighbors"}. You understand and acknowledge that such commercial
neighbors may, by virtue of their

     

alo

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 30 of 43 PagelD 49

b) Advertising Your Apartment: Resident acknowledges and
agrees that advertising your apariment(s) for rent without
Management's written consent is not allowed. This includes
ontine postings such as Craigslist, Airbnb, etc.

 

All rules and regulations posted within the community are included by
teference in this document, Immediately call 911 or the potice to report
an emergency, suspicious persons, strange vehicles, disturbances, or
unusual activity on the community. Neither owner nor manegement
&re liable for any injuries, and resident waives any claims or rights to
Sue mansgement for any injury thet may result cirectly or indirectly
from the use of any of the facilities on the community.

Paes AUS aL (eA° (SLURS) MASEL CHER ATSCERUUTT MECN SCL Rae

Residents and ai! occupants, guests and invitees must comply with all
community policies and rules regarding use of the resident's dwelling
and the common areas. These policies are added as part of the Lease
Contract and, in some cases, separate rules atlached to the Lease

 

noises and sounds (including but not Hmited 10 music and other forms
of entertainment) and odors that may penetrate the walls and floors of
your apartment home and that such noise, sounds, and odors may
penetrate the walls and floors of your apartment home up to twenty-
four (24) hours a day. You further understand and acknowledge that
events may be held at the property from time to time that have the
potential to attract a large volume of people. These events may cause
noise and sounds or odors that may penetrate the walls of the
apartment home. You understand and acknowledge that such events
may reduce the amount of available guest parking spaces at the
property; Brovided, however, such events will not unreasonably restrict

fo their individual homes or parking
spaces if designated specifically for the fesidents. Owner and
management are net responsible for any interruption in the enjoyment
of your apartment home or damages to your apartment home or
persona} belongings (smells that may permeate furniture, etc.) due to
these commercial neighbors.

°61, Subletting and Replacements

 

a) When Allowed: Replacing a resident, subletting, or assigning a
resident's rights is allowed only when we consent in writing.
Residency at your community is subject to an appiication andlor

{ by manag it. O y is restricted to only the
named residents and occupants that are identified in your Lease
Contract.

Community Policies/fMaster Adgendum 4.1.2016

Page 14 of 14 tnitiats

or provided to the t(s) during the lease term. Special
instructions may have been given to residents regarding smoke
alamms, alarm systems, access gates, and other devices or amenities.
Uhave carefully read the foregoing releases and | fully understand their
contents. { sign these releases as my own free act. | am aware that
these are releases of fiability.

Resident(s} Signature(s) (178 years of age and over)

Mawel Papi Date: ofrs7, Lee

Date:
Date:
Date:
Date:

Date:

Owney@Representative Signatyre:
Imo BowSy
Title: Re ~ Date: _| \2 Olivo

 

 

 

a
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 31 of 43 PagelD 50

 

Animal Addendum
(to be completed only if an animal will occupy the dwelling unit)
Becomes part of Lense Contract

 

NATIONAL
APARTMENT
ASSOCIATION.
June 28, 2016
(when this Addendum is filled out)

Date:

 

 

Please note: We consider animals a serious responsibility aud a risk to cach resident in the dwelling. If you do uot property control
aud care for an animal, you'll be held liable if it causes any damage or disturbs other residents,

 

 

In this document, the terms “you” and "your" refer to all residents listed below and all occupants or guests; and the terms “we," "us," and "our" refer
to the owner named in the Lease Contract (not to the property manager or anyone else).

1. DWELLING UNIT DESCRIPTION. Unit No.
at 586 Calibre Crest Parkway #103

(street adtfress) in Altamonte Springs (cily),
Florida, 32714 (zip code).

86-103

‘

2 LEASE CONTRACT DESCRIPTION.
Lease Contract date: June 28, 2016
Owner'sname: BEL Calibre Holdings, LLC

 

 

 

Residents (list all residents); Laura Frechette

 

 

 

The Lease Contract is referred to in this Addendum as the
“Lease Contract."

3. CONDITIONAL AUTHORIZATION FOR ANIMAL. You may
keep the animal that is described below in the dwelling until the
Lease Contract expires. But we may terminate this authorization
sooner if your right of occupancy is lawfully terminated or if in
our judgment you and your animal, your guests, orany occupant
violate any of the rules in this Addendum.

4. ANIMAL DEPOSIT. An animal deposit of $ o.00

will be charged. We [check one] @ will consider, or 0 will not
consider this adcitional security deposit the general security
deposit forall purposes. The security deposit amountin the Lease
Contract [check one] does,orQ does not include this additional
deposit amount. Refund of the animal deposit will be subject to
the terms and conditions set forth in the Lease Contract regardless
of whether it is considered part of the general security deposit.

5. ADDITIONAL MONTHLY RENT. Your total monthlv
rent (as stated in the Lease Contract) will be increased by
$ 0.00 . The monthly rent amount in the Lease

Contract [check one} O includes ( does not include this

additional animal rent.

6. ADDITIONAL FEE. You must also pay a one-time fee of
$300.00 _ forhaving the animal in the dwelling unit. It is
our policy to not charge a deposit for support animals.

7. LIABILITY NOT LIMITED. The additional monthly rent and
additional security deposit under this Animal Addendum do
not limit residents’ liability for property damages, cleaning,
deodorization, defleaing, replacements, or personal injuries.

8. DESCRIPTION OFANIMAL(S). You may keep only theanimal(s)
described below. You may not substitute any other animal(s).
Neither you nor your guests or occupants may bring any other
animal(s)-mammal, reptile, bird, amphibian, fish, rodent, arachnid,
or ingect-into the dwelling or dwelling community.

Animal's name:
Type: Dog
Breed: Greyhound
Color:
Weight: _65
City of license :
License no.:
Date of last rabies shot:
Housebroken?

Animal owner's name:

 

 

Age: _10

 

 

 

 

Laura Frechette

Laura Frachette
© 2012, National Apartment Association, Inc. - 9/2012, Florida

oe ene ee

Animal's name:
Type:
Breed:
Color:
Weight:
City of license:
License no.:
Date of last rabies shot:
Housebroken?

Animal owner's name:

 

 

 

 

Age:

 

 

 

 

 

. SPECIAL PROVISIONS, The following special provisions

control over conflicting provisions of this printed form:
Up-to-date vaccination records required
for pet approval. Management reserves the
right to refuse any pet. Pats must “be
under “65: pounds. and no _aqressive breeds
nor-mixof breed: will. be allowed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. EMERGENCY. Inan emergency involving an accidentorinjury to

The

your animal, we have the right, but nota duty, to take the animal
to the following veterinarian for treatment, at your expense.
Doctor:
Address:

City /State/ Zip:
Phone:

 

 

 

 

ANIMAL. RULES. You are responsible for the animal's:
actions at all:times. You agree to abide by these rules:

* The animal must not disturb the neighbors or other
residents, regardless of whether the animal. is inside or
outside the dwelling.

+ Dogs, cats, and support animals must be housebroken.

All other animals must be caged at all times. No animal
offspring are allowed.

+ Inside, the animal may urinate or defecate only in these
designatedareas: Puppy Pad/Litter Box

 

* Outside, the animal may urinate or defecate only in these
designatedareas: On Leash with immadiate
clean-up.

+ Animals may not be tied to any fixed object anywhere
outside the dwelling units, except in fenced yards (if any)
for your exclusive use.

* You must not let an animal other than support animals into
swimming-pool areas, laundry rooms, offices, clubrooms,
other recreational facilities, or other dwelling units.

06282016067501FL13012350
Page 1 of 2
Case 8: 19-cv-00037-SDM-JSS Document 1-1

12.

3.

14,

Youranimal mustbefedandwateredi — ethe dwelling unit.
Don't leave animal food or water outsiae the dwelling unit at
any time, except in fenced yards (if any) for your exclusive
use,

* Youmustkeeptheanimal onaleash and under yoursupervision
when outside the dwelling or any private fenced area. We or
our representative may pick up unleashed animals and/or
report them to the proper authorities. We may impose
reasonable charges for picking up and/or keeping
unleashed animals.

¢ Unless we have designated a particular area in your
dwelling unit or on the grounds for animal defecation
and urination, you are prohibited from letting an animal
defecate or urinate anywhere on our property. You must
take the animal off our property for that purpose. If we
allow animal defecation inside the dwelling unit in this
Addendum, you must ensure that it's done in a litter box
with a kitty litter-type mix. If the animal defecates
anywhere on our property (including in a fenced yard for
your exclusive use), you'll be responsible for immediately
removing the waste and repairing any damage. Despite
anything this Addendum says, you must comply with all
local ordinances regarding animal defecation.

* You will have the animal vaccinated and/or receive any shots
or medical care as required by law. You will also obtain any
licenses and/or permits for the animal as required by law, We
may request proof of necessary vaccinations, licenses or
permitsatany time. Your failure to provide ussuch information
is a material breach of this Lease Contract.

. ADDITIONAL RULES. We have the right to make reasonable

changes to the animal rules from time to time if we distribute a

written copy of any changes to every resident who is allowed to

have animals.

VIOLATION OF RULES. If you, your guest, ora any occupant

violates any rule or provision of this Animal Addendum {based

upon our judgment) and we give you written notice, you must
remove the animal immediately and permanently from the
premises.We also have all other rights and'remedies set forth in
the Lease Contract, including damages, eviction, and attorney's
fees to the.extent allowed by law.

COMPLAINTS ABOUT ANIMAL. You must immediately and
permanently. remove'the:animal from the premises if wé receive
a reasonable complaint from a neighbor or otherresident or if we,
in our sole discretion, determine that the animal has disturbed
neighbors or other residents.

15. OUR REMOVAL OF ANIMAL. In some circumstances, we may

enter the dwelling unit and:remove the animal with one day's
notice left in a ‘conspicuous place. We can do this if, in our'sole
judgment, you have:

* abandoned the nal;

* left the anima: im the dwelling unit for an extended
period of time without food or water;

* failed to care for a sick animal;

* violated our animal rules; or

* let the animal defecate or urinate where it's not supposed to.

In doing this, wemust follow the proceduresof the Lease Contract,
and we may board the animal or turn the animal over toa humane
society or local authority. We'll return the animal to you upon
request if we haven't already turned it over toa humane society or
localauthority. We don't have alien on the animal for any purpose,
but you must pay for reasonable care and kenneling charges for
the animal. If you don't pick up the animal within 5 days after we
remove it, it will be considered abandoned.

16.LIABILITY FOR DAMAGES, INJURIES, CLEANING,

17,

18.

ETC. You andall co-residents will be jointly and severally liable for
the entire amount of all damages caused by the animal, induding
all cleaning, defteaing, and deodorizing. This provision applies
to all parts of the dwelling unit, including carpets, doors, walls,
drapes, wallpaper, windows, screens, furniture, appliances, as
well as landscaping and other outside improvements. If items
cannot be satisfactorily cleaned or repaired, you must pay for
us to replace them completely. Payment for damages, repairs,
cleaning, replacements, etc, are due immediately upon demand.

Asowner of theanimal, you're strictly liable for the entireamountof
any injury that the animal causes to a person or anyone's property.
You'll indemnify us for all costs of litigation and attorney's fees
resulting from any such damage.

MOVE-OUT. When vou move out, you'll pay for defleaing,
deodorizing, and shampooing to protect future residents from
possible health hazards, regardless of how long the animal was
there. We—nat you—will arrange for these services.

MULTIPLE RESIDENTS. Each resident who signed the Lease
Contract must sign this Animal Addendum. You, your guests,
and any occupants must follow al] animal rules, Each resident is
jointly and severally liable for damages and all other obligations
set forth in this Animal Addendum, even if the resident does not
own the animal.

19%. GENERAL. You acknowledge that no other oral or written

agreement exists regarding animals. Except far written rule
changes under paragraph 9 above, our representative has no
authority to modify this Animal Addendum or the animal rules
except in writing. This Animal Addendum and the animal rules
are considered part of the Lease Contract described above. It has
been executed in multiple originals, one for you and one or more
for us.

This is a binding legal document. Read it carefully before signing.

Resident or Residents
(All resident's must sign)

tin Dew

 

 

 

Laura Frechottea

© 2012, National Apartment Association, Inc.

 

Florida/ National Apartment Association Official Form, C-12, September 2012

Owner or Owner's Representative

‘Gu

0628201 6087502FL13012350

ea

Page 2of2 vam

Filed 01/07/19 Page 32 of 43 PagelD 51
CASE Bie VY OO08TSDMISS Document 1-1 Filed 01/07/19 Page 33 of 43 PagelD 52

 

LEASE CONTRACT ADDENDUM
FOR SATELLITE DISH OR ANTENNA

 

NATIONAL
APARTMENT
ASSOCIATION.

Under a Federal Communications Commission (FCC) order, you as our resident have a right to install a transmitting or receiving satellite dish or antenna on
the leased dwelling, subject to FCC limitations. We as a rental housing owner are allowed to impose reasonable restrictions relating to such installation. You are
required to comply with these restrictions as a condition of installing such equipment. This addendum contains the restrictions that you and we agree to fallow.

1

Dwelling Unit Description. Unit. No. 86-103 :
596 Calibre Crest Parkway #103 _ (streel address)

in Altamonte Springs (city),
Florida, 32714 {zip code),

. Lease Contract Description.

Lease Contract date:_June 2016
Owner's name: BEL Calibre Holdings, LLC

 

Residents (list all residents}: Laura Frechette

 

 

 

Number and size. You may install 1 satellite dish(cs) or
antenna(s) on the Jeased premises. A satellite dish may not exceed one
meter (3.3 feet) in diameter. Antennas that only transmit signals or that
are not covered by 47 CFR § 1.4000 are prohibited.

. Location. Your satellite dish or antenna must be located: (1) inside your

dwelling: of (2) in an area outside your dwelling such as a balcany, patio,
yard. etc, of which you have exclusive use under your lease. Installation
isnot permitted on any parking area, roof, exterior wall, window, window
sill, fence or common area, or in an area that other residents are allowed
to use. A satellite dish or antenna may not protrude beyond the vertical
and horizontal space that is leased to you for your exclusive use.

Safety and non-interference. Your installation: (1) must comply with all
applicable ordinances and laws and alf reasonable safety standards; (2)
may notinterfere with our cable, telephone or electrical systems or those of
neighboring properties; (3) may notbe connected to our telecommunication
systems; and (4) may not be connected to our electrical system except by
plugging into a 110-volt duplex receptacle. If the satellite dish or antenna
is placed in a permitted outside area, it must be safely secured by one of
three methods: (1) securely attaching it toa portable, heavy object such as
a small slab of concrete; (2) clamping it to a part of the building's exterior
that lies within your leased premises (such as a balcony or patio railing);
or (3} any other method approved by us in writing. No other methods
are allowed. We may require reasonable screening of the satellite dish or
antenna by plants, etc., so long as it does not impair reception.

Signal transmission from exterior dish or antenna to interior of
dwelling. You may not damage or alter the leased premises and may
not drill holes through outside walls, door jams, window sills, ete. If your
satetlite dish or antenna is instatled outside your dwelling (on a balcony,
patio, ete.), the signals received by it may be transmitted to the interior of
your dwelling only by the following methods: (1) running a “flat” cable
under a door jam or window sill in a manner that does not physically alter
the premises and does not interfere with proper operation of the door or
window; (2) running a traditional or flat cable through a pre-existing hole
in the wall (that will not need to be enlarged to accommodate the cable);
(3) connecting cables "through a window pane,” similar to how an external
car antenna for a cellular phone can be connected to inside wiring by a
device glued to either side of the window—withoutdrilling a hole through
the window: (4) wireless transmission of the signal from the satelli
dish or antenna to a device inside the dwelling; or (5) any other method
approved by us in writing.

. Safetyin installation. In order to assure safety, the strength and type of

materials used for installation must be approved by us. Installation must
be done by a qualilied person or company approved by us. Our approval
will not be unreasonably withheld. An installer provided by the seller of
the satellite dish or antenna is presumed to be qualified.

Maintenance. You will have the sole responsibility for maintaining your
satellite dish, antenna and all related equipment.

11. SecurityDeposit. Anadditionalsecurity depositof$

13. Miscellaneous.

14. Special Provisi

accident or abuse which may be reasonably necessary torestore the leased
premises to its condition prior ta the installation of your satellite dish,
antenna or related equipment. You will notbe responsible for normal wear,

10. Liability insurance. You must take full responsibility for the satellite

dish, antenna and related equipment. If the dish or antenna is installed
at a height that could result in injury to others if it becomes unattached
and falls, you must provide us with evidence of liability insurance (if

ilable) to protect us against claims of personal injury and property
ge to others, related to your satellite dish, antenna and related
equipment Theinsurancecoveragemustbe$_ 100000.00 which
is an amount reasonably determined by us to accomplish that purpose,
Factors affecting the amount of insurance include height of installation
above ground level, potential wind velocities, tisk of the dish/antenna
becoming unattached and falling on someone, etc.

2.

 

200.00

will be charged. We (click one} will consider ar (] will not consider
this additional security deposita general security deposit for all purposes.
The security deposit amount in the Lease Contract {clieck one) @) does
or () does not include this additional deposit amount. Refund of the
additional security deposit will be subject to the terms and conditions set
forth in the Lease Cantract regardless of whether it is considered part of
the general security deposit,

This additional security deposit is required to help protect us against
possible repair costs, damages, or failure to remove the satellite dish,
antenna and related equipment at time of mave-out. Factors affecting any
security deposit may vary, depending on: (1) how the dish or antenna is
attached (nails,screws, lag bolts drilled into walls); (2) whether holes were
permitted to be drilled through walls for the cable between the satellite
dish and the TV: and (3) the difficulty and cost repair or restoration after
removal, etc.

12. When you may begin installation. You may start installation of your

satellite dish, antenna orrelated equipment only after you have: (1)signed
this addendum; (2) provided us with written evidence of the liability
insurance referred to in paragraph 10 of this addendum; (3) paid us the
additional security deposit, ifapplicable, in paragraph 31; and (4) received
our written approval of lhe installation materials and the person or
company that will do the installation, which approval may not be
unreasemably withheld.

Tf additional satelite dishes or antennas are desired, an
additional lease addendum must be executed.

 

The followi ial pr

gz Sp contro) over
conflicting provisions of this printed form:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Removal and damages. You must remove the satellite dish or
and all related equipment when you move out of the dwelling. In
accordance with the NAA Lease Contract, you must pay for any damages
and for the cost of repairs or repainting caused by negligence, carelessness,

Resident or Residents

we

 

 

Laura Prechetta

 

Owner or Owner's Represemtative
(sigyy here)

K (aw

Date of Lease Contract
June 25, 2016

Ne

® 2012, National Apartment Association, Inc. - 9/2012, Florida
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 34 of 43 PagelD 53

GREYSTAR’

LIABILITY INSURANCE REQUIRED OF RESIDENT

5. Subrogation Allowed. You and we agree that subrogation is

 

1, Addendum. This is an addendum to the Lease Contract for Ape. allowed by all partics and that this agreement supersedes any
No. 86-103 in the Central Parkway Apartments in Altamonte language to the contrary in the Lease Contract. Accordingly, our
Springs (city) EL, (state). The effective date of this addendum is insurance carricr may suc you for losses it pays as a result of your
06/28/2016, negligence, and your insurance carrier may sue us for Insses it pays

asa result af ote negligence.

2. Acknowledgment C ing I; or Damage Waiver.

You acknowledge that we do ‘not maintain insurance to protect 6. Your Insurance Coverage. By signing this addendum, you
you against personal injury, loss or damage to your personal acknowledge that you have purchased (or will purchase) the
pmperty or belongings, or to cover your own liability for injury, insurance described in paragraphs 2 and 3, and that you will
loss or damage you (or your occupants or guests) may causc Provide written proof of this insuranec to on-site staff prior to
others. You also acknowledge that by nor maintnining your own taking possession of the apartment. You further acknowledge that
policy of personal tisbility insurance, you may be responsible to you will keep this insurance policy in-force for the entire term of
others (including, us) for the full cost of any injury, loss or damage the lease and provide weitten proof of active renter’s liability
caused by your actions or the actions of your occupants or guests. coverage upon request. If any material terms of your insurance
You understand thar paragraph 8 of the Lease Contract requires Policy change, you agree to promptly provide proof of the
You to maintain a liability insurance policy, which provides limits modified policy terms te the on-site staff. For the purposes of this
of liability to third partics in an amount not less than paragraph, cither the written policy itself or the declaration page to
S$ 100,000 per occurrence. You will ensure that the liability the policy shall constitute written proof.

Greyatar, PO nT sa08, he ape vm, TX 7501 S009 C/o 7. Default. Unless otherwise prohibited by law, any default under

the terms of this Addendum shall be deemed an immediate,
material and incurable default under the terms of the Lease
Contract, and we shall be entitled to exercise all rights and .
remedics under the law. Ef you allow your outside policy to
capite or cancel, you will be in default under the terms of your
lease, [f you fail to provide written proof of insurance as required

“Pasty of Intecest” or “Interested Party” (oc similar language as
may be available). You understand and agree to maintain at all
times during the Term of the Lease Canteact and any rcnewal
posiods, a policy of personal Hability insurance with this limit and
othenwvise satisfying the requirements listed below, at your sole

expense. by paragraph 6, we reserve the right to procure coversge to
. , address the deficiency and you agree to reimburse us in the form
3. Required Policy. You arc required to purchase and maintain of a $15.00 Lease Violation Fee for all costs and administrative
personal liability insurance Covering you, your occupants and expenses associated with such a purpose. The Lease Violation Fee
guests, for personal injury and property damage any of you cause is not prorated. In addition, you will be listed on our Blanket
to thisd-partics (including damages to our propery), with the Renter Protection Policy and will nat rcecive a copy of the policy,
minimum policy coverage amount sct forth in paragraph 2 above, as you arc not the policy holder. We may continue to charge you
fom a cartier with an AM Best rating of A-VII or better, for such insurance coverage until such time as you provide proof
authorized to issue such insurance in (state). The Carrier must of insurance pursuant to paragraph 6. .
provide notice to us within 30 days of any cancellation, non- :
renewal, or material change in your coverage. We retain the right 8 Miscellaneous. [Except ax specifically stated in this Addendum,
to hold you responsible for any loss in excess of yous insurance all other terms and conditions of the Lease Contract shall remain
coverage. unchanged. In the event of any conflict between the terms of this
. Addendum and the terms of the Lease Contract, the terms of this
4. No Solicitation. Unless otherwise acknowledged in writing, you Addendum shall control.

acknowledge that we have made no solicitations, guarantees,
representations, or promiscs whatsoever concerning any insurance
or services provided by any insurance company. You were and are
free to contract for the required insurance with the provider of
your choosing se long as that provider composts with the
requirements of pampraph 3 above,

IMPORTANT DISCLOSURES — READ CAREFULLY BEFORE SIGNING

1. The insurance required by the Lease Contract is not required by any law. Your obligation to provide insurance stems solely from the

 

 

 

Lease Contract.

2. The insurance required by the Lease is not an attempt to limit the Owner's Liability for its own negligence or your liability for your own
negligence.

3. Owner may be receiving remuneration from insurance companies where permitted by Jaw. CAS Insurance Agency, a licensed affiliate of
the property manager, may also receive compensation on policies issued by some panics for ad or marketing
support.

4. The insurance required by the Lease Contract is not in liew of, or in any way a P af, the ity deposit required by the Lease
Contract.

5. You understand that every term of the agreement between you and the Owner is set forth in the Lease Contract, any addenda thereto,
and in the Rules and Regulations which collectively constitute the entire agreement between you and the Owner, There are no other
terms except those which may be implied by law.

6. You agree that you have not received any oral representations from Owner or any representative of Owner which are inconsistent with or
not contained in the Lease Contract, the addenda attached to the Lease Contract, or in the Rules and Regulations. If you have received
any such oral representations, you agree that you did not rely on them to decide to enter in the Lease Contract or this Addendum.

Revised 6/25/2016

iD

 
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 35 of 43 PagelD 54

GREYSTAR®
Resident or Residents wher or Owner's Representative
AU residents must sign here] fsiggephere}
rn Wena kt

Date of Lease Contract
7] Fal LA

 

 

 

Revised 6/25/2016 fe?

 
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 36 of 43 PagelD 55

 

Mailing Address: ‘
as FO Box 17478, Inine, CA 92623-7478 Notice Date: Confirmation
eRe nterPia () Customer Service: 1-888-205-8118 . ,
meruvawcr roa azaarwmeur acuoiats MLE 6:30am PST to 5:30pm PST

Interested Party: Central Parkway

 

 

Name and Address of Insured: Additional Insured(s):

LAURA FRECHETTE
S86 CALIBRE CREST PKWY Apt 103
ALTAMONTE SPRINGS FL 32714

Any new resident must be added to the poticy in order 10 be eligible for coverage. Res
dents can be added ar removed by logging onto hitpdfwww.eRenterPlan.com

 

Mailing Address: Policyholder Contact Information:
586 CALIBRE CREST PKWY,APT 103 Telephone (401)-835-3102

ALTAMONTE FL 32714 Email Address: cunningwol£127@ao0l.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Summary: Insurance Company:

Policy Number: penne ||| insurance Company: | Agerican Modern rneuranca Company
Effective Date: 06/28/2016 12:01 aM CST

Coverage Limit

Personal Property Coverage $20,000 Claims (Toll Free): 1-800-375-2075

Additional Living Expenses NAICH: 12314

Personal Liability Coverage $100,000 Agent: Loasingbesk Insurance Services
Medical Payments to Others $1,000 Lict: A140179

Deductible: $250
Optienal Coverages: Premium installments:

Hurricane Deductible Change to $500 Your credit/debit card will bo debited Monthly for your

period premium installments. Tho debit will occur on or
about the following dates : 07/13/2016, 08/13/2016,
09/43/2016, 10/13/2016, 12/33/2026, 12/13/2016, 01/13/2017.
O2/23/2017, 03/13/2017, 04/13/2017, 05/13/2017, 06/13/2017

 

 

Important information

Insuring Agreement:

Your complete policy wit! be mailed to you via U.S. Mail within 15 days. The policy is your contract for insurance, not the Insurance Election
Form or this Confirmation of Insurance. Please review ail information closely for accuracy when received. The information given here is only a
summary of coverage to be provided ta you by this policy.

Policy Cancellation:
Your policy will NOT automatically terminate when you move-out. You must inform us of your cancellation in writing to avoid any further
premium being billed to you or deducted from your account. You may also cancel your policy on-line at httpuAvww.eRenterPlan.com,

Notice of Cancellation:
Your leasing office or apartment community manager may be notified of any notice of cancellation or non-renewal of your policy.

Premium Installment Charges:

Hf you have chosen to have your periodic premium installment payments debited from your bank account or credit card, please note that these
periodic installments will be charged to your account roughly 7 to 14 days prior to your instailment due date, This is for your protection and allows us
sufficient time to notify you in writing in the event your account is closed or your credit card is declined by your issuing bank.

 

 

 

Revicod 29/2005 Form: COMOO1
Printod: 272016,

 
CRIME/DRUG FREE HOUSING ADDENDUM

1. Dwelling Unit Description. Unit. No.___ 86-103 _,
586 Calibre Crest Parkway #103 (street address)

in Altamonte Springs (city),
Florida, 32714 (zip code).

 

2. Lease Contract Description.
Lease Contractdate: _June_28, 2016
Quwner's name: BEL Calibre Holdings, LLC

 

 

 

 

Residents (list all residents): Lavra Frechette

 

 

 

3. ADDENDUM APPLICABILITY. In the event any
provision in this Addendum is inconsistent with any
provision(s) contained in other portions of, or attachments
to, theabove-mentioned Lease Contract, then the provisions
of this Addendum shall control. For purposes of this
Addendum, the term “Premises” shall include the dwelling
unit, all common areas, all other dwelling units on the
property or any common areas or other dwelling units
on or about other property owned by or managed by the
Owner. The parties hereby amend and supplement the
Lease Contract as follows:

4. CRIME/DRUG FREE HOUSING. Resident, members of
the Resident's household, Resident's guests, and all other
persons affiliated with the Resident:

A. Shall not engage in any illegal or criminal activity on
or about the premises. The phrase, “illegal or criminal
activity” shall include, butis not limited to, the following:

1. Engaging in any act intended to facilitate any type
of criminal activity.

2. Permitting the Premises tobe used for, or facilitating
any type ofcriminal activity or drug related activity,
regardless of whether the individual engaging
in such activity is a member of the household, or a
guest.

3. Theunlawful manufacturing, selling, using, storing,
keeping, purchasing or giving of an illegal or
controlled substance or paraphernalia as defined in
city, county, state or federal laws, including but not

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 37 of 43 PagelD 56

 

NATIONAL
APARTMENT
ASSOCIATION.

limited to the State of Florida and/or the Federal
Controlled Substances Act.

4. Violation ofany federal drug laws governing theuse,
possession, sale, manufacturing and distribution
of marijuana, regardless of state or local laws. (So
long as the use, possession, sale, manufacturing
and distribution of marijuana remains a violation of
fecleral Jaw, violation of any such federal law
shall constitute a material violation of this rental
agreement.)

5. Engaging in, or allowing, any behavior that is
associated with drug activity, including but not
limited to having excessive vehicle or foot traffic
associated with his or her unit.

6. Any breach of the Lease Contract that otherwise
jeopardizes the health, safety, and welfare of the
Owner, Owner's agents, or other Residents, or
involving imminent, actual or substantial property
damage.

7. Engaging in or committing any act that would be
a violation of the Owner's screening criteria for
criminal conduct or which would have provided
Owner with a basis for denying Resident's
application due to criminal conduct.

8. Engaging in any activity that constitutes waste,
nuisance, or unlawful use.

B. YOU AGREE THAT ANY VIOLATION OF THE
ABOVE PROVISIONS CONSTITUTES A MATERIAL
VIOLATION OF THE PARTIES’ LEASE CONTRACT
AND GOOD CAUSE FOR TERMINATION OF
TENANCY. A single violation of any of the provisions
of this Addendum shall be deemed a serious violation,
and a material default, of the parties’ Lease Contract. Itis
understood thatasingle violationshal] be good cause for
termination of the Lease Contract. Notwithstanding the
foregoing comments, Owner may terminate Resident's
tenancy forany lawful reason, and by any lawful method,
with or without good cause.

5. CRIMINAL CONVICTION NOT REQUIRED. Unless

otherwise provided by law, proof of violation of any criminal
law shall not require a criminal conviction.

Date of Signing Addendum

CA Glle

 

 

 

ror Owner's ae (signs here)

py Care

Laura Frochette

 

Date of Signing Addendum

T12ZolWw

06282016087101FL13012350

© 2015, National Apartment Assaciation, Inc. - 5/2015, Florida a
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 38 of 43 PagelD 57

    

BS alma eda wale ea

This is an Addendum to the Lease dated 06/28/2016 (the “Lease”), by and between «Owner (hereinafter “Owner’) of the
Apartment Community known as Central Parkway and Laura Frechette, , . , collectively hereinafter “Resident’), for the premises
known as 586 Calibre Crest Parkway #103, 86-103, Altamonte Springs, Fl, 32714 County of, State of Fl. (‘Premises’).

Mark Yes or No Below for Supplied Equipment
Yes Community Supplied Equipment

Owner agrees to lease to Resident a washer and dryer for the sum of $ 35,00 per month, beginning on June 28, 2016 and
expiring concurrently with the above referenced Lease, including any month-to-month periods. Resident agrees to pay Owner $
per month to lease the washer and dryer. Resident shail pay the monthly rental amount in advance, as additional rent, at the
beginning of each month.

The WASHER SERIAL #1S and the DRYER SERIAL #1S . The washer/dryer set will hereinafter collectively be referred to as the
“equipment”. Resident acknowledges that the equipment is for Resident's use and in consideration of Resident's agreement to
pay washer and dryer rent. Owner is the owner of the equipment, and Resident shall not remove the equipment from the
Premises.

Resident agrees to allow Owner's agents access to the Premises and the equipment for the purpose of delivery, repair,
maintenance, replacement or removal of equipment. Resident agrees to make any necessary preparations, including clearing a
path to the laundry closet and securing all pets.

Once the equipment is installed and prior to Resident's first use, Owner's onsite agent must come into Resident's apartment to
verify that there are no leaks. Such an inspection does not create any liability on Owner's party. Resident is responsible for any
damage caused by a leaking washer, and will be billed by Owner for such damage. Owner is not tiable for any damage caused
by the equipment. Resident agrees to waive any and all claims, liabilities and actions of whatever nature Resident may ever have
against Owner and Owner's agents for the delivery, repair, maintenance or removal of equipment. Resident agrees to indemnify
Owner and Owner's agents for any and all damages of whatever nature or kind arising from Resident's willful or negligent misuse
of the equipment.

Resident agrees to use the equipment! for normal household purposes, to use diligence in using the equipment, and to take proper
care of the equipment. Resident is tiable to Owner for all damages to the equipment beyond normal wear and tear Including, but
not fimited ta, scratches, dents, dings and costs for mechanical repairs. During occupancy, Resident must pay Owner all
damages to the equipment upon demand. Owner will deduct damages to the equipment from Resident's security deposit upon
move-aut. If Resident removes the equipment from the Premises, Resident shall pay Owner $800 or the actual cost of the
equipment whichever is greater.

if any monthly rent is not paid on or before the due date Central Parkway reserves the right to remove the equipment without prior
notice.

Resident agrees that sums and charges owed under this Addendum are additional rent. Viclation of this Addendum including, but
not limited ta, Resident's failure to pay monthly equipment rent is a breach of the Lease, and Owner shall have ail remedies
inctuding eviction. In addition, upon Resident's failure to pay equipment rent, Owner shall have the tight to remove the equipment
without notice.

Resident shall remain liable for all amounts under this Addendum until Resident vacates, including holding over ar month-to-
month periods, and all provisions of this Addendum will remain in effect during such periods.

14_02 WD ADD Page 1 of 2
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 39 of 43 PagelD 58

 

No Resident Supplied Equipment

Resident has permission from Owner to install and use a washer/dryer set (“equipment”) in the Premises.

{f Resident's equipment leaks or floods, it may cause a lot of problems and a lot of damage to the Premises and other adjoining
units, as well as damage to Resident's personal property and persona! property of residents in other units. For these reasons,
Resident's right to install and use the equipment is subject to the following conditions and Resident agrees to these conditions:

1. Resident agrees to be especially careful in Resident's selection of equipment and in its installation, maintenance and
use. Please remember that Owner does not select, install or maintain Resident equipment. Resident and Resident's
eccupants and guests must follow the manufacturer's instructions for the equipment installation, maintenance and use.
Owner strongly recommends that Resident have the equipment professionally installed.

2. Upon installation of the equipment, Resident must use new hoses, Bursting or leaking hoses are the most common
cause of water damage. Stainless braided water hoses are recommended.

3. Once the equipment is installed and prior to Resident's first use, Owner's onsite agent must come into Resident's
apartment to verify that there are no leaks. Such inspection does create any liability on Owner and does not release
Resident from liability in the event of damage from Resident's equipment.

4. Resident agrees to assume strict liability for all damages to the Premises and to other units and ta personal property in
the Premises and other units caused by the equipment, including but not limited to leaks and floods, and will be billed
by Owner for such damage. Owner is not liable for any damage caused by the equipment and Owner's insurance will
not cover such damages. Resident agrees to indemnify Owner and Owner's agents for any and all damages of
whatever nature or kind arising from Resident's equipment. Resident must carry renters insurance until Resident
vacates the Premises. Resident’s policy must provide Insurance coverage for damage to Resident's personal property
from accidental water discharge. It must also provide coverage for any potential liability due to the equipment
damaging, Including but not limited to, the Premises, other units and personal property of others.

Resident(s) Signature(s) / (18 years of age and over)
"us Date: & Us f Y

Date:

 

Date:

 

Date:

 

Apartment Number: 86-103

 

Overs Representative Signature:

vasa nxred-

Title: ACA pate} }Z010

 

 

 

 

14_02 WD ADD Page 2 of 2

 
 

Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 40 of 43 PagelD 59
EXMIOITA
NOTICE OF INTENTION TO IMPOSE CLAIM

Forwarding Address:

 

 

 

 

 

| Laura Frechette
586 Calibre Cest Pkwy # 103 4170 Taggart Cay S Apt 202
Altamonte Springs, FL 32714 Sarasota, FL 34233

 

This is notice of Landlord’s intention to impose a claim for damages as indicated below. It is sent to
you as required by Section 83.49(3), Florida Statues. You are hereby notified that you must object in
writing within 30 days from the time you receive this notice. Your objection must be sent to the

Landlord at the address shown below.

 

Summary of Outstanding Rent, Fees, and Damages
Rent | $15.49
Damages
Cleaning Fees
Late Fees
Legal Fees
NSF Fees
Concession Repayment
Unreturned Keys
Unreturned Gate Cards / Access Cards
Utility Reimbursement | $95.14
Accelerated Rent / Termination Fee | $1,679.16
Total Balance Due | $1,789.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Central Parkway Apartment Homes
599 Calibre Crest Pkwy
Altamonte Springs, FL 32714

(407) 862 - 5990

Sent Certified Mail #70170530000104764308 on 8/4/17 by: Frances Figueroa

 
 

Revised on: April 9, 2006
fe

 

Vibe

Fas nats

Hits Document 1-1 Filed 01/07/19 Page 41 of 43 PagelD 60

 

DEPT 855 3400715618051 ° °
POBOX4IIS National Credit Systems, inc
aren ori P.O. Box 342125 Atlanta, GA 31134-2425
A cern nenrals
Toll Free: (800) 459-1539
ADDRESS SERVICE REQUESTED
Jpfoen] fyHbaced ng HN] ff gf GAEEN | gp EMD foo fagy

LAURA LEE FRECHETTE

4170 TAGGART CAY §S APT 202

SARASOTA FL 34233-4825

= RE DEPOSIT / CENTRAL PARKWAY APTS / 4207263 May 45, 2018

Dear LAURA LEE FRECHETTE,

itis imperative that you give this matter your prompt aitention.

The above referenced account has been placed with this office for collection. National Credit Systems, Inc.
has been authorized to recover this debt by way of credit bureau teporting (following this initial 30 day
validation period) as well as other remedies available under the law. It is our intention to pursue this debt until
resolved. :

However, if you contact our office, we will work with you to satisly this debt in a friendly manner. Your
representative will review and explain all charges assessed, consider your individual circumstances, and assist
you in resolving this matter. Please be assured that you may still avoid the aforementioned consequences.
You may also wish to visit our user-friendly website at www_nationalcreditsystems.com to:

1. Watch helpful videos.

2, Make payment on your account. ;
3. Explore links for assistance with your personal finances.

We encourage you to take advantage of this opportunity, so we may Setile this debt amicably.

 

   

    

Sincerely,
Use OR code to gain
House Collector 1] immediate access for payment.
ma 46www.nationalcreditsystems.com

Collection Representative
Direct Line: 404-629-2728 or 800-459-1539

Required Statutory Notice:Unless you notify this office within 30 days after receiving this notice that
you dispute the validity of this debt or any portion thereof, this office will assume this debt is valid. if

you notify this office in writing within 30 days from receiving this notice that you dispute the validity of
this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a
judgment and mail you a copy of such judgment of verification. If you request this office in writing
within 30 days after receiving this notice this office will provide you with the name and address of the

original creditor, if different from the current creditor.

 

This communication from a debt collector is an attempt to collect a debt and any information obtained
ATL43-0514-1038846803-00367-267

will be used for that purpose.

 
Case 8:19-cv-00037-SDM-JSS Document 1-1 Filed 01/07/19 Page 42 of 43 PagelD 61

EXHIBIT. 4.

POBOKEIIS National Credit Systems, Inc
P.O, Box 312125 Atlanta, GA 31131-2125
GE See a as

Toll Free: (860) 459-1539

ADDRESS SERVICE REQUESTED

tlegy aff fgonf fond pel pected fsteef lpg fag yy ATE

LAURA LEE FRECHETTE
4170 TAGGART CAY S APT 202
SARASOTA FL 34233-4825

Current Creditor: CENTRAL PARKWAY APTS / 586-103 May 15, 2018
Account #: @™Be018

Balance: $1289.79

Dear LAURA LEE FRECHETTE,

It is imperative that you give this maiter your prompt attention.

The above referenced account has been placed with this office for collection. National Credit Systems, Inc.
has heen authorized to recover this debt by way of credit bureau reporting (following this initial 30 day
validation period) as well as other remedies available under the law. It is our intention to pursue this debt uniil

resolved.

However, if you contact our office, we will work with you to satisfy this debt in a friendly manner. Your
representative will review and explain ail charges assessed, consider your individual circumstances, and assist
you in resolving this matter, Please be assured that you may still avoid the aforementioned consequences.
Yau may also wish to visit our user-friendly website at www.nationalcreditsystems.com to:

1. Watch helpful videos.

2. Make payment on your account.
3. Explore links for assistance with your personal finances.

We encourage you to take advantage of this opportunity, so we may settle this debt amicably.

Sincerely,

House Collector
Collection Representative
. Direct Line: 404-629-2728 or 800-459-1539

Required Statutory Notice-Unless you notify this office within 30 days after receiving this notice that
you dispute the validity of this debt or any portion thereof, this office will assume this debt is valid. If

you notify this office in writing within 30 days from receiving this notice that you dispute the validity of
this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a
judgment and mail you a copy of such judgment or verification. If you request this office in writing
within 30 days after receiving this notice this office will provide you with the name and address of the
original creditor, if different from ihe current creditor.

Use QR code to gain
immediate access for payment.

www. nationalcreditsystems.com

 

 

This communication from a debt collector is an attempt to collect a debt and any information obtained
will be used for that purpose. ATLAS-0514-1039846802-00386-588
Case 8:19-cv-00037-SDM-JSS Document 1-1

DEPT 855 4608734818010

PO BOX 4115
CONCORD CA 94524.

* FERRO 0 EE CE COT

ADDRESS SERVICE REQUESTED

glHege] Lada gfefelf Hy [Efe] GEERy fgg EEE ty PANE] oUy gf fe] Ef

LAURA FRECHETTE
4170 TAGGART GAY S APT 202
SARASOTA FL 34293-4825

Filed 01/07/19 Page 43 of 43 PagelD 62

National Credit Systems, Inc
P.O. Box 312125 Atlanta, GA 31131-2125
Phone: (404) 629-2728 .
Toll Free: (800} 459-1539

 

 
      

Usé QR code to gain
immediate access for payment.

wwnw.nationalcreditsystems.com

    

 

BNTRAL PARKWAY APTS / 86-103

s

 
   

va B20;

Ga
.

A FRECHETTE,

  

January 8, 2018

Your refusal to make suitable arrangements to satisfy the above referenced debt has resulted in your account
being reviewed for additional recovery options available to our client in your state. Our company has already
reported this account to ail three national credit bureaus, which is likely affecting your ability to obtain credit,

rent, or secure favorable interest rates.

If voluntary payment of this account is not made, we ma
collection ‘remedies available to them under the law.

recommend that our client proceed with additional
f our client initiates a lawsuit and obtains a court

judgment against you, they may pursue their lawful recovery options, which may include any or all of the

following, based upon

1. Garhishment of wages (states excluded: NC, SC, PA, T.

egal procedures allowed in your state:
x).

2. Liens placed on property including: Automobiles, Real estate, or Other real property

3. Seizure & auciicn of personal property

To avoid further costly collection activity, it is imperative you contact me immediately.
Otherwise, you may submit payment for this account through our website (www.nationalcreditsystems.com),
ie

by mail, or with our office over the phone,
Sincerely,

JIM BEACGHUM
Collection Representative
404-592-0227 ar 800-440-5043

Please direct all correspondence to:

NATIONAL CREDIT SYSTEMS, INC., PO Box 312125, Atlanta, GA 31131-2125

This communication from a debt collector is an attempt to collect a debt and any information obtained

will be used for that purpose.

ATLSO-0108-966384818-04408-44609
